Exhibit 10.18.8

Portions of this exhibit marked [*] are requested to be treated confidentially.

EIGHTH Amendment Agreement

 

This Eighth Amendment Agreement (this “Amendment”) is entered into this 19th day
of December 2018, by and among BENEFITFOCUS, INC., a Delaware corporation (the
“Parent”), BENEFITFOCUS.COM, INC., a South Carolina corporation
(“Benefitfocus.com”), and BENEFITSTORE, INC., a South Carolina corporation
(“BenefitStore”, and together with the Parent and Benefitfocus.com, each
individually, a “Borrower”, and collectively, the “Borrowers”), the several
banks and other financial institutions or entities party hereto (each a “Lender”
and, collectively, the “Lenders”), and SILICON VALLEY BANK, as administrative
agent and collateral agent for the Lenders (in such capacity, the
“Administrative Agent”).

Recitals

A.     The Borrowers, the Lenders and the Administrative Agent have entered into
that certain Credit Agreement dated as of February 20, 2015, as amended pursuant
to that certain First Amendment Agreement dated June 16, 2015, pursuant to that
certain Second Amendment Agreement dated December 18, 2015, pursuant to that
certain Third Amendment Agreement dated March 24, 2016, pursuant to that certain
Fourth Amendment Agreement dated October 28, 2016, pursuant to that certain
Fifth Amendment Agreement dated December 12, 2016, pursuant to that certain
Sixth Amendment Agreement dated April 26, 2017 and pursuant to that Seventh
Amendment Agreement dated March 29, 2018 (as amended and as the same may from
time to time be further amended, modified, supplemented or restated, the “Credit
Agreement”), pursuant to which the Lenders have extended credit to the Borrowers
for the purposes permitted in the Credit Agreement.

B.     The Borrowers have requested and the Required Lenders and the
Administrative Agent agree to modify and amend certain terms and conditions of
the Credit Agreement.

Agreement

     Now, Therefore, in consideration of the foregoing recitals and other good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.     Definitions.  Capitalized terms used but not defined in this Amendment
shall have the meanings given to them in the Credit Agreement.

2.     Amendments to Credit Agreement. The Credit Agreement is hereby amended by
deleting the stricken text (indicated textually in the same manner as the
following example: stricken text) and adding the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the amended Credit Agreement attached as
Exhibit A hereto.

3.     Conditions Precedent to Effectiveness.  This Amendment shall not be
effective until each of the following conditions precedent have been fulfilled
to the satisfaction of (and in form and substance satisfactory to, as
applicable) the Administrative Agent (such date, the “Eighth Amendment Effective
Date”):

 

--------------------------------------------------------------------------------

 

3.1     This Amendment shall have been duly executed and delivered by the
respective parties hereto.  The Administrative Agent shall have received a fully
executed copy hereof.

3.2     All necessary consents and approvals to this Amendment shall have been
obtained by the Loan Parties.

3.3     No Default or Event of Default shall have occurred and be continuing
immediately after giving effect to this Amendment.

3.4     After giving effect to this Amendment and subject to the qualifications
set forth in Section 5.1, each of the representations and warranties herein and
in the Credit Agreement and the other Loan Documents (i) that is qualified by
materiality shall be true and correct, and (ii) that is not qualified by
materiality, shall be true and correct in all material respects, in each case,
on and as of the Eighth Amendment Effective Date as if made on and as of such
date, except to the extent any such representation and warranty expressly
relates to an earlier date, in which case such representation and warranty shall
have been true and correct in all material respects as of such earlier date.

For purposes of determining compliance with the conditions specified in this
Section 3, each Lender that has executed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter either sent (or made available) by the Administrative Agent to such
Lender for consent, approval, acceptance or satisfaction, or required thereunder
to be consented to or approved by or acceptable or satisfactory to such Lender,
unless an officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
prior to the Eighth Amendment Effective Date specifying such Lender’s objection
thereto and such objection shall not have been withdrawn by notice to the
Administrative Agent to that effect on or prior to the Eighth Amendment
Effective Date.

4.     Limitation of Amendment.

4.1     The amendments set forth in Section 2, above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which the Administrative Agent or the Lenders may now have or
may have in the future under or in connection with any Loan Document.

4.2     This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.

5.     Representations and Warranties.  To induce the Administrative Agent and
the Required Lenders to enter into this Amendment, the Borrowers hereby
represent and warrant as follows:

 

2

 

--------------------------------------------------------------------------------

 

5.1     Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), it being understood and
agreed that the Borrowers are not required to update Schedules to the Loan
Documents except to reflect material changes in the information contained
therein since the date on which such Schedules were most recently updated, and
(b) no Event of Default has occurred and is continuing;

5.2     Each Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Credit Agreement, as amended
by this Amendment;

5.3     The execution and delivery by each Borrower of this Amendment and the
performance by such Borrower of its obligations under the Credit Agreement, as
amended by this Amendment, have been duly authorized;

5.4     The execution and delivery by each Borrower of this Amendment and the
performance by each Borrower of its obligations under the Credit Agreement, as
amended by this Amendment, do not and will not contravene (a) any law or
regulation binding on or affecting such Borrower, (b) any contractual
restriction with a Person binding on such Borrower, (c) any order, judgment or
decree of any court or other governmental or public body or authority, or
subdivision thereof, binding on such Borrower, or (d) the organizational
documents of such Borrower;

5.5     The execution and delivery by each Borrower of this Amendment and the
performance by such Borrower of its obligations under the Credit Agreement, as
amended by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on such Borrower, except as already has been obtained or made;
and

5.6     This Amendment has been duly executed and delivered by each Borrower and
is the binding obligation of such Borrower, enforceable against such Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.

6.     Payment of Costs and Fees.  The Borrower shall pay to the Administrative
Agent all costs and all reasonable out-of-pocket expenses in connection with the
preparation, negotiation, execution and delivery of this Amendment and any
documents and instruments relating hereto (which costs include, without
limitation, the reasonable fees and expenses of outside counsel retained by
Administrative Agent), in each case, as set forth in Section 10.5 of the Credit
Agreement.

7.     No Defenses of Borrowers.  Each Borrower hereby acknowledges and agrees
that such Borrower has no offsets, defenses, claims, or counterclaims against
the




3

 

--------------------------------------------------------------------------------

 

Administrative Agent or any Lender with respect to the Obligations, or
otherwise, and that if such Borrower now has, or ever did have, any offsets,
defenses, claims, or counterclaims against the Administrative Agent or any
Lender, whether known or unknown, at law or in equity, all of them are hereby
expressly WAIVED and such Borrower hereby RELEASES the Administrative Agent and
each Lender from any liability thereunder.

8.     Integration.  This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements.  All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

9.     Counterparts.  This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

10.     Effect on Loan Documents.

10.1     The amendments set forth herein shall be limited precisely as written
and shall not be deemed (a) to be a forbearance, waiver, or modification of any
other term or condition of the Credit Agreement or of any Loan Documents or to
prejudice any right or remedy which the Administrative Agent may now have or may
have in the future under or in connection with the Loan Documents; (b) to be a
consent to any future consent or modification, forbearance, or waiver to the
Credit Agreement or any other Loan Document, or to any waiver of any of the
provisions thereof; or (c) to limit or impair the Administrative Agent’s right
to demand strict performance of all terms and covenants as of any date.  The
Borrowers, on behalf of each Loan Party, hereby ratify and reaffirm the
Borrowers’ obligations under the Credit Agreement and each Loan Party’s
obligations under each other Loan Document to which it is a party and agrees
that none of the amendments or modifications to the Credit Agreement set forth
in this Amendment shall impair any Loan Party’s obligations under the Loan
Documents or the Administrative Agent’s rights under the Loan Documents.  The
Borrowers, on behalf of each Loan Party, hereby further ratify and reaffirm the
validity and enforceability of all of the Liens heretofore granted, pursuant to
and in connection with the Guarantee and Collateral Agreement or any other Loan
Document to the Administrative Agent on behalf and for the benefit of the
Secured Parties, as collateral security for the obligations under the Loan
Documents, in accordance with their respective terms, and acknowledge that all
of such Liens, and all collateral heretofore pledged as security for such
obligations, continues to be and remain collateral for such obligations (as
amended hereby) from and after the date hereof.  The Borrowers, on behalf of
each Loan Party, acknowledge and agree that the Credit Agreement and each other
Loan Document is still in full force and effect and acknowledge as of the date
hereof that no Loan Party has any defenses to enforcement of the Loan
Documents.  The Borrowers, on behalf of each Loan Party, waive any and all
defenses to enforcement of the Credit Agreement as amended hereby and each other
Loan Document that might otherwise be available as a result of this
Amendment.  To the extent any terms or provisions of this Amendment conflict
with those of the Credit Agreement or other Loan Documents, the terms and
provisions of this Amendment shall control.

4

 

--------------------------------------------------------------------------------

 

10.2     To the extent that any terms and conditions in any of the Loan
Documents shall contradict or be in conflict with any terms or conditions of the
Credit Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Credit Agreement as modified or amended hereby.

10.3     This Amendment is a Loan Document.

 

11.     Acknowledgement of Obligations.  The Loan Parties acknowledge that on
and as of the Eighth Amendment Effective Date, all Obligations are payable
without defense, offset, counterclaim or recoupment.  Each of the Loan Parties,
the Administrative Agent, the Issuing Lender and Swingline Lender and each other
Lender party hereto does hereby adopt, ratify, and confirm the Credit Agreement,
as amended hereby, and acknowledges and agrees that the Credit Agreement, as
amended hereby, is and remains in full force and effect, and the Borrower
acknowledges and agrees that their Obligations under the Credit Agreement, as
amended hereby, are not impaired in any respect by this Amendment.

12.     Reaffirmation.  Each Loan Party hereby reaffirms its obligations under
each Loan Document to which it is a party.  Each Loan Party hereby further
ratifies and reaffirms the validity and enforceability (except as enforceability
may be limited by bankruptcy, insolvency, or similar laws affecting creditors’
rights generally and general principles of equity) of all of the Liens
heretofore granted, pursuant to and in connection with the Guaranty and
Collateral Agreement or any other Loan Document to the Administrative Agent on
behalf and for the benefit of Secured Parties, as collateral security for the
obligations under the Loan Documents (including such obligations as amended
hereby) in accordance with their respective terms, and acknowledges that all of
such Liens, and all collateral heretofore pledged as security for such
obligations, continues to be and remain collateral for such obligations from and
after the date hereof.

13.     Severability.  The provisions of this Amendment are severable, and if
any clause or provision shall be held invalid or unenforceable in whole or in
part in any jurisdiction, then such invalidity or unenforceability shall affect
only such clause or provision, or part thereof, in such jurisdiction and shall
not in any manner affect such clause or provision in any other jurisdiction, or
any other clause or provision in this Amendment in any jurisdiction.

14.     Choice of Law. Section 10.13 and Section 10.14 of the Credit Agreement
are hereby incorporated by reference in their entity mutatis mutandis.

[Signature page follows.]

 

5

 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BORROWERS:

BENEFITFOCUS.COM, INC.

 

By:    /s/ Jonathon E. Dussault                      
Name: Jonathon E. Dussault                         
Title: Chief Financial Officer                       

 

BENEFITFOCUS, INC.

 

By:    /s/ Jonathon E. Dussault                      
Name: Jonathon E. Dussault                         
Title: Chief Financial Officer                       

 

 

BENEFITSTORE, INC.

 

By:    /s/ Jonathon E. Dussault                      
Name: Jonathon E. Dussault                         
Title: Chief Financial Officer                        

 

 

 

 




Signature Page to Eighth Amendment

--------------------------------------------------------------------------------

 

 

 

SILICON VALLEY BANK, as Administrative Agent and as a Lender

 

 

By      /s/ Will Deevy                                 
Name:         Will Deevy                             
Title:    Director                                         

 

 

Signature Page to Eighth Amendment

--------------------------------------------------------------------------------

 

 

COMERICA BANK, as a Lender

 

By    /s/ John Benetti                                  
Name:         John Benetti                            
Title:    SVP                                                

 

Signature Page to Eighth Amendment

--------------------------------------------------------------------------------

 

 

 

PACIFIC WESTERN BANK, as a Lender

 

By: /s/ Stephen J. Berens                          
Name:        Stephen J. Berens                  
Title:    SVP                                              

 

Signature Page to Eighth Amendment

--------------------------------------------------------------------------------

 

GOLDMAN SACHS LENDING PARTNERS LLC, as a Lender

 

By     /s/ Jamie Minieri                                 
Name:        Jamie Minieri                            
Title:    Authorized Signator                         

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attachment 3 to Compliance Certificate

--------------------------------------------------------------------------------

Exhibit A – Conformed Credit Agreement

 

 

 

--------------------------------------------------------------------------------

CONFORMED COPY – SEVENTH AMENDMENTReflects changes of Eighth Amendment to Credit
Agreement

 

 

 

SENIOR SECURED REVOLVING CREDIT FACILITY

CREDIT AGREEMENT

dated as of February 20, 2015,

among

BENEFITFOCUS, INC.

BENEFITFOCUS.COM, INC.

BENEFIT INFORMATICS, INC.

BENEFITSTORE, INC.

as the Borrowers,

The Several Lenders from Time to Time Parties Hereto,

SILICON VALLEY BANK,

as Administrative Agent, Issuing Lender and Swingline Lender

and

COMERICA BANK,

as Documentation Agent

 



 

--------------------------------------------------------------------------------

 

SECTION 1 DEFINITIONS

 

1

1.1

Defined Terms

1

1.2

Other Definitional Provisions.

2729

SECTION 2 AMOUNT AND TERMS OF REVOLVING COMMITMENTS

 

2830

2.1

Reserved

2830

2.2

Reserved

2830

2.3

Reserved

2830

2.4

Revolving Commitments.

2830

2.5

Procedure for Revolving Loan Borrowing

2930

2.6

Swingline Commitment

2931

2.7

Procedure for Swingline Borrowing; Refunding of Swingline Loans.

3031

2.8

Overadvances

3132

2.9

Fees.

3233

2.10

Termination or Reduction of Total Revolving Commitments; Total L/C Commitments.

3234

2.11

Optional Loan Prepayments.

3234

2.12

Incremental Facility.

3335

2.13

Reserved.

3436

2.14

Reserved

3436

2.15

Interest Rates and Payment Dates.

3536

2.16

Computation of Interest and Fees.

3536

2.17

Reserved

3537

2.18

Pro Rata Treatment and Payments.

3537

2.19

Requirements of Law.

3839

2.20

Taxes.

3941

2.21

Reserved

4344

2.22

Change of Lending Office

4344

2.23

Substitution of Lenders

4345

2.24

Defaulting Lenders.

4446

2.25

Joint and Several Liability of the Borrowers.

4748

2.26

Notes

5051

SECTION 3 LETTERS OF CREDIT

 

5051

3.1

L/C Commitment.

5051

3.2

Procedure for Issuance of Letters of Credit

5152

3.3

Fees and Other Charges.

5153

3.4

L/C Participations.

5254

3.5

Reimbursement.

5254

3.6

Obligations Absolute

5355

3.7

Letter of Credit Payments

5455

3.8

Applications

5455

3.9

Interim Interest

5455

3.10

Cash Collateral.

5456

3.11

Reserved

5557

3.12

Reserved

5557

3.13

Applicability of ISP

5557

SECTION 4 REPRESENTATIONS AND WARRANTIES

 

5557

4.1

Financial Condition.

5657

 

--------------------------------------------------------------------------------

 

4.2

No Change

5658

4.3

Existence; Compliance with Law

5658

4.4

Power, Authorization; Enforceable Obligations

5758

4.5

No Legal Bar

5758

4.6

Litigation

5759

4.7

No Default

5759

4.8

Ownership of Property; Liens; Investments

5759

4.9

Intellectual Property

5759

4.10

Taxes

5859

4.11

Federal Regulations

5859

4.12

Labor Matters

5860

4.13

ERISA

5860

4.14

Investment Company Act; Other Regulations

5961

4.15

Subsidiaries

5961

4.16

Use of Proceeds

5961

4.17

Environmental Matters

5961

4.18

Accuracy of Information, Etc.

6062

4.19

Security Documents.

6162

4.20

Solvency

6163

4.21

Regulation H

6163

4.22

Designated Senior Indebtedness

6163

4.23

Reserved

6163

4.24

Insurance

6163

4.25

No Casualty

6263

4.26

Accounts Receivable.

6263

4.27

Definition of “Knowledge”

6263

4.28

Patriot Act

6264

4.29

OFAC

6264

SECTION 5 CONDITIONS PRECEDENT

 

6264

5.1

Conditions to Initial Extension of Credit

6264

5.2

Conditions to Each Extension of Credit

6668

5.3

Post-Closing Conditions Subsequent

6768

SECTION 6 AFFIRMATIVE COVENANTS

 

6769

6.1

Financial Statements

6769

6.2

Certificates; Reports; Other Information

6869

6.3

Accounts Receivable.

6971

6.4

Payment of Obligations

7072

6.5

Maintenance of Existence; Compliance

7072

6.6

Maintenance of Property; Insurance

7173

6.7

Inspection of Property; Books and Records; Discussions

7173

6.8

Notices

7173

6.9

Environmental Laws.

7274

6.10

Operating Accounts

7374

6.11

Audits

7374

6.12

Additional Collateral, Etc.

7375

6.13

Use of Proceeds

7577

6.14

Licensee Consent.

7577

6.15

Designated Senior Indebtedness

7677

6.16

Further Assurances

7677

 

--------------------------------------------------------------------------------

 

SECTION 7 NEGATIVE COVENANTS

 

7677

7.1

Financial Condition Covenants.

7678

7.2

Indebtedness

7678

7.3

Liens

7779

7.4

Fundamental Changes

7981

7.5

Disposition of Property

7981

7.6

Restricted Payments

8082

7.7

Consolidated Capital Expenditures

8183

7.8

Investments

8184

7.9

ERISA

8386

7.10

Optional Payments and Modifications of Certain Preferred Stock and Debt
Instruments

8487

7.11

Transactions with Affiliates

8487

7.12

Sale Leaseback Transactions

8487

7.13

Swap Agreements

8487

7.14

Accounting Changes

8487

7.15

Negative Pledge Clauses

8487

7.16

Clauses Restricting Subsidiary Distributions

8588

7.17

Lines of Business

8588

7.18

Designation of other Indebtedness

8588

7.19

Certification of Certain Capital Stock

8588

7.20

Amendments to Organizational Agreements and Material Contracts

8588

7.21

Use of Proceeds

8588

7.22

Subordinated Indebtedness.

8689

7.23

Anti-Terrorism Laws.

8689

SECTION 8 EVENTS OF DEFAULT

 

8689

8.1

Events of Default

8689

8.2

Remedies upon Event of Default

8689

8.3

Application of Funds

9093

SECTION 9 THE ADMINISTRATIVE AGENT

 

9194

9.1

Appointment and Authority.

9194

9.2

Delegation of Duties

9194

9.3

Exculpatory Provisions

9194

9.4

Reliance by Administrative Agent

9296

9.5

Notice of Default

9396

9.6

Non-Reliance on Administrative Agent and Other Lenders

9396

9.7

Indemnification

9497

9.8

Agent in Its Individual Capacity

9497

9.9

Successor Administrative Agent.

9498

9.10

Collateral and Guaranty Matters

9699

9.11

Administrative Agent May File Proofs of Claim

9699

9.12

Reports and Financial Statements.

97100

9.13

No Other Duties, Etc.

97100

9.14

Survival.

97100

SECTION 10 MISCELLANEOUS

 

97100

10.1

Amendments and Waivers.

97101

10.2

Notices.

97101

 

--------------------------------------------------------------------------------

 

10.3

No Waiver; Cumulative Remedies

101104

10.4

Survival of Representations and Warranties

101104

10.5

Expenses; Indemnity; Damage Waiver.

101105

10.6

Successors and Assigns; Participations and Assignments.

103106

10.7

Adjustments; Set-off.

107110

10.8

Payments Set Aside

108111

10.9

Interest Rate Limitation

108111

10.10

Counterparts; Electronic Execution of Assignments.

108111

10.11

Severability

109112

10.12

Integration

109112

10.13

GOVERNING LAW

109112

10.14

Submission to Jurisdiction; Waivers

109112

10.15

Acknowledgements

110113

10.16

Releases of Guarantees and Liens.

110113

10.17

Treatment of Certain Information; Confidentiality

110113

10.18

Automatic Debits

111114

10.19

Judgment Currency

112115

10.20

Patriot Act

112115

10.21

Termination

112115

 

 

 

--------------------------------------------------------------------------------

 

Schedules

Schedule 1.1A:

 

Commitments

Schedule 4.15:

 

Subsidiaries

Schedule 4.17:

 

Environmental Matters

Schedule 4.19(a):

 

Financing Statements and Other Filings

Schedule 5.3:

 

Post-Closing Matters

Schedule 6.10:

 

NBSC Bank Accounts

Schedule 7.2(d):

 

Existing Indebtedness

Schedule 7.3(f):

 

Existing Liens

Schedule 7.8(m):

 

Existing Investments

Exhibits

Exhibit A:

 

Form of Guarantee and Collateral Agreement

Exhibit B:

 

Form of Compliance Certificate

Exhibit C:

 

Form of Secretary’s/Managing Member’s Certificate

Exhibit D:

 

Form of Solvency Certificate

Exhibit E:

 

Form of Assignment and Assumption

Exhibits F-1 – F-4:

 

Forms of U.S. Tax Compliance Certificate

Exhibit G-1:

 

Form of Revolving Loan Note

Exhibit G-2:

 

Form of Swingline Loan Note

Exhibit H:

 

Form of Collateral Information Certificate

Exhibit I:

 

Form of Notice of Borrowing

 

 

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

THIS Credit Agreement (this “Agreement”), dated as of February 20, 2015, is
entered into by and among BENEFITFOCUS, INC., a Delaware corporation (the
“Parent”), BENEFITFOCUS.COM, INC., a South Carolina corporation
(“Benefitfocus.com”), BENEFIT INFORMATICS, INC., a Delaware corporation
(“Benefit Informatics”) and BENEFITSTORE, INC., a South Carolina corporation
(“BenefitStore”, and together with the Parent, Benefitfocus.com and Benefit
Informatics, each individually, a “Borrower”, and collectively, the
“Borrowers”), the several banks and other financial institutions or entities
from time to time parties to this Agreement (each a “Lender” and, collectively,
the “Lenders”), SILICON VALLEY BANK, as the Issuing Lender and the Swingline
Lender, Silicon Valley Bank (“SVB”), as administrative agent and collateral
agent for the Lenders (in such capacity, the “Administrative Agent”) and
COMERICA BANK, as documentation agent (in such capacity, the “Documentation
Agent”).

recitals:

WHEREAS, the Borrowers desire to obtain financing to refinance the Existing
Credit Facility (as defined herein), as well as for working capital financing
and letter of credit facilities;

Whereas, the Lenders have agreed to extend a revolving loan facility to the
Borrowers, upon the terms and conditions specified in this Agreement, in an
aggregate amount not to exceed $95,000,000, with a letter of credit sub-facility
in the aggregate availability amount of $5,000,000 (as a sublimit of the
revolving loan facility) and a swingline sub-facility in the aggregate
availability amount of $5,000,000 (as a sublimit of the revolving loan
facility);

WHEREAS, each Loan Party has agreed to secure all of its respective Obligations
by granting to the Administrative Agent, for the ratable benefit of the Secured
Parties, a first priority lien (subject to Liens permitted by the Loan
Documents) in substantially all of its respective personal property assets
pursuant to the terms of the Guarantee and Collateral Agreement and the other
Security Documents; and

WHEREAS, each of the Guarantors has agreed to guarantee the Obligations of the
Borrowers and to secure its respective Secured Obligations by granting to the
Administrative Agent, for the ratable benefit of the Secured Parties, a first
priority lien (subject to Liens permitted by the Loan Documents) in
substantially all of such Guarantor’s personal property assets pursuant to the
terms of the Guarantee and Collateral Agreement and the other Security
Documents.

Now, Therefore, the parties hereto hereby agree as follows:

SECTION 1
DEFINITIONS

1.1      Defined Terms. As used in this Agreement (including the recitals
hereof), the terms listed in this Section 1.1 shall have the respective meanings
set forth in this Section 1.1.

“ABR”:  for any day, a rate per annum equal to the higher of (a) the Prime Rate
in effect on such day and (b) the Federal Funds Effective Rate in effect for
such day plus 0.50%.  Any change in the ABR due to a change in the Prime Rate or
the Federal Funds Effective Rate shall be effective as of the opening of
business on the effective day of such change in the Prime Rate or the Federal
Funds Effective Rate.  In no event shall the ABR be less than 0.00%.

“Account Debtor”:  any Person who may become obligated to any Person under, with
respect to, or on account of, an Account, chattel paper or general intangible
(including a payment intangible).  Unless

1

 

--------------------------------------------------------------------------------

 

otherwise stated, the term “Account Debtor,” when used herein, shall mean an
Account Debtor in respect of an Account of a Borrower.  

“Accounts”:  all “accounts” (as defined in the UCC) of a Person, including,
without limitation, accounts, accounts receivable, monies due or to become due
and obligations in any form (whether arising in connection with contracts,
contract rights, instruments, general intangibles, or chattel paper), in each
case whether arising out of goods sold or services rendered or from any other
transaction and whether or not earned by performance, now or hereafter in
existence, and all documents of title or other documents representing any of the
foregoing, and all collateral security and guaranties of any kind, now or
hereafter in existence, given by any Person with respect to any of the
foregoing.  Unless otherwise stated, the term “Account,” when used herein, shall
mean an Account of a Borrower.

“Administrative Agent”:  SVB, as the administrative agent under this Agreement
and the other Loan Documents, together with any of its successors in such
capacity.

“Affected Lender”:  as defined in Section 2.23.

“Affiliate”:  with respect to a specified Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified; provided, that, neither
the Administrative Agent nor the Lenders shall be deemed Affiliates of the Loan
Parties as a result of the exercise of their rights and remedies under the Loan
Documents.  

“Agent Parties”:  as defined in Section 10.2(d)(ii).

“Agreement”:  as defined in the preamble hereto.

“Agreement Currency”:  as defined in Section 10.19.

“Annualized Recurring Revenue Retention Rate”: a percentage equal to one (1)
minus the ratio of the annualized amount of Recurring Revenue Lost during the
Measurement Period, divided by Recurring Revenue of the last month of the
Measurement Period multiplied by twelve (12).  Annualized Recurring Revenue
Retention Rate will be adjusted quarterly based on Recurring Revenue Lost during
the preceding calendar quarter.

“Applicable Margin”:

     (a)     from the Fourth Amendment Effective Date until November 5, 2016,
the percentages set forth in Level I of the pricing grid below; and

     (b)     from and after November 5, 2016 and on the fifth day of each month
thereafter, the Applicable Margin shall be determined from the following pricing
grids based upon Liquidity as set forth in the most recent Liquidity Report
delivered or required to be delivered pursuant to Section 6.2(g) hereof;
provided however if any Transaction Report or other calculation of a component
of Liquidity is at any time restated or otherwise revised (including as a result
of an audit) or if the information set forth in any Transaction Report or other
calculation of a component of Liquidity otherwise proves to be false or
incorrect such that the Applicable Margin would have been higher than was
otherwise in effect during any period, without constituting a waiver of any
Default or Event of Default arising as a result thereof, interest and/or fees
due under this Agreement shall be immediately recalculated at such other rate
for any applicable periods and shall be due and payable promptly after demand
from the Administrative Agent if such other rate would have been higher.

2

 

--------------------------------------------------------------------------------

 

REVOLVING LOANS and swingline loans

Level

Liquidity

Revolving Loans

Swingline Loans

I

> $90,000,000

0.75%

0.75%

II

> $60,000,000 but <

$90,000,000

1.00%

1.00%

III

< $60,000,000

1.25%

1.25%

 

LETTER OF CREDIT FEE

Level

Liquidity

Letter of Credit Fees

I

> $90,000,000

0.75%

II

> $60,000,000 but < $90,000,000

1.00%

III

< $60,000,000

1.25%

 

Notwithstanding the foregoing, (a) if the Borrowers fail to deliver a
Transaction Report or other calculation of a component of Liquidity as required
herein, the Applicable Margin shall be the rates corresponding to Level III in
the foregoing tables until such Transaction Report and/or calculation is
delivered, and (b) no reduction to the Applicable Margin shall become effective
at any time when an Event of Default has occurred and is continuing.

“Application”:  an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to issue a Letter of Credit.

“Approved Fund”:  any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“ASC 606”:  Accounting Standards Codification (ASC) Topic 606: Revenue from
Contracts with Customers issued by the Financial Accounting Standards Board.

“Assignment and Assumption”:  an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.6), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by an electronic platform) approved by the
Administrative Agent and reasonably acceptable to the Borrowers.

“Available Revolving Commitment”:  at any time, an amount equal to (a) (x) the
lesser of (i) the Total Revolving Commitments in effect at such time and
(ii) the Borrowing Base in effect at such time, less (y) Reserves imposed by the
Administrative Agent in its Permitted Discretion from time to time, minus
(b) the Total Revolving Extensions of Credit.

“Available Revolving Increase Amount”:  as of any date of determination, an
amount equal to the result of (a) $40,000,000 minus (b) the aggregate principal
amount of Increases to the Revolving Commitments previously made pursuant to
Section 2.12.  As of the Fourth Amendment Effective Date, the Available
Revolving Increase Amount is $5,000,000.00.

3

 

--------------------------------------------------------------------------------

 

“Bankruptcy Code”:  Title 11 of the United States Code entitled “Bankruptcy,” as
now or hereafter in effect, or any successor thereto.

“Bank Services”:  any products, credit services and/or financial accommodations
previously, now, or hereafter provided to any Group Member by any Bank Services
Provider, including any letters of credit (other than any Letters of Credit
provided for the account of the Borrowers hereunder), cash management services,
credit cards and foreign exchange services, in each case, other than to the
extent constituting Specified Swap Agreements, as any such products or services
may be identified in such Bank Services Provider’s various agreements related
thereto (each, a “Bank Services Agreement”).

“Bank Services Agreement”:  as defined in the definition of “Bank Services.”

“Bank Services Provider”:  the Administrative Agent, any Lender, or any
Affiliate of the foregoing who provides Bank Services to any Group Member.

“Benefitted Lender”:  as defined in Section 10.7(a).

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower” or “Borrowers”:  as defined in the preamble hereto.

“Borrowing Base”:  the product of (i) four hundred percent (400%), multiplied by
(ii) the Borrowers’ monthly Recurring Revenue (as stated within the last month
of the applicable Measurement Period) multiplied by (iii) the Borrowers’
Annualized Recurring Revenue Retention Rate.

“Borrowing Date”:  any Business Day specified by a Borrower in a Notice of
Borrowing as a date on which such Borrower requests the relevant Lenders to make
Loans hereunder.

“Business”:  as defined in Section 4.17(b).

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in the State of California or the State of New York are
authorized or required by law to close.

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing; provided
that Permitted Convertible Indebtedness, or other debt securities that are or by
their terms may be convertible or exchangeable into or for Capital Stock that is
not Disqualified Stock, shall not constitute Capital Stock prior to settlement,
conversion or exchange thereof.

“Cash Collateral Account”: as defined in Section 6.3(c).

“Cash Collateralize”:  to pledge and deposit with or deliver to (a) with respect
to Obligations in

4

 

--------------------------------------------------------------------------------

 

respect of Letters of Credit, the Administrative Agent, for the benefit of the
Issuing Lender and one or more of the Lenders, as applicable, as collateral for
L/C Exposure or obligations of the Lenders to fund participations in respect
thereof, cash or Deposit Account balances having an aggregate value of at least
105% (110% in the case of any L/C Exposure in respect of a Letter of Credit
denominated in a Foreign Currency) of the L/C Exposure or, if the Administrative
Agent and the Issuing Lender shall agree in their sole discretion, other credit
support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the Issuing Lender; (b) with
respect to Obligations arising under any Bank Services Agreement in connection
with Bank Services, the applicable Bank Services Provider, for its own benefit
or any of its applicable Affiliates’ benefit, as provider of such Bank Services,
cash or Deposit Account balances having an aggregate value of at least 105% of
the aggregate amount of the Obligations of the Group Members arising under all
such Bank Services Agreements evidencing such Bank Services, or, if such Bank
Services Provider shall agree in its sole discretion, other credit support
pursuant to documentation in form and substance reasonably satisfactory to the
Bank Services Provider; or (c) with respect to Obligations in respect of any
Specified Swap Agreements, the applicable Qualified Counterparty, as Collateral
for such Obligations, cash or Deposit Account balances or, if such Qualified
Counterparty shall agree in its sole discretion, other credit support, in each
case pursuant to documentation in form and substance satisfactory to such
Qualified Counterparty.  “Cash Collateral” shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of one year or less from the date of acquisition
issued by any Lender or by any commercial bank organized under the laws of the
United States or any state thereof having combined capital and surplus of not
less than $250,000,000; (c) commercial paper of an issuer rated at least A-1 by
S&P or P-1 by Moody’s, or carrying an equivalent rating by a nationally
recognized rating agency, if both of the two named rating agencies cease
publishing ratings of commercial paper issuers generally, and maturing within
six months from the date of acquisition; (d) repurchase obligations of any
Lender or of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

“Casualty Event”: any damage to or any destruction of, or any condemnation or
other taking by any Governmental Authority of any property of the Loan Parties.

“Certificated Securities”:  as defined in Section 4.19(a).

“Change of Control”:  (a) at any time, any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Exchange Act but excluding any
employee benefit plan of such person or

 

5

 

--------------------------------------------------------------------------------

 

its Subsidiaries and any person acting in its capacity as trustee, agent or
other fiduciary or administrator of any such plan) other than a Permitted Holder
shall become, or obtain rights (whether by means of warrants, options or
otherwise) to become, the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)‑5 under the Exchange Act), directly or indirectly, of 35% or more of the
ordinary voting power for the election of directors of the Parent (determined on
a fully diluted basis); (b) during any period of 12 consecutive months, a
majority of the members of the board of directors or other equivalent governing
body of the Parent cease to be composed of individuals (i) who were members of
that board or equivalent governing body on the first day of such period, (ii)
whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses (i)
and (ii) above constituting at the time of such election or nomination at least
a majority of that board or equivalent governing body; or (c) except as
permitted under Article VII of this Agreement, the Parent shall cease to own and
control, of record and beneficially, directly or indirectly, 100% of each class
of outstanding Capital Stock of each other Loan Party free and clear of all
Liens (except Liens created by the Security Documents and non-consensual Liens
permitted by Section 7.3 arising by operation of law; or (d) the occurrence
of  any  “fundamental  change” or similar event under any agreement governing
Permitted Convertible Indebtedness.

“Closing Date”:  the date on which all of the conditions precedent set forth in
Section 5.1 are satisfied or waived by the Administrative Agent and, as
applicable, the Lenders or the Required Lenders.

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”:  all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.

“Collateral Information Certificate”:  the Collateral Information Certificate to
be executed and delivered by the Loan Parties pursuant to Section 5.1,
substantially in the form of Exhibit H.

“Collateral-Related Expenses”:  all reasonable and out-of-pocket costs and
expenses of the Administrative Agent paid or incurred in connection with any
sale, collection or other realization on the Collateral, including reasonable
compensation to the Administrative Agent and its agents and counsel, and
reimbursement for all other costs, expenses and liabilities and advances made or
incurred by the Administrative Agent in connection therewith (including as
described in Section 6.6 of the Guarantee and Collateral Agreement), and all
amounts for which the Administrative Agent is entitled to indemnification under
the Security Documents and all advances made by the Administrative Agent under
the Security Documents for the account of any Loan Party.

“Commitment Fee”:  as defined in Section 2.9(b).

“Commitment Fee Rate”:  

(a) from and after the Fourth Amendment Effective Date until November 5, 2016,
the percentages set forth in Level I of the pricing grid below; and

(b)     from and after November 5, 2016 and on the fifth day of each month
thereafter, the Commitment Fee Rate shall be determined from the following grid
based upon Liquidity as set forth in the most recent Liquidity Report delivered
or required to be delivered pursuant to Section 6.2(g) hereof; provided however
if any Transaction Report or other calculation of a component of Liquidity is at
any time restated or otherwise revised (including as a result of an audit) or if
the information set forth in any

6

 

--------------------------------------------------------------------------------

 

Transaction Report or other calculation of a component of Liquidity otherwise
proves to be false or incorrect such that the Commitment Fee Rate would have
been higher than was otherwise in effect during any period, without constituting
a waiver of any Default or Event of Default arising as a result thereof, the
Commitment Fee due under this Agreement shall be immediately recalculated at
such other rate for any applicable periods and shall be due and payable promptly
after demand from the Administrative Agent if such other rate would have been
higher.

Level

Liquidity

Commitment Fee Rate

I

> $90,000,000

0.30000%

II

> $60,000,000 but < $90,000,000

0.35000%

III

< $60,000,000

0.37500%

 

 

 

 

 

 

 

Notwithstanding the foregoing, (a) if the Borrower fails to deliver a
Transaction Report or other calculation of a component of Liquidity as required
herein, the Commitment Fee Rate shall be the rate corresponding to Level III in
the foregoing table until such Transaction Report and/or calculation is
delivered, and (b) no reduction to the Commitment Fee Rate shall become
effective at any time when an Event of Default has occurred and is continuing.

“Communications”:  as defined in Section 10.2(d)(ii).

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
of the Borrowers substantially in the form of Exhibit B.

“Connection Income Taxes”:  Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Capital Expenditures”:  for any period, with respect to the Parent
and its consolidated Subsidiaries, the aggregate of all expenditures (whether
paid in cash or other consideration or accrued as a liability and including that
portion of Capital Lease Obligations which is capitalized on the consolidated
balance sheet of the Parent) by such Group Members during such period for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that, in conformity with GAAP, are included in
“additions to property, plant or equipment” or comparable items reflected in the
consolidated statement of cash flows of the Parent.

“Consolidated EBITDA”: with respect to the Parent and its consolidated
Subsidiaries for any trailing twelve month period for which a calculation is to
be made under this Agreement, (a) the sum, without duplication, of the amounts
for such period of (i) Consolidated Net Income, plus (ii) Consolidated Interest
Expense, plus (iii) provisions for taxes based on income, plus (iv) total
depreciation expense, plus (v) total amortization expense, plus (vi) non-cash
compensation expense, plus (vii) the fees, costs and expenses incurred in
connection with this Agreement and the other Loan Documents and the transactions
hereunder and thereunder, plus (viii) reasonable one-time fees, costs and
expenses incurred in connection

7

 

--------------------------------------------------------------------------------

 

with a Permitted Acquisition or a successful offering or issuance of Capital
Stock, in each case to the extent approved in writing by the Administrative
Agent as an ‘add-back’ to Consolidated EBITDA, plus (ix) other non‑cash items
reducing Consolidated Net Income (excluding any such non‑cash item to the extent
that it represents an accrual or reserve for potential cash items in any future
period or amortization of a prepaid cash item that was paid in a prior period)
approved by the Administrative Agent in writing as an ‘add back’ to Consolidated
EBITDA, plus (x) any extraordinary or non-recurring losses, expenses or charges
in connection with the transition to ASC 606 or otherwise not to exceed
$2,000,000 in the aggregate for such trailing twelve month period (or such
higher amounts as may be approved by the Required Lenders as an ‘add-back’ to
Consolidated EBITDA), minus (b) the sum, without duplication of the amounts for
such period of (i) other non‑cash items increasing Consolidated Net Income for
such period (excluding any such non‑cash item to the extent it represents the
reversal of an accrual or reserve for potential cash item in any prior period),
plus (ii) interest income.

“Consolidated Interest Expense”:  for any period, total interest expense
(including that portion of any Capital Lease Obligations that is treated as
interest in accordance with GAAP) of the Parent and its consolidated
Subsidiaries for such period with respect to all outstanding Indebtedness of
such Persons (including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing and net
costs under Swap Agreements in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP).

“Consolidated Net Income”:  for any period, the consolidated net income (or
loss) of the Parent and its consolidated Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from the calculation of “Consolidated Net Income” (a) the income (or
deficit) of any such Person accrued prior to the date it becomes a Subsidiary of
a Borrower or is merged into or consolidated with a Borrower or one of its
Subsidiaries, (b) the income (or deficit) of any such Person (other than a
Subsidiary of a Borrower) in which a Borrower or one of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by such Borrower or such Subsidiary in the form of dividends or similar
distributions, and (c) the undistributed earnings of any Subsidiary of a
Borrower to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document) or any
Requirement of Law applicable to such Subsidiary or any owner of Capital Stock
of such Subsidiary.

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control”:  the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise.  “Controlling”
and “Controlled” have meanings correlative thereto.

“Control Agreement”:  any account control agreement entered into among the
depository institution at which a Loan Party maintains a Deposit Account or the
securities intermediary at which a Loan Party maintains a Securities Account,
such Loan Party, and the Administrative Agent pursuant to which the
Administrative Agent obtains control (within the meaning of the UCC or any other
applicable law) over such Deposit Account or Securities Account, and which
agreement is otherwise in form and substance reasonably satisfactory to the
Administrative Agent.

“Controlled Account”: each Deposit Account and Securities Account that is
subject to a Control Agreement in form and substance reasonably satisfactory to
the Administrative Agent.

8

 

--------------------------------------------------------------------------------

 

“Debtor Relief Laws”: the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default”:  any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Default Rate”:  as defined in Section 2.15(b).

“Defaulting Lender”:  subject to Section 2.24(b), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within two (2) Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrowers in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrowers, the Administrative Agent, the Issuing Lender or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
reasonable determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrowers, to confirm in writing to the
Administrative Agent and the Borrowers that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrowers), or (d) has, or has
a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.24(b)) upon delivery of written notice of such determination to the Borrowers,
the Issuing Lender, the Swingline Lender and each Lender.

“Deposit Account”:  any “deposit account” as defined in the UCC with such
additions to such term as may hereafter be made.

“Deposit Account Control Agreement”:  any Control Agreement entered into by the
Administrative Agent, a Loan Party and a financial institution holding a Deposit
Account of such Loan Party pursuant to which the Administrative Agent is granted
“control” (for purposes of the UCC) over such Deposit Account.

9

 

--------------------------------------------------------------------------------

 

“Discharge of Obligations”:  subject to Section 10.8, the satisfaction of the
Obligations (including all such Obligations relating to Bank Services) by the
payment in full, in cash (or, as applicable, Cash Collateralization in
accordance with the terms hereof or as otherwise may be reasonably satisfactory
to the applicable Bank Services Provider) of the principal of and interest on or
other liabilities relating to each Loan and any previously provided Bank
Services, all fees and all other expenses or amounts payable under any Loan
Document (other than contingent indemnification obligations and any other
obligations which pursuant to the terms of any Loan Document specifically
survive repayment of the Loans for which no claim has been made), and other
Obligations under or in respect of Specified Swap Agreements and Bank Services,
to the extent (a) no default or termination event shall have occurred and be
continuing thereunder, (b) any such Obligations in respect of Specified Swap
Agreements have, if required by any applicable Qualified Counterparties, been
Cash Collateralized), (c) no Letter of Credit shall be outstanding (or, as
applicable, each outstanding and undrawn Letter of Credit has been Cash
Collateralized in accordance with the terms hereof or as otherwise may be
reasonably satisfactory to the Issuing Lender), (d) no Obligations in respect of
any Bank Services are outstanding (or, as applicable, all such outstanding
Obligations in respect of Bank Services have been Cash Collateralized in
accordance with the terms hereof or as otherwise may be reasonably satisfactory
to the applicable Bank Services Provider), and (e) the aggregate Revolving
Commitments of the Lenders are terminated.

“Disposition”:  with respect to any property (including, without limitation,
Capital Stock of any of the Subsidiaries of the Parent), any sale, lease, Sale
Leaseback Transaction, assignment, conveyance, transfer, encumbrance or other
disposition thereof and any issuance of Capital Stock of any of the Subsidiaries
of the Parent.  The terms “Dispose” and “Disposed of” shall have correlative
meanings.

“Disqualified Institutions”: each of (x) those Persons identified by the
Borrowers in writing to SVB prior to the date of the Engagement Letter, (y) the
Borrowers’ or any of their controlled Affiliates’ competitors identified by the
Borrowers in writing to SVB prior to the date of the Engagement Letter and (z),
in each case of clauses (x) and (y) above, any such Person’s known Affiliates
that are readily identifiable by name (such Persons in clauses (x) and (y),
collectively, the “Primary Disqualified Institutions”) excluding, in the case of
clause (y) above, any affiliate of a competitor that is primarily engaged in, or
that advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit or securities in the ordinary course and with
respect to which no Primary Disqualified Institution, directly or indirectly,
possesses the power to direct or cause the direction of the investment policies
of such entity.

“Disqualified Stock”: any Capital Stock that, by its terms (or by the terms of
any security into which it is convertible, or for which it is exchangeable, in
each case at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder thereof, in
whole or in part, on or prior to the date that is ninety-one (91) days after the
date on which the Loans mature.  The amount of Disqualified Stock deemed to be
outstanding at any time for purposes of this Agreement will be the maximum
amount that the Borrowers and their Subsidiaries may become obligated to pay
upon maturity of, or pursuant to any mandatory redemption provisions of, such
Disqualified Stock or portion thereof, plus accrued dividends.

“Documentation Agent”:  Comerica Bank, together with any of its successors in
such capacity.

“Dollars” and “$”:  dollars in lawful currency of the United States.

“Domestic Subsidiary”:  any Subsidiary that is incorporated, organized or
otherwise formed under the laws of the United States, any state thereof or the
District of Columbia.

 

10

 

--------------------------------------------------------------------------------

 

“Eighth Amendment”: the Eighth Amendment  Agreement  by  and among the
Borrowers, the Lenders and the Administrative Agent, dated as of December 19,
2018.

“Eligible Assignee”:  any Person that meets the requirements to be an assignee
under Section 10.6(b)(iii), (v) and (vi) (subject to such consents, if any, as
may be required under Section 10.6(b)(iii)).

“Engagement Letter”:     that certain Engagement Letter dated January 16, 2015
by and among the Administrative Agent and the Borrowers.

“Environmental Laws”:  any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“Environmental Liability”:  any liability, contingent or otherwise (including
any liability for damages, costs of environmental remediation, fines, penalties
or indemnities), of a Borrower, any other Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) a violation
of an Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Materials of Environmental Concern, (c)
exposure to any Materials of Environmental Concern, (d) the release or
threatened release of any Materials of Environmental Concern into the
environment, or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“ERISA”:  the Employee Retirement Income Security Act of 1974, including (unless
the context otherwise requires) any rules or regulations promulgated thereunder.

“ERISA Affiliate”:  each business or entity which is, or within the last six
years was, a member of a “controlled group of corporations,” under “common
control” or an “affiliated service group” with any Loan Party within the meaning
of Section 414(b), (c) or (m) of the Code, required to be aggregated with any
Loan Party under Section 414(o) of the Code, or is, or within the last six years
was, under “common control” with any Loan Party, within the meaning of Section
4001(a)(14) of ERISA.

“ERISA Event”:  any of (a) a reportable event as defined in Section 4043 of
ERISA with respect to a Pension Plan, excluding, however, such events as to
which the PBGC by regulation has waived the requirement of Section 4043(a) of
ERISA that it be notified within 30 days of the occurrence of such event; (b)
the applicability of the requirements of Section 4043(b) of ERISA with respect
to a contributing sponsor, as defined in Section 4001(a)(13) of ERISA, to any
Pension Plan where an event described in paragraph (9), (10), (11), (12) or (13)
of Section 4043(c) of ERISA is reasonably expected to occur with respect to such
plan within the following 30 days; (c) a withdrawal by any Loan Party or any
ERISA Affiliate thereof from a Pension Plan or the termination of any Pension
Plan resulting in liability under Sections 4063 or 4064 of ERISA; (d) the
withdrawal of any Loan Party or, to the knowledge of any Loan Party, any ERISA
Affiliate thereof in a complete or partial withdrawal (within the meaning of
Section 4203 and 4205 of ERISA) from any Multiemployer Plan if there is any
potential liability therefore, or the receipt by any Loan Party or, to the
knowledge of an Loan Party, any ERISA Affiliate thereof of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA;  (e) the filing of a notice of intent to
terminate, the treatment of a plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (f) the imposition of liability on any Loan
Party or any ERISA Affiliate thereof pursuant to Sections 4062(e) or 4069 of
ERISA or by reason of the application of Section 4212(c) of ERISA; (g) the
failure by

11

 

--------------------------------------------------------------------------------

 

any Loan Party or any ERISA Affiliate thereof to make any required contribution
to a Pension Plan, or the failure to meet the minimum funding standard of
Section 412 of the Code with respect to any Pension Plan (whether or not waived
in accordance with Section 412(c) of the Code) or the failure to make by its due
date a required installment under Section 430 of the Code with respect to any
Pension Plan or the failure to make any required contribution to a Multiemployer
Plan; (h) the determination that any Pension Plan is considered an at-risk plan
or a plan in endangered to critical status within the meaning of Sections 430,
431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; (i) an event or
condition which might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (j) the imposition of any
liability under Title I or Title IV of ERISA, other than PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate thereof; (k) an application for a funding waiver under Section 303 of
ERISA or an extension of any amortization period pursuant to Section 412 of the
Code with respect to any Pension Plan; (l) the occurrence of a non‑exempt
prohibited transaction under Sections 406 or 407 of ERISA for which any Loan
Party or any Subsidiary thereof may be directly or indirectly liable; (m) the
occurrence of an act or omission which could give rise to the imposition on any
Loan Party or any ERISA Affiliate thereof of fines, penalties, taxes or related
charges under Chapter 43 of the Code or under Sections 409, 502(c), (i) or (1)
or 4071 of ERISA; (n) the assertion of a material claim (other than routine
claims for benefits) against any Pension Plan or the assets thereof, or against
any Loan Party or any Subsidiary thereof in connection with any such Pension
Plan; (o) receipt from the IRS of notice of the failure of any Pension Plan to
qualify under Section 401(a) of the Code, or the failure of any trust forming
part of any Pension Plan to fail to qualify for exemption from taxation under
Section 501(a) of the Code; or (p) the imposition of any lien (or the
fulfillment of the conditions for the imposition of any lien) on any of the
rights, properties or assets of any Loan Party or any ERISA Affiliate thereof,
in either case pursuant to Title I or IV, including Section 302(f) or 303(k) of
ERISA or to Section 401(a)(29) or 430(k) of the Code.

“ERISA Funding Rules”:  the rules regarding minimum required contributions
(including any installment payment thereof) to Pension Plans, as set forth in
Section 412 of the Code and Section 302 of ERISA, with respect to Plan years
ending prior to the effective date of the Pension Protection Act of 2006, and
thereafter, as set forth in Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.

“Event of Default”:  any of the events specified in Section 8.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange Act”:  the Securities Exchange Act of 1934, as amended from time to
time and any successor statute.

“Excluded Foreign Subsidiary”:  in respect of any Loan Party, any Subsidiary of
such Loan Party, at any date of determination, (a) that is a “controlled foreign
corporation” as defined in Section 957 of the Code, (b) that is a Subsidiary of
a “controlled foreign corporation” as defined in Section 957 of the Code, or (c)
substantially all of the assets of which are equity interests in a “controlled
foreign corporation” as defined in Section 957 of the Code, and in each case,
either (a) the pledge of all of the Capital Stock of such Subsidiary as
Collateral or (b) the guaranteeing by such Subsidiary of the Obligations, would,
in the good faith judgment of the Loan Parties, reasonably be expected to result
in material adverse tax consequences to the Loan Parties.

“Excluded Taxes”:  any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in any such case (i) to the extent imposed as a
result of such Recipient being organized under the laws of, or having its
principal

12

 

--------------------------------------------------------------------------------

 

office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof), or
(ii) to the extent constituting Other Connection Taxes; (b) in the case of a
Lender, U.S. federal  withholding Taxes imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.23) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.20, amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office; (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.20(f); and (d)
any U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Facility”:  the credit facility described in the Loan and
Security Agreement dated as of August 27, 2013, by and between the Existing
Lender and certain of the Borrowers, as the same has been amended, restated,
supplemented or otherwise modified from time to time prior to the Closing Date.

“Existing Lender”:  SVB, as the sole lender under the Existing Credit Facility.

“Facility”:  each of (a) the Revolving Facility, (b) the L/C Facility (which is
a sub-facility of the Revolving Facility), and (c) the Swingline Facility (which
is a sub-facility of the Revolving Facility).

“FASB ASC”:  the Accounting Standards certification of the Financial Accounting
Standards Board.

“FATCA”: (a) Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, (b) any treaty, law, regulation
or other official guidance enacted in any other jurisdiction, or relating to an
intergovernmental agreement between the United States and any other jurisdiction
with the purpose (in either case) of facilitating the implementation of (a)
above, or (c) any agreement pursuant to the implementation of paragraphs (a) or
(b) above with the United States Internal Revenue Service, the United States
government or any governmental or taxation authority in the United States.

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.  In no event shall
the Funds Federal Effective Rate be less than zero.

“Fee Letter”:  the amended and restated fee letter agreement dated October 11,
2016, by and among the Borrowers and the Administrative Agent, as may be
amended, supplemented or otherwise modified from time to time.

“Flow of Funds Agreement”:  the spreadsheet or other similar statement prepared
and certified by the Borrowers, regarding the disbursement of Revolving Loan
proceeds on the Closing Date, the funding and the payment of the fees and
expenses of the Administrative Agent and the Lenders (including their respective
counsel), and such other matters as may be agreed to by the Borrowers, the
Administrative Agent and the Lenders.

 

13

 

--------------------------------------------------------------------------------

 

“Foreign Currency”:  lawful money of a country other than the United States.

“Foreign Lender”:  (a) if a Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if a Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
such Borrower is resident for tax purposes.

“Foreign Subsidiary”:  any Subsidiary that is not a Domestic Subsidiary.

“Fourth Amendment”:  the Fourth Amendment to Credit Agreement, dated as of
October 28, 2016.

 

“Fourth Amendment Effective Date”: as defined in the Fourth Amendment.

“Fronting Exposure”: at any time there is a Defaulting Lender, as applicable,
(a) with respect to the Issuing Lender, such Defaulting Lender’s L/C Percentage
of the outstanding L/C Exposure other than L/C Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Revolving Percentage
of outstanding Swingline Loans made by the Swingline Lender other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders.

“Fund”: any Person (other than a natural Person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b).  In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then each party to this Agreement agrees to enter into
negotiations to amend such provisions of this Agreement so as to reflect
equitably such Accounting Changes with the desired result that the criteria for
evaluating the Borrowers’ financial condition shall be the same after such
Accounting Changes as if such Accounting Changes had not been made.  Until such
time as such an amendment shall have been executed and delivered by the
Borrowers, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred.  “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

“Governmental Approval”:  any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority”:  the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

14

 

--------------------------------------------------------------------------------

 

“Group Members”:  the collective reference to the Borrowers and their respective
Subsidiaries.

“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement to
be executed and delivered by the Borrowers and each Guarantor, substantially in
the form of Exhibit A.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided that the term Guarantee
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrowers in good faith.

“Guarantors”: a collective reference to each Borrower and each Subsidiary of the
Borrowers which has become a Guarantor pursuant to the Guarantee and Collateral
Agreement.

“Increase”:  as defined in Section 2.12.

“Increase Joinder”:  an instrument, in form and substance reasonably
satisfactory to the Administrative Agent, by which a Lender becomes a party to
this Agreement pursuant to Section 2.12.

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations and
all Synthetic Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of acceptances, letters of credit, surety bonds or similar arrangements,
(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Capital Stock in such Person or any
other Person (including, without limitation, Disqualified Stock), or any
warrant, right or option to acquire such Capital Stock, valued, in the case of a
redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends, (h) all Guarantee
Obligations of such Person in respect of obligations of the kind referred to in
clauses (a) through (g)

15

 

--------------------------------------------------------------------------------

 

above, (i) all obligations of the kind referred to in clauses (a) through (h)
above secured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation, and
(j) the net obligations of such Person in respect of Swap Agreements.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor.

“Indemnified Taxes”:  (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any Obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.

“Indemnitee”:  as defined in Section 10.5(b).

“Insolvency Proceeding”: (a) any case, action or proceeding before any court or
other Governmental Authority relating to bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, winding-up or relief of debtors, or
(b) any general assignment for the benefit of creditors, composition,
marshalling of assets for creditors, or other, similar arrangement in respect of
any Person’s creditors generally or any substantial portion of such Person’s
creditors, in each case undertaken under U.S. Federal, state or foreign law,
including any Debtor Relief Law.

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, any and all source code, and all rights to
sue at law or in equity for any infringement or other impairment thereof,
including the right to receive all proceeds and damages therefrom.

“Intellectual Property Security Agreement”:  an intellectual property security
agreement entered into between a Loan Party and the Administrative Agent
pursuant to the terms of the Guarantee and Collateral Agreement in form and
substance satisfactory to the Administrative Agent, together with each other
intellectual property security agreement and supplement thereto, in each case as
amended, restated, supplemented or otherwise modified from time to time.

“Interest Payment Date”:  as to any Loan (including any Swingline Loan), the
fifth day (or, if such day is not a Business Day, the immediately succeeding
Business Day) of each calendar month to occur while such Loan is outstanding and
the final maturity date of such Loan.

“Interest Rate Agreement”:  with respect to any Person, any interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedging agreement or other similar agreement or arrangement, each of which
is (a) for the purpose of hedging the interest rate exposure associated with
such Person’s operations, (b) approved by Administrative Agent, and (c) not for
speculative purposes.

“Inventory”:  all “inventory,” as such term is defined in the UCC, now owned or
hereafter acquired by any Loan Party, wherever located, and in any event
including inventory, merchandise, goods and other personal property that are
held by or on behalf of any Loan Party for sale or lease or are furnished or are
to be furnished under a contract of service, or that constitutes raw materials,
work in process, finished goods, returned goods, or materials or supplies of any
kind used or consumed or to be used or consumed in such Loan Party’s business or
in the processing, production, packaging, promotion, delivery or shipping of the
same, including all supplies and embedded software.

16

 

--------------------------------------------------------------------------------

 

“Investments”:  as defined in Section 7.8.

“IRS”:  the Internal Revenue Service, or any successor thereto.

“ISP”:  with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Lender”:  as the context may require, (a) SVB or any Affiliate thereof,
in its capacity as issuer of any Letter of Credit, and (b) any other Lender that
may become an Issuing Lender pursuant to Section 3.12, with respect to Letters
of Credit issued by such Lender.  The Issuing Lender may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of the
Issuing Lender or other financial institutions, in which case the term “Issuing
Lender” shall include any such Affiliate or other financial institution with
respect to Letters of Credit issued by such Affiliate or other financial
institution.

“Issuing Lender Fees”:  as defined in Section 3.3(a).

“Judgment Currency”:  as defined in Section 10.19.

“L/C Advance”:  each L/C Lender’s funding of its participation in any L/C
Disbursement in accordance with its L/C Percentage of the L/C Commitment.

“L/C Commitment”:  as to any L/C Lender, the obligation of such L/C Lender, if
any, to purchase an undivided interest in the Issuing Lenders’ obligations and
rights under and in respect of each Letter of Credit (including to make payments
with respect to draws made under any Letter of Credit pursuant to
Section 3.5(b)) in an aggregate principal amount not to exceed the amount set
forth under the heading “L/C Commitment” opposite such L/C Lender’s name on
Schedule 1.1A or in the Assignment and Assumption or the Increase Joinder
pursuant to which such L/C Lender becomes a party hereto, as the same may be
changed from time to time pursuant to the terms hereof. The L/C Commitment is a
sublimit of the Revolving Commitment and the aggregate amount of the L/C
Commitments shall not exceed the amount of the Total L/C Commitments at any
time.

“L/C Disbursements”:  a payment or disbursement made by the Issuing Lender
pursuant to a Letter of Credit.

“L/C Exposure”:  at any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time, and (b) the aggregate amount of all
L/C Disbursements that have not yet been reimbursed or converted into Revolving
Loans at such time.  The L/C Exposure of any L/C Lender at any time shall equal
its L/C Percentage of the aggregate L/C Exposure at such time.

“L/C Facility”:  the L/C Commitments and the extensions of credit made
thereunder.

“L/C Fee Payment Date”:  as defined in Section 3.3(a).

“L/C Lender”:  a Lender with an L/C Commitment.

“L/C Percentage”:  as to any L/C Lender at any time, the percentage of the Total
L/C Commitments represented by such L/C Lender’s L/C Commitment, as such
percentage may be adjusted as provided in Section 2.23.

“L/C-Related Documents”:  collectively, each Letter of Credit, all applications
for any Letter of

17

 

--------------------------------------------------------------------------------

 

Credit (and applications for the amendment of any Letter of Credit) submitted by
a Borrower to the Issuing Lender and any other document, agreement and
instrument relating to any Letter of Credit, including any of the Issuing
Lender’s standard form documents for letter of credit issuances.

“Lenders”:  as defined in the preamble hereto; provided that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include the Issuing Lender and the Swingline Lender.

“Letter of Credit”:  as defined in Section 3.1(a).

“Letter of Credit Availability Period”:  the period from and including the
Closing Date to but excluding the Letter of Credit Maturity Date.

“Letter of Credit Fees”:  as defined in Section 3.3(a).

“Letter of Credit Fronting Fees”:  as defined in Section 3.3(a).

“Letter of Credit Maturity Date”:  the date occurring 15 days prior to the
Revolving Termination Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).

“Lien”:  any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).

“Liquidity”:  at any time, the sum of (i) the aggregate amount of unrestricted
cash and Cash Equivalents (including short term marketable securities) held by
the Borrowers and the Guarantors in Deposit Accounts or Securities Accounts
maintained with SVB or SVB’s Affiliates or another Lender or an Affiliate
thereof, or with National Bank of South Carolina (“NBSC”, provided that the
aggregate amounts held in deposit accounts with NBSC shall not exceed $6,500,000
at any time), and in each case subject to a first priority lien in favor of the
Administrative Agent, including, without limitation, pursuant to a Deposit
Account Control Agreement with respect to each such Deposit Account or
Securities Account Control Agreement with respect to each such Securities
Account, plus (ii) the Available Revolving Commitment at such time; provided
that, in connection with any calculation of Liquidity required hereunder, at
least $25,000,000 must consist of unrestricted cash and Cash Equivalents
(including short term marketable securities) satisfying the requirements of
clause (i) above.

“Liquidity Report”:  a report, in form and substance reasonably satisfactory to
the Administrative Agent, delivered by the Borrowers to the Administrative Agent
which discloses, as of the date of such report, the amount and composition of
Liquidity as of such date.

“Loan”:  any loan made or maintained by any Lender pursuant to this Agreement.

“Loan Documents”:  this Agreement, the Security Documents, the Notes, the Fee
Letter, the Flow of Funds Agreement, the Solvency Certificate, the Collateral
Information Certificate, each L/C-Related Document, each Compliance Certificate,
each Transaction Report, each Liquidity Report, each Notice of Borrowing, each
Bank Services Agreement, and any agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions of Section 3.10, and any amendment,
waiver, supplement or other modification to any of the foregoing.

18

 

--------------------------------------------------------------------------------

 

“Loan Parties”:  each Group Member that is a party to a Loan Document.

“Material Adverse Effect”:  (a) a material impairment in the perfection or
priority of the Administrative Agent’s Lien in the Collateral or in the value of
such Collateral; (b) a material adverse change in the business, operations, or
condition (financial or otherwise) of all of the Borrowers taken as a whole; or
(c) a material impairment of the prospect of repayment of any portion of the
Obligations.

“Materials of Environmental Concern”:  any substance, material or waste that is
defined, regulated, governed or otherwise characterized under any Environmental
Law as hazardous or toxic or as a pollutant or contaminant (or by words of
similar meaning and regulatory effect), any petroleum or petroleum products,
asbestos, polychlorinated biphenyls, urea-formaldehyde insulation, molds or
fungus, and radioactivity, radiofrequency radiation at levels known to be
hazardous to human health and safety.

“Maximum Rate”:  as defined in Section 10.9.

“Measurement Period”: for any period of measurement, the trailing three (3)
month period ending as of the then-current measurement date.  A measurement
period can be either a calendar quarter, or any trailing three (3) calendar
month period.

“Minority Lender”:  as defined in Section 10.1(b).

“Moody’s”:  Moody’s Investors Service, Inc.

“Mortgaged Properties”:  the real properties as to which, pursuant to
Section 6.12(b) or otherwise, the Administrative Agent, for the benefit of the
Secured Parties, shall be granted a Lien pursuant to the Mortgages.  

“Mortgages”:  each of the mortgages, deeds of trust, deeds to secure debt or
such equivalent documents hereafter entered into and executed and delivered by
one or more of the Loan Parties to the Administrative Agent, in each case, as
such documents may be amended, amended and restated, supplemented or otherwise
modified, renewed or replaced from time to time and in form and substance
reasonably acceptable to the Administrative Agent.

“Multiemployer Plan”:  a “multiemployer plan” (within the meaning of
Section 3(37) of ERISA) to which any Loan Party or any ERISA Affiliate thereof
makes, is making, or is obligated or has ever been obligated to make,
contributions.

“Non-Consenting Lender”:  any Lender that does not approve any consent, waiver
or amendment that (a) requires the approval of all Affected Lenders in
accordance with the terms of Section 10.1 and (b) has been approved by the
Required Lenders.

“Non-Defaulting Lender”: at any time, each Lender that is not a Defaulting
Lender at such time.

“Note”:  a Revolving Loan Note or a Swingline Loan Note.

“Notice of Borrowing”:  a notice substantially in the form of Exhibit I.

“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to any Loan Party, whether or not a
claim for post-filing or post-petition interest is allowed or allowable in such
proceeding) the Loans and all other

19

 

--------------------------------------------------------------------------------

 

obligations and liabilities of the Loan Parties to the Administrative Agent, the
Issuing Lender, any other Lender, any Bank Services Provider (in its capacity as
provider of Bank Services), and any Qualified Counterparty party to a Specified
Swap Agreement, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, any other Loan Document (including,
for the avoidance of doubt, any Bank Services Agreement), the Letters of Credit,
any Specified Swap Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, payment obligations, fees, indemnities, costs,
expenses (including all reasonable and documented fees, charges and
disbursements of one primary counsel to the Administrative Agent, the Issuing
Lender, and the Lenders, or any Bank Services Provider, to the extent that any
applicable Bank Services Agreement requires the reimbursement by any applicable
Group Member of any such expenses, and any Qualified Counterparty party to a
Specified Swap Agreement that are required to be paid by any Loan Party pursuant
to such Specified Swap Agreement) or otherwise.  For the avoidance of doubt, the
Obligations shall not include any obligations arising under any warrants or
other equity instruments issued by any Loan Party to any Lender.

“Operating Documents”:  for any Person as of any date, such Person’s
constitutional documents, formation documents and/or certificate of
incorporation (or equivalent thereof), as certified (if applicable) by such
Person’s jurisdiction of formation as of a recent date, and, (a) if such Person
is a corporation, its bylaws or memorandum and articles of association (or
equivalent thereof) in current form, (b) if such Person is a limited liability
company, its limited liability company agreement (or similar agreement), and
(c) if such Person is a partnership, its partnership agreement (or similar
agreement), each of the foregoing with all current amendments or modifications
thereto.

“OFAC”: The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Other Connection Taxes”:  with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes”:  all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.23).

“Overadvance”:  as defined in Section 2.8.

“Parent”: as defined in the Preamble hereto.

“Participant”:  as defined in Section 10.6(d).

“Participant Register”:  as defined in Section 10.6(d).

“Patriot Act”:  the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of
2001, Title III of Pub. L. 107-56, signed into law October 26, 2001.

20

 

--------------------------------------------------------------------------------

 

“Payoff Letter”:  a letter, in form and substance satisfactory to the
Administrative Agent, dated as of a date on or prior to the Closing Date and
executed by each of the Existing Lender and the Borrowers that are party to the
Existing Credit Facility to the effect that upon receipt by the Existing Lender
of the “payoff amount” (however designated) referenced therein, (a) the
obligations of the Group Members under the Existing Credit Facility shall be
satisfied in full, (b) the Liens held by the Existing Lender under the Existing
Credit Facility shall terminate without any further action, and (c) such
Borrowers and the Administrative Agent (and their respective counsel and such
counsels’ agents) shall be entitled to file UCC-3 amendment statements, USPTO
releases, USCRO releases and any other releases necessary to further evidence
the termination of such Liens.

“PBGC”:  the Pension Benefit Guaranty Corporation, or any successor thereto.

“Pension Plan”:  an employee pension plan (as defined in Section 3(2) of ERISA)
other than a Multiemployer Plan subject to the provisions of Title IV of ERISA
or Sections 412 and 430 of the Code or Sections 302 and 303 of ERISA and in
respect of which any Loan Party or any ERISA Affiliate thereof is (or if such
plan were terminated would under Section 4069 of ERISA be deemed to be) a
“contributing sponsor” as defined in Section 4001(a)(13) of ERISA.

“Permitted Acquisition”:  as defined in Section 7.8(l).

“Permitted Bond Hedge Transaction”: any call or capped call option
(or  substantively  equivalent derivative transaction) relating to Parent’s
common stock (or other securities or property following a merger event,
reclassification or other change of the common stock of Parent) purchased by
Parent in connection with the issuance of any Permitted Convertible Indebtedness
and settled in common stock of Parent (or such other securities or property),
cash or a combination thereof (such amount of cash determined by reference to
the price of Parent’s common stock or such other securities or property), and
cash in lieu of fractional shares of common stock of Parent; provided that (a)
the purchase price for such Permitted Bond Hedge Transaction does not exceed the
net cash proceeds received by Parent from the   sale of the Permitted
Convertible Indebtedness in connection with which such Permitted Bond Hedge
Transaction was purchased, (b) the other terms, conditions and covenants of each
such transaction shall   be such as are customary for transactions of such type
(as determined by Parent in good faith), and (c) any payments or settlements by
a Group Member in respect of such Permitted Bond Hedge Transaction shall only be
permitted to the extent permitted under Section 7.6

“Permitted Convertible Indebtedness”: senior unsecured Indebtedness of Parent
that (a) as of the date of issuance thereof contains terms, conditions,
covenants, conversion or exchange rights, redemption rights and offer to
repurchase rights, in each case, as are typical and customary for Indebtedness
of such type (in each case, as determined by Parent in good faith) and (b) is
convertible or exchangeable into shares of common stock of Parent (or other
securities or property following a merger event,  reclassification or other
change of the common stock of Parent), cash or a combination thereof (such
amount of cash determined by reference to the price of Parent’s common stock or
such other securities or property), and cash in lieu of fractional shares of
common stock of Parent; provided  that  (i)  such Permitted Convertible
Indebtedness shall have a stated final maturity no earlier than 91  days  after
February 20, 2020 and shall not be subject to any conditions that could result
in such stated final maturity occurring on a date earlier than 91 days after
February 20, 2020 (it being understood that any conversion  of such Indebtedness
(whether into cash, shares of common stock in Parent or any combination
thereof), a
repurchase  of  such  Indebtedness  on  account  of  the  occurrence  of  a  “fundamental  change”  or  
any redemption of such Indebtedness at the option of Parent shall not be deemed
to constitute a change in the stated final maturity thereof), (ii) such
Indebtedness shall not be required to be repaid, prepaid, redeemed, repurchased
or defeased, whether on one or more fixed dates, upon the occurrence of one or
more events  or at the option of any holder thereof (except, in each case,

21

 

--------------------------------------------------------------------------------

 

upon any conversion of such Indebtedness (whether into cash, shares of common
stock in Parent or any combination thereof), the occurrence of an event of
default or a “fundamental change” or following Parent’s election to redeem such
Indebtedness) prior to the date that is 91 days after February 20, 2020, (iii)
no Subsidiary that is not a Loan Party shall have Guarantee Obligations with
respect to obligations of Parent thereunder, (iv) notwithstanding  anything in
clauses (i) and (ii) above to the contrary, any payments in respect thereof
shall only be permitted to the extent permitted by Section 7.6, and (v) such
Indebtedness shall include a 30-day customary (as determined by Parent in good
faith) cure period with respect to any cross-default or cross-acceleration
related to the Obligations.

 

“Permitted Discretion”: the commercially reasonable (from the perspective of a
secured lender) credit judgment exercised in good faith, in accordance with
customary business practices of the Administrative Agent for comparable secured
lending transactions.

“Permitted Holders”:     GS Capital Partners VI Fund, L.P., GS Capital Partners
VI Offshore Fund, L.P., GS Capital Partners VI Parallel, L.P., GS Capital
Partners VI GmbH & Co. KG, Oak Investment Partners XII, L.P., Mason R. Holland,
Jr., Holland Family Trust, and Shawn A. Jenkins and any of their respective
Affiliates and any funds, investment vehicles or partnerships managed, advised
or sub-advised by any of them or any of their respective Affiliates but not
including any portfolio operating company of any of the foregoing.

“Permitted Refinancing Indebtedness”:  Indebtedness of any Person (“Refinancing
Indebtedness”) issued or incurred by such Person (including by means of the
extension or renewal of existing Indebtedness) to refinance, refund, extend,
renew or replace existing Indebtedness of such Person (“Refinanced
Indebtedness”); provided that (a) the principal amount of such Refinancing
Indebtedness is not greater than the principal amount of such Refinanced
Indebtedness plus the amount of any premiums or penalties and accrued and unpaid
interest paid thereon and reasonable fees and expenses, in each case associated
with such Refinancing Indebtedness, (b) other than Refinancing Indebtedness in
respect of Indebtedness permitted pursuant to Sections 7.2(d) and 7.2(e), such
Refinancing Indebtedness has a final maturity that is no sooner than, and a
weighted average life to maturity that is no shorter than, such Refinanced
Indebtedness, (c) if such Refinanced Indebtedness or any Guarantee Obligation
thereof or any security therefor are subordinated to the Obligations, such
Refinancing Indebtedness and any Guarantee Obligations thereof and any security
therefor remain so subordinated on terms no less favorable to the Lenders and
the other Secured Parties, (d) the obligors in respect of such Refinanced
Indebtedness immediately prior to such refinancing, refunding extension, renewal
or replacement are the only obligors on such Refinancing Indebtedness and
(e) any Guarantee Obligations which constitute all or a portion of such
Refinancing Indebtedness, taken as a whole, are determined in good faith by a
Responsible Officer of such Person to be no less favorable to such Person and
the Lenders and the other Secured Parties in any material respect than the
covenants and events of default or Guarantee Obligations, if any, applicable to
such Refinanced Indebtedness.

“Person”:  any natural Person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.

“Platform”:  as defined in Section 10.2(d)(i).

“Preferred Stock”:  the preferred Capital Stock of any Loan Party.

“Prime Rate”:  the rate of interest per annum from time to time published in the
money rates section of the Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that if such rate of
interest, as set forth from time to time in the money rates section of the Wall
Street

22

 

--------------------------------------------------------------------------------

 

Journal, becomes unavailable for any reason as determined by the Administrative
Agent, the “Prime Rate” shall mean the rate of interest per annum announced by
the Administrative Agent as its prime rate in effect at its principal office
(such Administrative Agent announced Prime Rate not being intended to be the
lowest rate of interest charged by the Administrative Agent in connection with
extensions of credit to debtors).  In no event shall the Prime Rate be less than
zero.

“Pro Forma Financial Statements”:  balance sheets, income statements and cash
flow statements prepared by the Parent and its consolidated Subsidiaries that
give effect (as if such events had occurred on such date) to (a) the Loans and
extensions of credit to be made on the Closing Date and the use of proceeds
thereof and (b) the payment of fees and expenses in connection with the
foregoing, in each case prepared for (i) the month ending December 31, 2014, as
if such transactions had occurred on the first date of such month and (ii) on a
monthly basis through the Revolving Termination Date, in each case,
demonstrating pro forma compliance with the covenants set forth in Section 7.1.

“Projections”:  as defined in Section 6.2(b).

“Properties”:  as defined in Section 4.17(a).

“Protective Overadvance”:  as defined in Section 2.8(b).

“Qualified Counterparty”:  with respect to any Specified Swap Agreement, any
counterparty thereto that, at the time such Specified Swap Agreement was entered
into or as of the Closing Date, was the Administrative Agent or a Lender or an
Affiliate of the Administrative Agent or a Lender.

“Recipient”:  the Administrative Agent or a Lender, as applicable.

“Recurring Revenue”: the Borrowers’ software services revenue and professional
services revenue related to the Benefit Service Center business line as
currently classified and presented in the Parent’s consolidated GAAP financial
statements (e.g. monthly managed services, testing services, maintenance,
license fees, video, voluntary benefits) that in each case meets all of the
Borrowers’ representations and warranties set forth in the Loan Documents.
Monthly revenue from the Benefitstore business line shall be calculated based on
the average trailing twelve months period.

“Recurring Revenue Lost”: (i) the total quarterly Recurring Revenue of a
customer from the penultimate quarter, for which Recurring Revenue for such
customer in the Measurement Period was either zero (0) or less in the last month
of the Measurement Period, or (ii) the decrease in Recurring Revenue for a
customer from the penultimate quarter to the Measurement Period when such change
is both greater than or equal to fifty percent (50%), and Two Hundred Thousand
Dollars ($200,000).

“Refunded Swingline Loans”:  as defined in Section 2.7(b).

“Register”:  as defined in Section 10.6(c).

“Regulation U”:  Regulation U of the Board as in effect from time to time.

“Related Parties”:  with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

“Replacement Lender”:  as defined in Section 2.23.

“Required Lenders”:  at any time, (a) if only one Lender holds the Total
Revolving Commitments,

23

 

--------------------------------------------------------------------------------

 

such Lender; and (b) if more than one Lender who are not Affiliates of one
another holds the Total Revolving Commitments, then at least two unaffiliated
Lenders who together hold more than 50% of the Total Revolving Commitments
(including, without duplication, the L/C Commitments) then in effect or, if the
Revolving Commitments have been terminated, the Total Revolving Extensions of
Credit then outstanding; provided that for the purposes of this clause (b), the
Revolving Commitments of, and the portion of the Revolving Loans and
participations in L/C Exposure and Swingline Loans held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

“Requirement of Law”:  as to any Person, the Operating Documents of such Person,
and any law, treaty, rule or regulation or determination of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

“Reserves”:  as of any date of determination, such amounts as the Administrative
Agent may from time to time establish and revise in its Permitted Discretion,
reducing the amount of Revolving Loans and other financial accommodations which
would otherwise be available to the Borrowers (a) to reflect events, conditions,
contingencies or risks which, as determined by the Administrative Agent in its
Permitted Discretion, do or are reasonably likely to adversely affect (i) the
Collateral or any other property which is security for the Obligations or its
value (including without limitation any increase in delinquencies of Accounts),
(ii) the assets, business or prospects of any Loan Party, or (iii) the security
interests and other rights of the Administrative Agent and the Secured Parties
in the Collateral (including the enforceability, perfection and priority
thereof); or (b) to reflect the Administrative Agent’s reasonable belief that
any collateral report or financial information furnished by or on behalf of the
Loan Parties, if any, to the Administrative Agent is or may have been
incomplete, inaccurate or misleading in any material respect; or (c) in respect
of any state of facts which the Administrative Agent determines constitutes an
Event of Default or may, with notice or passage of time or both, constitute an
Event of Default.

“Responsible Officer”:  the chief executive officer, president, chief financial
officer, treasurer, controller or comptroller of an applicable Loan Party, but
in any event, with respect to financial matters, the chief executive officer,
the chief financial officer, treasurer, controller or comptroller of such Loan
Party and solely for the purposes of notices given pursuant to Section 2, any
other officer or employee of the applicable Loan Party so designated by any of
the foregoing officers in a written notice to the Administrative Agent (together
with incumbency and other related documentation reasonably requested by the
Administrative Agent).  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Payments”:  as defined in Section 7.6.

“Revolving Commitment”:  as to any Lender, the obligation of such Lender, if
any, to make Revolving Loans and participate in Swingline Loans and Letters of
Credit in an aggregate principal amount not to exceed the amount set forth under
the heading “Revolving Commitment” opposite such Lender’s name on Schedule 1.1A
or in the Assignment and Assumption or the Increase Joinder pursuant to which
such Lender becomes a party hereto, as the same may be changed from time to time
pursuant to the terms hereof (including in connection with assignments and
Increases permitted hereunder).  

“Revolving Commitment Period”:  the period from and including the Closing Date
to the Revolving Termination Date.

24

 

--------------------------------------------------------------------------------

 

“Revolving Extensions of Credit”:  as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, plus (b) such Lender’s L/C
Percentage of the aggregate undrawn amount of all outstanding Letters of Credit
at such time, plus (c) such Lender’s L/C Percentage of the aggregate amount of
all L/C Disbursements that have not yet been reimbursed or converted into
Revolving Loans at such time, plus (d) such Lender’s Revolving Percentage of the
aggregate principal amount of Swingline Loans then outstanding.  

“Revolving Facility”:  the Revolving Commitments and the extensions of credit
made thereunder.

“Revolving Lender”:  each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loan Funding Office”:  the office of the Administrative Agent
specified in Section 10.2 or such other office as may be specified from time to
time by the Administrative Agent as its funding office by written notice to the
Borrowers and the Lenders.

“Revolving Loan Note”:  a promissory note in the form of Exhibit G-1, as it may
be amended, supplemented or otherwise modified from time to time.

“Revolving Loans”:  as defined in Section 2.4(a).

“Revolving Percentage”:  as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of all Revolving Loans then outstanding; provided that in the event that
the Revolving Loans are paid in full prior to the reduction to zero of the Total
Revolving Commitments, the Revolving Percentages shall be determined in a manner
designed to ensure that the other outstanding Revolving Extensions of Credit
shall be held by the Revolving Lenders on a comparable basis.

“Revolving Termination Date”:  is February 20, 2020.

“S&P”:  Standard & Poor’s Ratings Services.

“Sale Leaseback Transaction”:  any arrangement with any Person or Persons,
whereby in contemporaneous or substantially contemporaneous transactions a Loan
Party sells substantially all of its right, title and interest in any property
and, in connection therewith, acquires, leases or licenses back the right to use
all or a material portion of such property.

“Sanctioned Entity”: (a) a country or a government of a country, (b) an agency
of the government of a country, (c) an organization directly or indirectly
controlled by a country or its government, or (d) a Person resident in or
determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.  

“Sanctioned Person”: a Person named on the list of Specially Designated
Nationals maintained by OFAC.

 

“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Secured Obligations”:  as defined in the Guarantee and Collateral Agreement.

25

 

--------------------------------------------------------------------------------

 

“Secured Parties”:  the collective reference to the Administrative Agent, the
Lenders (including the Issuing Lender in its capacity as Issuing Lender and any
Swingline Lender in its capacity as Swingline Lender), each Bank Services
Provider and any Qualified Counterparties.

“Securities Account”:  any “securities account” as defined in the UCC with such
additions to such term as may hereafter be made.

“Securities Account Control Agreement”:  any Control Agreement entered into by
the Administrative Agent, a Loan Party and a securities intermediary holding a
Securities Account of such Loan Party pursuant to which the Administrative Agent
is granted “control” (for purposes of the UCC) over such Securities Account.

 

“Securities Act”:  the Securities Act of 1933, as amended from time to time and
any successor statute.

“Security Documents”:  the collective reference to (a) the Guarantee and
Collateral Agreement, (b) the Mortgages, (c) the Intellectual Property Security
Agreements, (d) each Deposit Account Control Agreement, (e) each Securities
Account Control Agreement, (f) all other security documents hereafter delivered
to the Administrative Agent granting a Lien on any property of any Person to
secure the Obligations of any Loan Party arising under any Loan Document, and
(g) all financing statements, fixture filings, patent, trademark and copyright
filings, assignments, acknowledgments and other filings, documents and
agreements made or delivered pursuant to any of the foregoing.

“Seventh Amendment”:  the Seventh Amendment Agreement by and among the
Borrowers, the Lenders and the Administrative Agent, dated as of March 29, 2018.

“Seventh Amendment Effective Date”: as defined in the Seventh Amendment.

“Solvency Certificate”:  the Solvency Certificate, dated the Closing Date,
delivered to the Administrative Agent and the Lenders pursuant to Section
5.1(o), which Solvency Certificate shall be in substantially the form of Exhibit
D.

“Solvent”:  when used with respect to any Person, as of any date of
determination, (a) the amount of the “fair value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise,” as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the “present fair saleable value” of the assets
of such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, as such quoted terms are determined in accordance with
applicable federal and state laws governing determinations of the insolvency of
debtors, (c) such Person will not have, as of such date, an unreasonably small
amount of capital with which to conduct its business, and (d) such Person will
be able to pay its debts as they mature.  For purposes of this definition, (i)
“debt” means liability on a “claim,” and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.

“Specified Swap Agreement”:  any Swap Agreement entered into by any Loan Party
and any

26

 

--------------------------------------------------------------------------------

 

Qualified Counterparty (or any Person who was a Qualified Counterparty as of the
Closing Date or as of the date such Swap Agreement was entered into).  

“Subordinated Debt Document”:  any agreement, certificate, document or
instrument executed or delivered by any Loan Party or any of its respective
Subsidiaries and evidencing Indebtedness of such Loan Party or such Subsidiary
which is either subordinated to the payment of the Obligations or the lien
securing such indebtedness is subordinated to the Administrative Agent’s Lien,
in each case, in a manner approved in writing by the Administrative Agent, and
any renewals, modifications, or amendments thereof which are approved in writing
by the Administrative Agent.

“Subordinated Indebtedness”:  Indebtedness of a Loan Party, the payment of which
and/or the lien securing such Indebtedness, is subordinated to the Obligations
and/or the Administrative Agent’s Lien, as applicable, pursuant to subordination
terms (including payment, lien and remedies subordination terms, as applicable)
reasonably acceptable to the Administrative Agent.

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Parent.

“SVB”:  as defined in the preamble hereto.

“Swap Agreement”:  any agreement with respect to any swap, hedge, forward,
future or derivative transaction or option or similar agreement (including
without limitation, any Interest Rate Agreement) involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrowers and their
Subsidiaries shall be deemed to be a “Swap Agreement.”  For the avoidance of
doubt, a Permitted Bond Hedge Transaction shall not constitute a Swap Agreement.

“Swap Termination Value”: in respect of any one or more Swap Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Agreements, (a) for any date on or after the date such
Swap Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Qualified
Counterparty).

“Swingline Commitment”:  the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.6 in an aggregate principal amount at any
one time outstanding not to exceed $5,000,000.  

“Swingline Lender”:  SVB, in its capacity as the lender of Swingline Loans.

“Swingline Loan Note”:  a promissory note in the form of Exhibit G-2, as it may
be amended,

27

 

--------------------------------------------------------------------------------

 

supplemented or otherwise modified from time to time.

“Swingline Loans”:  as defined in Section 2.6.

“Swingline Participation Amount”:  as defined in Section 2.7(c).

“Synthetic Lease Obligation”:  the monetary obligation of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).

“Taxes”:  all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Credit Exposure”:  is, as to any Lender at any time, the unused Revolving
Commitments and Revolving Extensions of Credit of such Lender at such time.

“Total L/C Commitments”:  at any time, the sum of all L/C Commitments at such
time, as the same may be reduced from time to time pursuant to Section 2.10 or
3.5(b).  The initial amount of the Total L/C Commitments on the Closing Date is
$5,000,000.

“Total Revolving Commitments”:  at any time, the aggregate amount of the
Revolving Commitments then in effect.  The original amount of the Total
Revolving Commitments is $60,000,000.  As of the Fourth Amendment Effective Date
the amount of the Total Revolving Commitments is $95,000,000. The L/C Commitment
and the Swingline Commitment are each sublimits of the Total Revolving
Commitments.

“Total Revolving Extensions of Credit”:  at any time, the aggregate amount of
the Revolving Extensions of Credit outstanding at such time.

“Trade Date”: as defined in Section 10.6(b)(i)(B).

“Transaction Report”:  that certain report of transactions and schedule of
collections, including calculations of the Borrowing Base and the Recurring
Revenue, a form of which has been provided by the Administrative Agent to the
Borrowers.

“Transferee”:  any Eligible Assignee or Participant.

“Unfriendly Acquisition”:  any acquisition that has not, at the time of the
first public announcement of an offer relating thereto, been approved by the
board of directors (or other legally recognized governing body) of the Person to
be acquired; except that with respect to any acquisition of a non-U.S. Person,
an otherwise friendly acquisition shall not be deemed to be unfriendly if it is
not customary in such jurisdiction to obtain such approval prior to the first
public announcement of an offer relating to a friendly acquisition.

“Uniform Commercial Code” or “UCC”:  the Uniform Commercial Code (or any similar
or equivalent legislation) as in effect from time to time in the State of New
York, or as the context may require, any other applicable jurisdiction.

“United States” and “U.S.”:  the United States of America.

28

 

--------------------------------------------------------------------------------

 

“USCRO”:  the U.S. Copyright Office.

“USPTO”:  the U.S. Patent and Trademark Office.

“U.S. Person”:  any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate”:  as defined in Section 2.20(f).

“Withholding Agent”:  as applicable, any of any applicable Loan Party and the
Administrative Agent, as the context may require.

1.2      Other Definitional Provisions.

(a)      Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b)     As used herein and in the other Loan Documents, and in any certificate
or other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation,” (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements (including this
Agreement) or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated, amended and restated or otherwise modified from time to
time.  Notwithstanding the foregoing clause (i), for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of any Group Member shall be deemed to
be carried at 100% of the outstanding principal amount thereof, and the effects
of FASB ASC 825 on financial liabilities shall be disregarded.

(c)     The words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement.  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (ii) all references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement, and
(iii) any reference to any law or regulation herein shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time.

(d)     The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  

29

 

--------------------------------------------------------------------------------

 


AMOUNT AND TERMS OF REVOLVING COMMITMENTS

2.1     Reserved.

 

2.2     Reserved.

 

2.3      Reserved.

 

2.4     Revolving Commitments.

 

(a)     Subject to the terms and conditions hereof, each Revolving Lender
severally agrees to make revolving credit loans (each, a “Revolving Loan” and,
collectively, the “Revolving Loans”) to the Borrowers from time to time during
the Revolving Commitment Period in an aggregate principal amount at any one time
outstanding for each Revolving Lender which, when added to the sum of (i) such
Revolving Lender’s Revolving Percentage of any Swingline Loans then outstanding
and (ii) such Revolving Lender’s L/C Exposure, if any, at such time, does not
exceed the amount of such Revolving Lender’s Revolving Commitment; provided,
that the Total Revolving Extensions of Credit outstanding at such time, after
giving effect to the making of such Revolving Loans, shall not exceed (x) the
lesser of (i) the Total Revolving Commitments in effect at such time and
(ii) the Borrowing Base in effect at such time, less (y) Reserves imposed by the
Administrative Agent in its Permitted Discretion from time to time.  During the
Revolving Commitment Period the Borrowers may use the Revolving Commitments by
borrowing, prepaying the Revolving Loans in whole or in part, and reborrowing,
all in accordance with the terms and conditions hereof.

(b)      The Borrowers shall repay all outstanding Revolving Loans on the
Revolving Termination Date; provided, however, that during the existence of an
Event of Default, the Revolving Loans then outstanding shall be repaid from
funds in the Cash Collateral Account in accordance with Section 6.3(c).

2.5      Procedure for Revolving Loan Borrowing.  The Borrowers may borrow up to
the Available Revolving Commitment under the Revolving Commitments during the
Revolving Commitment Period on any Business Day; provided that the Borrowers
shall give the Administrative Agent an irrevocable Notice of Borrowing (which
must be received by the Administrative Agent prior to 10:00 A.M., Pacific time
one (1) Business Day prior to the requested Borrowing Date (provided that any
such Notice of Borrowing under the Revolving Facility to finance payments under
Section 3.5(a) may be given not later than 10:00 A.M., Pacific time, on the date
of the proposed borrowing), in each such case specifying (i) the amount of
Revolving Loans to be borrowed, (ii) the requested Borrowing Date, and
(iii) instructions for remittance of the proceeds of the Loans to be
borrowed.  Except as provided in Sections 3.5(b)  and 2.7(b), each borrowing
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof (or, if the then aggregate Available Revolving Commitments are
less than $1,000,000, such lesser amount).  In addition to such Notice of
Borrowing, the Borrowers shall contemporaneously deliver to the Administrative
Agent a completed Transaction Report executed by a Responsible Officer, together
with such other supporting reports and information, including without
limitation, cash receipts journals, and accounts receivable aging reports, as
the Administrative Agent may reasonably request. Upon receipt of any such Notice
of Borrowing and Transaction Report from the Borrowers, the Administrative Agent
shall promptly notify each Revolving Lender thereof.  Each Revolving Lender will
make the amount of its pro rata share of each such borrowing available to the
Administrative Agent for the account of the Borrowers at the Revolving Loan
Funding Office prior to 12:00 P.M., Pacific time, on the Borrowing Date
requested by the Borrowers in funds immediately available to the Administrative
Agent.  Such borrowing will then be made available to the Borrowers by the
Administrative Agent crediting such account as is designated in writing to the
Administrative Agent by the Borrowers with the aggregate of the amounts made
available to the Administrative Agent by the Revolving Lenders and in like funds
as received by the Administrative Agent or, if so specified in the Flow of Funds
Agreement, the Administrative Agent shall wire transfer all or a

30

 

--------------------------------------------------------------------------------

 

portion of such aggregate amounts to the Existing Lender (for application
against amounts then outstanding under the Existing Credit Facility), in
accordance with the Flow of Funds Agreement.

2.6      Swingline Commitment.  Subject to the terms and conditions hereof, the
Swingline Lender agrees to make available a portion of the credit accommodations
otherwise available to the Borrowers under the Revolving Commitments from time
to time during the Revolving Commitment Period by making swing line loans (each
a “Swingline Loan” and, collectively, the “Swingline Loans”) to the Borrowers;
provided that (a) the aggregate principal amount of Swingline Loans outstanding
at any time shall not exceed the Swingline Commitment then in effect, (b) the
Borrowers shall not request, and the Swingline Lender shall not make, any
Swingline Loan if, after giving effect to the making of such Swingline Loan, the
aggregate amount of the Available Revolving Commitments would be less than zero,
and (c) the Borrower shall not use the proceeds of any Swingline Loan to
refinance any then outstanding Swingline Loan.  During the Revolving Commitment
Period, the Borrower may use the Swingline Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof.  Swingline
Loans shall be made only in Dollars.  To the extent not otherwise required by
the terms hereof to be repaid prior thereto, the Borrowers shall repay to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
Revolving Termination Date.

2.7     Procedure for Swingline Borrowing; Refunding of Swingline Loans.

(a)      Whenever the Borrowers desire that the Swingline Lender make Swingline
Loans, the Borrowers shall give the Swingline Lender irrevocable telephonic or
electronic notice (which notice must be received by the Swingline Lender not
later than 12:00 P.M., Pacific time, on the proposed Borrowing Date) confirmed
promptly in writing by a Notice of Borrowing, specifying (i) the amount to be
borrowed, (ii) the requested Borrowing Date (which shall be a Business Day
during the Revolving Commitment Period), and (iii) instructions for the
remittance of the proceeds of such Loan.  Each borrowing under the Swingline
Commitment shall be in an amount equal to $500,000 or a whole multiple of
$100,000 in excess thereof.  Promptly thereafter, on the Borrowing Date
specified in a notice in respect of any Swingline Loan, the Swingline Lender
shall make available to the Borrowers an amount in immediately available funds
equal to the amount of such Swingline Loan by depositing such amount in the
account designated in writing to the Administrative Agent by the Borrowers (or,
in the case of a Swingline Loan made to finance the reimbursement of an L/C
Disbursement as provided in Section 3.5(b), by remittance to the Issuing
Lender).  Unless a Swingline Loan is sooner refinanced by the advance of a
Revolving Loan pursuant to Section 2.7(b), such Swingline Loan shall be repaid
by the Borrowers no later than five (5) Business Days after the advance of such
Swingline Loan.

(b)     The Swingline Lender, at any time and from time to time in its sole and
absolute discretion, may, on behalf of the Borrowers (which hereby irrevocably
direct the Swingline Lender to act on their behalf), on one (1) Business Day’s
telephonic notice given by the Swingline Lender no later than 12:00 P.M.,
Pacific time, and promptly confirmed in writing, request each Revolving Lender
to make, and each Revolving Lender hereby agrees to make, a Revolving Loan, in
an amount equal to such Revolving Lender’s Revolving Percentage of the aggregate
amount of such Swingline Loan (each a “Refunded Swingline Loan”) outstanding on
the date of such notice, to repay the Swingline Lender.  Each Revolving Lender
shall make the amount of such Revolving Loan available to the Administrative
Agent at the Revolving Loan Funding Office in immediately available funds, not
later than 10:00 A.M., Pacific time, one (1) Business Day after the date of such
written notice.  The proceeds of such Revolving Loan shall immediately be made
available by the Administrative Agent to the Swingline Lender for application by
the Swingline Lender to the repayment of the Refunded Swingline Loan.  The
Borrowers irrevocably authorize the Swingline Lender to charge the Borrowers’
accounts with the Administrative Agent (up to the amount available in each such
account) immediately to pay the amount of any Refunded Swingline Loan to the

31

 

--------------------------------------------------------------------------------

 

extent amounts received from the Revolving Lenders are not sufficient to repay
in full such Refunded Swingline Loan.

(c)         If prior to the time that the Borrowers have repaid the Swingline
Loans pursuant to Section 2.7(a) or a Revolving Loan has been made pursuant to
Section 2.7(b), one of the events described in Section 8.1(f) shall have
occurred or if for any other reason, as determined by the Swingline Lender in
its sole discretion, Revolving Loans may not be made as contemplated by
Section 2.7(b), each Revolving Lender shall, on the date such Revolving Loan was
to have been made pursuant to the notice referred to in Section 2.7(b) or on the
date requested by the Swingline Lender (with at least one (1) Business Days’
notice to the Revolving Lenders), purchase for cash an undivided participating
interest in the then outstanding Swingline Loans by paying to the Swingline
Lender an amount (the “Swingline Participation Amount”) equal to (i) such
Revolving Lender’s Revolving Percentage times (ii) the sum of the aggregate
principal amount of the outstanding Swingline Loans that were to have been
repaid with such Revolving Loans.

(d)         Whenever, at any time after the Swingline Lender has received from
any Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided
that in the event that such payment received by the Swingline Lender is required
to be returned, such Revolving Lender will return to the Swingline Lender any
portion thereof previously distributed to it by the Swingline Lender.

(e)         Each Revolving Lender’s obligation to make the Loans referred to in
Section 2.7(b) and to purchase participating interests pursuant to
Section 2.7(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrowers may have against the
Swingline Lender, any Borrower or any other Person for any reason whatsoever,
(ii) the occurrence of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 5, (iii) any adverse
change in the condition (financial or otherwise) of the Borrowers, (iv) any
breach of this Agreement or any other Loan Document by the Borrowers, any other
Loan Party or any other Revolving Lender, or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

2.8     Overadvances

(a)         If at any time or for any reason the amount of the Total Revolving
Extensions of Credit exceeds (x) the lesser of (i) the Total Revolving
Commitments in effect at such time and (ii) the Borrowing Base in effect at such
time, less (y) Reserves imposed by the Administrative Agent in its Permitted
Discretion from time to time (any such excess, an “Overadvance”), the Borrower
shall pay on demand the full amount of such Overadvance to the Administrative
Agent for application against the Revolving Extensions of Credit in accordance
with the terms hereof.

(b)         Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent, in its sole discretion, may make Revolving
Loans to the Borrowers on behalf of the Revolving Lenders, so long as the
aggregate amount of such Revolving Loans shall not exceed 10% of the Borrowing
Base, if the Administrative Agent, in its Permitted Discretion, deems that such
Revolving Loans are necessary or desirable (i) to protect all or any portion of
the Collateral, (ii) to enhance the likelihood or maximize the amount of
repayment of the Loans and the other Obligations or (iii) to pay any other
amount chargeable to the Borrowers pursuant to this Agreement (such Revolving
Loans, “Protective Overadvances”); provided that (A) in no event shall the Total
Revolving Extensions of Credit exceed the amount of the Total Revolving
Commitments then in effect and (B) the Required Lenders may at any time revoke
the Administrative Agent’s authorization to make future Protective Advances
(provided that any

32

 

--------------------------------------------------------------------------------

 

existing Protective Overadvance shall not be subject to such revocation and any
such revocation must be in writing and shall become effective prospectively upon
the Administrative Agent’s receipt thereof).  Each applicable Lender shall be
obligated to advance to the Borrowers its Revolving Percentage of each
Protective Overadvance made in accordance with this Section 2.8(b).  If
Protective Overadvances are made in accordance with the preceding sentence, then
all Revolving Lenders shall be bound to make, or permit to remain outstanding,
such Protective Overadvances based upon their Revolving Percentages in
accordance with the terms of this Agreement. All Protective Overadvances shall
be repaid by the Borrowers on demand, shall be secured by the Collateral and
shall bear interest as provided in this Agreement for Revolving Loans generally.

2.9     Fees.

(a)     Fee Letter.  The Borrowers agrees to pay to the Administrative Agent the
fees in the amounts and on the dates as set forth in the Fee Letter and to
perform any other obligations contained therein.

(b)         Commitment Fee.  As additional compensation for the Total Revolving
Commitments, the Borrowers shall pay to the Administrative Agent for the account
of the Lenders (other than any Defaulting Lender), a fee for the Borrowers’
non-use of available funds under the Revolving Facility (the “Commitment Fee”),
payable quarterly in arrears on the fifth day of each calendar quarter occurring
after the Closing Date prior to the Revolving Termination Date, and on the
Revolving Termination Date, in an amount equal to the Commitment Fee Rate
multiplied by the average unused portion of the Total Revolving Commitments, as
reasonably determined by the Administrative Agent.  The unused portion of the
Total Revolving Commitments, for purposes of this calculation, shall equal the
difference between (i) the Total Revolving Commitments (as reduced from time to
time), and (ii) the sum of (A) the average for the period of the daily closing
balance of the Revolving Loans outstanding, (B) the aggregate undrawn amount of
all Letters of Credit outstanding at such time, and (C) the aggregate amount of
all L/C Disbursements that have not yet been reimbursed or converted into
Revolving Loans at such time.  For the avoidance of doubt, the outstanding
amount of any Swingline Loans shall not be counted towards or considered usage
of the Total Revolving Commitments for purposes of determining the Commitment
Fee.

(c)         Fees Nonrefundable.  All fees payable under this Section 2.9 shall
be fully earned on the date paid and nonrefundable.

(d)         Increase in Fees.  At any time that an Event of Default exists and
is continuing, the Borrowers shall pay interest on any overdue fees due under
subsections (a) and (b) at a rate per annum equal to 2.0% plus the rate
applicable to Revolving Loans as provided in Section 2.15.

2.10          Termination or Reduction of Total Revolving Commitments; Total L/C
Commitments.

(a)         Termination or Reduction of Total Revolving Commitments.  The
Borrowers shall have the right, upon not less than three (3) Business Days’
written notice delivered to the Administrative Agent, to terminate the Total
Revolving Commitments or, from time to time, to reduce the amount of the Total
Revolving Commitments; provided that no such termination or reduction of the
Total Revolving Commitment shall be permitted if, after giving effect thereto
and to any prepayments of the Revolving Loans and Swingline Loans to be made on
the effective date thereof the amount of the Total Revolving Extensions of
Credit then outstanding would exceed (x) the lesser of (i) the Total Revolving
Commitments in effect at such time and (ii) the Borrowing Base in effect at such
time, less (y) Reserves imposed by the Administrative Agent in its Permitted
Discretion from time to time.  Any such reduction shall be in an

33

 

--------------------------------------------------------------------------------

 

amount equal to $1,000,000, or a whole multiple in excess thereof (or, if the
then Total Revolving Commitments are less than $1,000,000, such lesser amount),
and shall reduce permanently the Total Revolving Commitments then in
effect.  Any reduction of the Total Revolving Commitments shall be applied to
the Revolving Commitments of each Lender according to its respective Revolving
Percentage.  All fees accrued until the effective date of any termination of the
Total Revolving Commitments shall be paid on the effective date of such
termination.

(b)         Termination or Reduction of Total L/C Commitments.  The Borrowers
shall have the right, upon not less than three (3) Business Days’ written notice
delivered to the Administrative Agent, to terminate the Total L/C Commitments
available to the Borrowers or, from time to time, to reduce the amount of the
Total L/C Commitments available to the Borrowers; provided that, in any such
case, no such termination or reduction of the Total L/C Commitments shall be
permitted if, after giving effect thereto, the Total L/C Commitments shall be
reduced to an amount that would result in the aggregate L/C Exposure exceeding
the Total L/C Commitments (as so reduced).  Any such reduction shall be in an
amount equal to $1,000,000, or a whole multiple in excess thereof (or, if the
then Total L/C Commitments are less than $1,000,000, such lesser amount), and
shall reduce permanently the Total L/C Commitments then in effect.  Any
reduction of the Total L/C Commitments shall be applied to the L/C Commitments
of each Lender according to its respective L/C Percentage.  All fees accrued
until the effective date of any termination of the Total L/C Commitments shall
be paid on the effective date of such termination.

2.11     Optional Loan Prepayments.

The Borrowers may at any time and from time to time prepay the Loans, in whole
or in part, without premium or penalty, upon irrevocable notice delivered to the
Administrative Agent no later than 10:00 A.M., Pacific time, one (1) Business
Day prior thereto, which notice shall specify the date and amount of the
proposed prepayment; provided that if such notice of prepayment indicates that
such prepayment is to be funded with the proceeds of a refinancing, such notice
of prepayment may be revoked if the financing is not consummated.  Upon receipt
of any such notice the Administrative Agent shall promptly notify each Lender
thereof.  If any such notice is given, subject to any permitted revocation of
such notice, the amount specified in such notice shall be due and payable on the
date specified therein, together with accrued interest to such date on the
amount prepaid.  Partial prepayments of Revolving Loans shall be in an aggregate
principal amount of $1,000,000 or a whole multiple thereof.  Partial prepayments
of Swingline Loans shall be in an aggregate principal amount of $100,000 or a
whole multiple thereof.

2.12     Incremental Facility.

(a)         At any time during the Revolving Commitment Period, the Borrowers
may request (but subject to the conditions set forth in clause (b) below) that
the Revolving Commitments be increased by an amount not to exceed the Available
Revolving Increase Amount (each such increase, an “Increase”); provided that the
Borrowers may not request an Increase on more than two occasions during the term
of this Agreement.  No Lender shall be obligated to increase its Revolving
Commitments in connection with a proposed Increase.  Any Increase shall be in an
amount of at least $5,000,000 (or, if the Available Revolving Increase Amount is
less than $5,000,000, such remaining Available Revolving Increase Amount) and
integral multiples of $1,000,000 in excess thereof. Additionally, for the
avoidance of doubt, it is understood and agreed that in no event shall the
aggregate amount of the Increases to the Revolving Commitments exceed the
Available Revolving Increase Amount during the term of the Agreement.

(b)         Each of the following shall be conditions precedent to any Increase
of the Revolving Commitments in connection therewith:

34

 

--------------------------------------------------------------------------------

 

(i)         any Increase shall be on the same terms (including the pricing, and
maturity date), as applicable, as, and pursuant to documentation applicable to,
the Revolving Facility then in effect;

(ii)         the Borrowers shall have delivered an irrevocable written request
for such Increase at least ten (10) Business Days prior to the requested funding
date of such Increase;

(iii)         each Lender agreeing to such Increase, the Borrowers and the
Administrative Agent shall have signed an Increase Joinder (any Increase Joinder
may, with the consent of the Administrative Agent, the Borrowers and the Lenders
agreeing to such Increase, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate to effectuate the
provisions of this Section 2.12) and the Borrowers shall have executed any Notes
requested by any Lender in connection with the making of the
Increase.  Notwithstanding anything to the contrary in this Agreement or in any
other Loan Document, an Increase Joinder reasonably satisfactory to the
Administrative Agent, and the amendments to this Agreement effected thereby,
shall not require the consent of any Lender other than the Lender(s) agreeing to
fund such Increase;

(iv)         each of the conditions precedent set forth in Section 5.2 shall be
satisfied with respect to such Increase;  

(v)         after giving pro forma effect to such Increase and the use of
proceeds thereof, (A) no Default or Event of Default shall have occurred and be
continuing at the time of such Increase and (B) the Borrowers shall be in
compliance with the then applicable financial covenants set forth in Section 7.1
hereof as of the end of the most recently ended month for which financial
statements are required to be delivered prior to such Increase, and the
Borrowers shall have delivered to the Administrative Agent a Compliance
Certificate evidencing compliance with the requirements of this clause (v);

(vi)         in connection with such Increase, the Borrowers shall pay to
Administrative Agent all fees required to be paid pursuant to the terms of the
Fee Letter; and

(vii)         upon each Increase in accordance with this Section 2.12, all
outstanding Loans, participations hereunder in Letters of Credit and
participations hereunder in Swingline Loans held by each Lender shall be
reallocated among the Lenders (including any newly added Lenders) in accordance
with the Lenders’ respective revised Revolving Percentages and L/C Percentages,
pursuant to procedures reasonably determined by the Administrative Agent in
consultation with the Borrowers.

(a)         Upon the effectiveness of any Increase, (i) all references in this
Agreement and any other Loan Document to the Revolving Loans shall be deemed,
unless the context otherwise requires, to include such Increase advanced
pursuant to this Section 2.12 and (ii) all references in this Agreement and any
other Loan Document to the Revolving Commitments shall be deemed, unless the
context otherwise requires, to include the commitments to advance an amount
equal to such Increase pursuant to this Section 2.12.

(b)          The Revolving Loans and Revolving Commitments established pursuant
to this Section 2.12 shall constitute Revolving Loans and Revolving Commitments
under, and shall be entitled to all the benefits afforded by, this Agreement and
the other Loan Documents, and shall, without limiting the foregoing, benefit
equally and ratably from any guarantees and the security interests created by
the Loan Documents.  The Borrowers shall take any actions reasonably required by
Administrative Agent to ensure and demonstrate that the Liens and security
interests granted by the Loan Documents continue to be perfected under the Code
or otherwise after giving effect to the establishment of any such new Revolving
Commitments.

35

 

--------------------------------------------------------------------------------

 

2.13     Reserved.  

2.14     Reserved

2.15     Interest Rates and Payment Dates.

(a)         Each Revolving Loan and each Swingline Loan shall bear interest at a
rate per annum equal to (i) the ABR plus (ii) the Applicable Margin.

(b)         During the continuance of an Event of Default, at the request of the
Required Lenders, all outstanding Loans shall bear interest at a rate per annum
equal to the rate that would otherwise be applicable thereto pursuant to the
foregoing provisions of this Section plus 2.00% (the “Default Rate”); provided
that the Default Rate shall apply to all outstanding Loans automatically and
without any Required Lender consent therefor upon the occurrence of any Event of
Default arising under Section 8.1(a) or (f).

(c)         Interest on the outstanding principal amount of each Loan shall be
payable in arrears on each Interest Payment Date; provided that interest
accruing pursuant to Section 2.15(b) shall be payable from time to time on
demand.

2.16     Computation of Interest and Fees.

(a)     Interest and fees payable pursuant hereto shall be calculated on the
basis of a 360-day year for the actual days elapsed, except that, with respect
to Revolving Loans the rate of interest on which is calculated on the basis of
the Prime Rate, the interest thereon shall be calculated on the basis of a 365-
(or 366-, as the case may be) day year for the actual days elapsed.  Any change
in the interest rate on a Loan resulting from a change in the ABR shall become
effective as of the opening of business on the day on which such change becomes
effective.  The Administrative Agent shall as soon as practicable notify the
Borrowers and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

(b)         Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrowers and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Borrowers, deliver to the
Borrowers a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.16(a).

2.17     Reserved

2.18     Pro Rata Treatment and Payments.

(a)         Each borrowing by the Borrowers from the Lenders hereunder, each
payment by the Borrowers on account of any commitment fee and any reduction of
the Revolving Commitments shall be made pro rata according to the respective L/C
Percentages or Revolving Percentages, as the case may be, of the relevant
Lenders.

(b)         Each payment (including each prepayment) by the Borrowers on account
of principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.

(c)         All payments (including prepayments) to be made by the Borrowers
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without condition or deduction for any counterclaim, defense, recoupment
or setoff and shall be made prior to 10:00 A.M., Pacific time, on the due date
thereof to the Administrative Agent, for the account of the Lenders, at the
applicable Revolving Loan Funding Office, in Dollars and in immediately
available funds.  The Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt in like funds as received.  Any payment

36

 

--------------------------------------------------------------------------------

 

received by the Administrative Agent after 10:00 A.M. Pacific time shall be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue.  If any payment hereunder becomes due and
payable on a day other than a Business Day, such payment shall be extended to
the next succeeding Business Day.  In the case of any extension of any payment
of principal pursuant to the preceding sentence, interest thereon shall be
payable at the then applicable rate during such extension.

(d)         Unless the Administrative Agent shall have been notified in writing
by any Lender prior to the date of any borrowing that such Lender will not make
the amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent on such date in
accordance with Section 2, and the Administrative Agent may, in reliance upon
such assumption, make available to the Borrowers a corresponding amount.  If
such amount is not in fact made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender and the Borrowers
severally agree to pay to the Administrative Agent, on demand, such
corresponding amount with interest thereon, for each day from and including the
date on which such amount is made available to the Borrowers but excluding the
date of payment to the Administrative Agent, at (i) in the case of a payment to
be made by such Lender, a rate equal to the greater of (A) the Federal Funds
Effective Rate and (B) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, and (ii) in
the case of a payment to be made by the Borrowers, the rate per annum applicable
to Revolving Loans under the Revolving Facility.  If the Borrowers and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period.  If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Revolving Loan
included in such borrowing.  Any payment by the Borrowers shall be without
prejudice to any claim the Borrowers may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

(e)         Unless the Administrative Agent shall have received notice from the
Borrowers prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Lender hereunder that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers are making such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or the Issuing
Lender, as the case may be, the amount due.  In such event, if the Borrowers
have not in fact made such payment, then each of the Lenders or the Issuing
Lender, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or Issuing
Lender, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.  Nothing herein shall be deemed to limit the
rights of Administrative Agent or any Lender against any Loan Party.

(f)         If any Lender makes available to the Administrative Agent funds for
any Loan to be made by such Lender as provided in the foregoing provisions of
this Section 2, and such funds are not made available to the Borrowers by the
Administrative Agent because the conditions to the applicable extension of
credit set forth in Section 5.1 or Section 5.2 are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

(g)         The obligations of a Lender hereunder to (i) make Revolving Loans,
(ii) to fund its participations in L/C Disbursements in accordance with its
respective L/C Percentage, (iii) to fund its respective Swingline Participation
Amount of any Swingline Loan, and (iv) to make payments pursuant to Section 9.7,
as applicable, are several and not joint.  The failure of any Lender to make any
such Loan, to

37

 

--------------------------------------------------------------------------------

 

fund any such participation or to make any such payment under Section 9.7 on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 9.7.

(h)         Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(i)         If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, toward payment
of interest, fees, Overadvances and Protective Overadvances then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest, fees, Overadvances and Protective Overadvances then due to such
parties, and (ii) second, toward payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

(j)         If any Lender shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) on
account of the principal of or interest on any Loan made by it, its
participation in the L/C Exposure or other obligations hereunder, as applicable
(other than pursuant to a provision hereof providing for non-pro rata
treatment), in excess of its Revolving Percentage or L/C Percentage, as
applicable, of such payment on account of the Loans or participations obtained
by all of the Lenders, such Lender shall forthwith advise the Administrative
Agent of the receipt of such payment, and within five (5) Business Days of such
receipt purchase (for cash at face value) from the other Revolving Lenders or
L/C Lenders, as applicable (through the Administrative Agent), without recourse,
such participations in the Revolving Loans made by them and/or participations in
the L/C Exposure held by them, as applicable, or make such other adjustments as
shall be equitable, as shall be necessary to cause such purchasing Lender to
share the excess payment ratably with each of the other Lenders in accordance
with their respective Revolving Percentages or L/C Percentages, as applicable;
provided, however, that if all or any portion of such excess payment is
thereafter recovered by or on behalf of the Borrowers from such purchasing
Lender, the purchase shall be rescinded and the purchase price restored to the
extent of such recovery, but without interest.  The Borrowers agree that any
Lender so purchasing a participation from another Lender pursuant to this
Section 2.18(j) may exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrowers in the amount of such participation.  No
documentation other than notices and the like referred to in this
Section 2.18(j) shall be required to implement the terms of this
Section 2.18(j).  The Administrative Agent shall keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased pursuant to this Section 2.18(j) and shall in each case notify the
Revolving Lenders or the L/C Lenders, as applicable, following any such
purchase.  The provisions of this Section 2.18(j) shall not be construed to
apply to (i) any payment made by or on behalf of the Borrowers pursuant to and
in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender),
(ii) the application of Cash Collateral provided for in Section 3.10, or (iii)
any payment obtained by a Lender as consideration for the assignment of or sale
of a participation in any of its Loans or sub-participations in any L/C Exposure
to any assignee or participant, other than an assignment to the Borrowers or any
Subsidiary thereof (as to which the provisions of this Section shall
apply).  Each Borrower consents on behalf of itself and each other Loan Party to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against each Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of each Loan Party in the amount of such participation.

38

 

--------------------------------------------------------------------------------

 

(k)         Any amounts actually paid to or collected by the Administrative
Agent pursuant to Section 6.3(c) at any time during the existence of an Event of
Default shall be applied by the Administrative Agent to the Revolving Loans then
outstanding and distributed by the Administrative Agent to the Revolving
Lenders, in each case, (i) in accordance with the Revolving Percentages of such
Revolving Lenders then in effect, and (ii) by no later than the date occurring
three days after the date on which such payments or proceeds are so received or
collected by the Administrative Agent, with any remaining amounts to be returned
to the Borrower as specified in Section 6.3(c).

(l)         Notwithstanding anything to the contrary in this Agreement, the
Administrative Agent may, in its discretion at any time or from time to time,
without the Borrowers’ request and even if the conditions set forth in
Section 5.2 would not be satisfied, make a Revolving Loan in an amount equal to
the portion of the Obligations constituting overdue interest and fees, Swingline
Loans and L/C Disbursements that have not yet been reimbursed or converted into
Revolving Loans from time to time due and payable to itself, any Revolving
Lender, the Swingline Lender or the Issuing Lender, and apply the proceeds of
any such Revolving Loan to those Obligations; provided that after giving effect
to any such Revolving Loan, the aggregate outstanding Revolving Loans will not
exceed the Total Revolving Commitments then in effect.

2.19     Requirements of Law.

(a)         If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or the compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:

(i)         shall subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its Loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

(ii)         shall impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of or credit extended or participated in
by, any Lender; or

(iii)         impose on any Lender any other condition, cost or expense (other
than Taxes) affecting this Agreement or Loans made by such Lender or any Letter
of Credit or participation therein;

and the result of any of the foregoing is to increase the cost to such Lender or
such other Recipient of issuing or participating in Letters of Credit, or to
reduce any amount receivable or received by such Lender or other Recipient
hereunder in respect thereof (whether in respect of principal, interest or any
other amount), then, in any such case, upon the request of such Lender or other
Recipient, the Borrowers shall promptly pay such Lender or other Recipient, as
the case may be, any additional amounts necessary to compensate such Lender or
other Recipient, as the case may be, for such increased cost or reduced amount
receivable.  If any Lender becomes entitled to claim any additional amounts
pursuant to this paragraph, it shall promptly notify the Borrowers (with a copy
to the Administrative Agent) of the event by reason of which it has become so
entitled.

(b)         If any Lender determines that any change in any Requirement of Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s

39

 

--------------------------------------------------------------------------------

 

capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Revolving Commitments of such Lender or the
Loans made by, or participations in Letters of Credit or Swingline Loans held
by, such Lender, or the Letters of Credit issued by the Issuing Lender, to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such change in such Requirement of Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time upon demand of
such Lender, the Borrowers will pay to such Lender or the Issuing Lender, as the
case may be, such additional amount or amounts as will compensate such Lender or
the Issuing Lender or such Lender’s or Issuing Lender’s holding company for any
such reduction suffered.

(c)         For purposes of this Agreement, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines, or
directives in connection therewith are deemed to have gone into effect and been
adopted after the date of this Agreement, and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a  change in any
Requirement of Law, regardless of the date enacted, adopted or issued.

(d)         A certificate as to any additional amounts payable pursuant to
paragraphs (a), (b), or (c) of this Section submitted by any Lender to the
Borrowers (with a copy to the Administrative Agent) shall be conclusive in the
absence of manifest error.  The Borrowers shall pay such Lender the amount shown
as due on any such certificate within 10 days after receipt thereof.  Failure or
delay on the part of any Lender to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s right to demand such
compensation.  Notwithstanding anything to the contrary in this Section 2.19,
the Borrowers shall not be required to compensate a Lender pursuant to this
Section 2.19 for any amounts incurred more than nine months prior to the date
that such Lender notifies the Borrowers of such Lender’s intention to claim
compensation therefor; provided that if the circumstances giving rise to such
claim have a retroactive effect, then such nine-month period shall be extended
to include the period of such retroactive effect.  The obligations of the
Borrowers arising pursuant to this Section 2.19 shall survive the Discharge of
Obligations and the resignation of the Administrative Agent.

2.20     Taxes.  

For purposes of this Section 2.20, the term ‘Lender” includes the Issuing Lender
and the term “applicable law” includes FATCA.

(a)         Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law and
the Borrowers shall, and shall cause each other Loan Party, to comply with the
requirements set forth in this Section 2.20.  If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.20) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b)         Payment of Other Taxes.  The Borrowers shall, and shall cause each
other Loan Party to, timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the

40

 

--------------------------------------------------------------------------------

 

option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes applicable to such Loan Party.

(c)         Evidence of Payments.  As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this Section
2.20, the Borrowers shall, or shall cause such other Loan Party to, deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(d)         Indemnification by Loan Parties.  The Borrowers shall, and shall
cause each other Loan Party to, jointly and severally indemnify each Recipient,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.20) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto (including any
recording and filing fees with respect thereto or resulting therefrom and any
liabilities with respect to, or resulting from, any delay in paying such
Indemnified Taxes), whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrowers by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.  If any Loan Party fails to pay any Taxes when
due to the appropriate taxing authority or fails to remit to the Administrative
Agent the required receipts or other required documentary evidence, such Loan
Party shall indemnify the Administrative Agent and the Lenders for any
incremental taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure.

(e)         Indemnification by Lenders.  Each Lender shall severally indemnify
the Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)         Status of Lenders.

(i)         Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowers and the Administrative Agent, at the time or times
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrowers or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
reasonably requested by the Borrowers or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting

41

 

--------------------------------------------------------------------------------

 

requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Sections 2.20(f)(ii)(A), (ii)(B) and
(ii)(D) below) shall not be required if the Lender is not legally entitled to
complete, execute or deliver such documentation or, in the Lender’s reasonable
judgment, such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

(ii)         Without limiting the generality of the foregoing, in the event that
any Borrower is a U.S. Person,

(A)         any Lender that is a U.S. Person shall deliver to the Borrowers and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:

(1)         in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2)         executed originals of IRS Form W-8ECI;

(3)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 871(h) or Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit F-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrowers within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or

(4)         to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;

(C)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this

42

 

--------------------------------------------------------------------------------

 

Agreement (and from time to time thereafter upon the reasonable request of the
Borrowers or the Administrative Agent), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrowers or the Administrative Agent to determine the withholding or deduction
required to be made; and

(D)         if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrowers and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(iii)         Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrowers and the
Administrative Agent in writing of its legal inability to do so.  Each Foreign
Lender shall promptly notify the Borrowers at any time it determines that it is
no longer in a position to provide any previously delivered certificate to the
Borrowers (or any other form of certification adopted by the U.S. taxing
authorities for such purpose).  Notwithstanding any other provision of this
paragraph, a Foreign Lender shall not be required to deliver any form pursuant
to this paragraph that such Foreign Lender is not legally able to deliver.

(g)         Right to Contest Taxes; Treatment of Certain Refunds.  If the
Borrowers determine in good faith that a reasonable basis exists for contesting
any Taxes for which indemnification has been demanded or additional amounts have
been payable hereunder, the relevant Lender or the Administrative Agent, as
applicable, shall cooperate with the Borrowers in a reasonable challenge of such
Taxes if so requested by the Borrowers; provided that (i) such Lender or the
Administrative Agent determines in its reasonable discretion that it would not
be prejudiced by cooperating in such challenge, (ii) the Borrowers pay all
related expenses of the Administrative Agent or such Lender, (iii) the Borrowers
indemnify such Lender or the Administrative Agent for any liabilities or other
costs incurred by such party in connection with such challenge, and (iv) the
Borrowers indemnify the Administrative Agent or such Lender, as applicable, for
any indemnified Taxes or Other Taxes before any such contest.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 2.20 (including by the payment of additional amounts pursuant to this
Section 2.20), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section
2.20  with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (g), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise

43

 

--------------------------------------------------------------------------------

 

to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(h)         Survival.  Each party’s obligations under this Section 2.20 shall
survive the resignation or replacement of the Administrative Agent, any
assignment of rights by, or the replacement of, a Lender, and the Discharge of
Obligations.

2.21     Reserved.

2.22     Change of Lending Office.  Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.19(a), Section 2.19(b),
Section 2.20(a) or Section 2.20(d) with respect to such Lender, it will, if
requested by the Borrowers, use commercially reasonable efforts (subject to
legal and regulatory restrictions) to designate a different lending office for
funding or booking its Loans affected by such event or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, in each
case, with the object of avoiding the consequences of such event; provided that
such designation is made on terms that, in the reasonable judgment of such
Lender, cause such Lender and its lending office(s) to suffer no economic, legal
or regulatory disadvantage; provided further that nothing in this Section shall
affect or postpone any of the obligations of the Borrower or the rights of any
Lender pursuant to Section 2.19(a), Section 2.19(b), Section 2.20(a) or Section
2.20(d).  The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment
made at the request of the Borrowers.

2.23     Substitution of Lenders.  Upon the receipt by the Borrowers of any of
the following (or in the case of clause (a) below, if the Borrowers are required
to pay any such amount), with respect to any Lender (any such Lender described
in clauses (a) through (c) below being referred to as an “Affected Lender”
hereunder):

(a)         a request from a Lender for payment of Indemnified Taxes or
additional amounts under Section 2.20 or of increased costs pursuant to Section
2.19 (and, in any such case, such Lender has declined or is unable to designate
a different lending office in accordance with Section 2.22 or is a
Non-Consenting Lender);

(b)         a notice from the Administrative Agent under Section 10.1(b) that
one or more Minority Lenders are unwilling to agree to an amendment or other
modification approved by the Required Lenders and the Administrative Agent; or

(c)         notice from the Administrative Agent that a Lender is a Defaulting
Lender;

then the Borrowers may, at their sole expense and effort, upon notice to the
Administrative Agent and such Affected Lender:  (i) request that one or more of
the other Lenders acquire and assume all or part of such Affected Lender’s Loans
and Revolving Commitments and all other Obligations owing to such Affected
Lender; or (ii) designate a replacement lending institution (which shall be an
Eligible Assignee) to acquire and assume all or a ratable part of such Affected
Lender’s Loans and Revolving Commitments and all other Obligations owing to such
Affected Lender (provided that, for the avoidance of doubt, such replacement
lending institution shall not be a Disqualified Institution unless an Event of
Default has occurred and is continuing) (the replacing Lender or lender in
(i) or (ii) being a “Replacement Lender”); provided, however, that if the
Borrowers elect to exercise such right with respect to any Affected Lender under
clause (a) or (b) of this Section 2.23, then the Borrowers shall be obligated to
replace all Affected Lenders under such clauses.  The Affected Lender replaced
pursuant to this Section 2.23 shall be required to assign and

44

 

--------------------------------------------------------------------------------

 

delegate, without recourse, all of its interests, rights and obligations under
this Agreement and the related Loan Documents to one or more Replacement Lenders
that so agree to acquire and assume all or a ratable part of such Affected
Lender’s Loans and Revolving Commitments and all other Obligations owing to such
Affected Lender upon payment to such Affected Lender of an amount (in the
aggregate for all Replacement Lenders) equal to 100% of the outstanding
principal of the Affected Lender’s Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
from such Replacement Lenders (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts,
including amounts under Section 2.21 hereof).  Any such designation of a
Replacement Lender shall be effected in accordance with, and subject to the
terms and conditions of, the assignment provisions contained in Section 10.6
(with the assignment fee to be paid by the Borrowers in such instance); provided
that if such Affected Lender does not comply with Section 10.6 within ten (10)
Business Days after the Borrowers’ request, compliance with Section 10.6 shall
not be required to effect such assignment, and, if such Replacement Lender is
not already a Lender hereunder or an Affiliate of a Lender or an Approved Fund,
shall be subject to the prior written consent of the Administrative Agent (which
consent shall not be unreasonably withheld).  Notwithstanding the foregoing,
with respect to any assignment pursuant to this Section 2.23, (a) in the case of
any such assignment resulting from a claim for compensation under Section 2.19
or payments required to be made pursuant to Section 2.20, such assignment shall
result in a reduction in such compensation or payments thereafter; (b) such
assignment shall not conflict with applicable law and (c) in the case of any
assignment resulting from a Lender being a Minority Lender referred to in clause
(b) of this Section 2.23, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.  Notwithstanding the foregoing, an
Affected Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Affected Lender or otherwise,
the circumstances entitling the Borrowers to require such assignment and
delegation cease to apply.

2.24     Defaulting Lenders.

(a)         Adjustments.  Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i)         Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 10.1 and in the definition of
Required Lenders.

(ii)         Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise, and including any amounts made available to the
Administrative Agent by such Defaulting Lender pursuant to Section 10.7), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the Issuing Lender
or to the Swingline Lender hereunder; third, to be held as Cash Collateral for
the funding obligations of such Defaulting Lender of any participation in any
Swingline Loan or Letter of Credit; fourth, as the Borrowers may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrowers, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement, and (y) be held as Cash Collateral for the future funding obligations
of such Defaulting Lender of any participation in any future Swingline Loans or
Letter of Credit; sixth, to the payment of any amounts owing to any L/C Lender,

45

 

--------------------------------------------------------------------------------

 

the Issuing Lender or the Swingline Lender as a result of any judgment of a
court of competent jurisdiction obtained by any L/C Lender, the Issuing Lender
or the Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default has occurred and is continuing, to the
payment of any amounts owing to the Borrowers as a result of any judgment of a
court of competent jurisdiction obtained by the Borrowers against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(A) such payment is a payment of the principal amount of any Loans or L/C
Advances in respect of which such Defaulting Lender has not fully funded its
appropriate share and (B) such Loans or L/C Advances were made at a time when
the conditions set forth in Section 5.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Advances owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Advances owed to, such Defaulting Lender until such time
as all Loans and funded and unfunded participations in L/C Advances and
Swingline Loans are held by the Lenders pro rata in accordance with the
Revolving Commitments without giving effect to Section 2.24(a)(iv).  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.24(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii)         Certain Fees.

(A)         No Defaulting Lender shall be entitled to receive any fee pursuant
to Section 2.9(b) for any period during which such Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to such Defaulting Lender).  

(B)         Each Defaulting Lender shall be limited in its right to receive
Letter of Credit Fees as provided in Section 3.3(d).

(C)         With respect to any Letter of Credit Fee not required to be paid to
any Defaulting Lender pursuant to clause (A) or (B) above, the Borrowers shall
(x) pay to each Non-Defaulting Lender that portion of any such Letter of Credit
Fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to the Issuing Lender and to the Swingline Lender, as applicable, the amount of
any such fee or Letter of Credit Fee, as applicable, otherwise payable to such
Defaulting Lender to the extent allocable to the Issuing Lender’s or the
Swingline Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee or Letter of Credit Fee, as
applicable.

(iv)         Reallocation of Pro Rata Share to Reduce Fronting Exposure.  During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit pursuant to Section 3.4 or in Swingline
Loans pursuant to Section 2.7(c), the L/C Percentage of each non-Defaulting
Lender of any such Letter of Credit and the Revolving Percentage of each
non-Defaulting Lender of any such Swingline Loan, as the case may be, shall be
computed without giving effect to the Revolving Commitment of such Defaulting
Lender; provided that, (A) each such reallocation shall be given effect only if,
at the date the applicable Lender becomes a Defaulting Lender, no Event of
Default has occurred and is continuing; (B) the aggregate obligations of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swingline Loans shall not exceed the positive difference, if any, of
(1) the Revolving Commitment of that non-Defaulting Lender minus (2) the
aggregate outstanding amount of the Revolving Loans of that Lender plus the
aggregate amount of that Lender’s L/C Percentage of then

46

 

--------------------------------------------------------------------------------

 

outstanding Letters of Credit and (C) the conditions set forth in Section 5.2
are satisfied at the time of such reallocation (and, unless the Borrowers shall
have otherwise notified the Administrative Agent at such time, the Borrowers
shall be deemed to have represented and warranted that such conditions are
satisfied at such time).  No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.

(v)         Cash Collateral, Repayment of Swingline Loans.  If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrowers shall, without prejudice to any right or remedy available to them
hereunder or under law and subject to Section 2.25, (x) first, prepay Swingline
Loans in an amount equal to the Swingline Lender’s Fronting Exposure, and
(y) second, Cash Collateralize the Issuing Lender’s Fronting Exposure in
accordance with the procedures set forth in Section 3.10.

(b)         Defaulting Lender Cure.  If the Borrowers, the Administrative Agent,
the Swingline Lender and the Issuing Lender agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), such Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
respective Revolving Percentages and L/C Percentages, as applicable (without
giving effect to Section 2.24(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender having been a Defaulting
Lender.

(c)         New Swingline Loans/Letters of Credit.  So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Lender shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure in respect of Letters of Credit
after giving effect thereto.

(d)         Termination of Defaulting Lender.  The Borrowers may terminate the
unused amount of the Revolving Commitment of any Revolving Lender that is a
Defaulting Lender upon not less than ten (10) Business Days’ prior notice to the
Administrative Agent (which shall promptly notify the Lenders thereof), and in
such event the provisions of Section 2.24(a)(ii) will apply to all amounts
thereafter paid by the Borrowers for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts); provided that (i) no Event of Default shall have occurred and be
continuing, and (ii) such termination shall not be deemed to be a waiver or
release of any claim the Borrowers, the Administrative Agent, the Issuing
Lender, the Swingline Bank or any other Lender may have against such Defaulting
Lender.

2.25     Joint and Several Liability of the Borrowers.

(a)         Each Borrower is accepting joint and several liability hereunder and
under the other Loan Documents in consideration of the financial accommodations
to be provided by the Lenders

47

 

--------------------------------------------------------------------------------

 

under this Agreement, for the mutual benefit, directly and indirectly, of each
Borrower and in consideration of the undertakings of the other the Borrowers to
accept joint and several liability for the Obligations.

(b)         Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other the Borrowers, with respect to the payment
and performance of all of the Obligations (including any Obligations arising
under this Section 2.25), it being the intention of the parties hereto that all
the Obligations shall be the joint and several obligations of each Borrower
without preferences or distinction among them.

(c)         If and to the extent that any Borrower shall fail to make any
payment with respect to any of the Obligations as and when due or to perform any
of the Obligations in accordance with the terms thereof, then in each such event
the other Borrowers will make such payment with respect to, or perform, such
Obligations.

(d)         The Obligations of each Borrower under the provisions of this
Section 2.25 constitute the absolute and unconditional, full recourse
Obligations of each Borrower enforceable against each Borrower to the full
extent of its properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement or any other circumstances whatsoever.

(e)         Except as otherwise expressly provided in this Agreement, each
Borrower hereby waives notice of acceptance of its joint and several liability,
notice of any Loans made or Letters of Credit issued under or pursuant to this
Agreement, notice of the occurrence of any Default, Event of Default, or of any
demand for any payment under this Agreement, notice of any action at any time
taken or omitted by the Administrative Agent or Lenders under or in respect of
any of the Obligations, any requirement of diligence or to mitigate damages and,
generally, to the extent permitted by applicable law, all demands, notices and
other formalities of every kind in connection with this Agreement (except as
otherwise provided in this Agreement).  Each Borrower hereby assents to, and
waives notice of, any extension or postponement of the time for the payment of
any of the Obligations, the acceptance of any payment of any of the Obligations,
the acceptance of any partial payment thereon, any waiver, consent or other
action or acquiescence by the Administrative Agent or Lenders at any time or
times in respect of any default by any Borrower in the performance or
satisfaction of any term, covenant, condition or provision of this Agreement,
any and all other indulgences whatsoever by the Administrative Agent or Lenders
in respect of any of the Obligations, and the taking, addition, substitution or
release, in whole or in part, at any time or times, of any security for any of
the Obligations or the addition, substitution or release, in whole or in part,
of any Borrower.  Without limiting the generality of the foregoing, each
Borrower assents to any other action or delay in acting or failure to act on the
part of the Administrative Agent or Lender with respect to the failure by any
Borrower to comply with any of its respective Obligations, including, without
limitation, any failure strictly or diligently to assert any right or to pursue
any remedy or to comply fully with applicable laws or regulations thereunder,
which might, but for the provisions of this Section 2.25 afford grounds for
terminating, discharging or relieving any Borrower, in whole or in part, from
any of its Obligations under this Section 2.25, it being the intention of each
Borrower that, so long as any of the Obligations hereunder remain unsatisfied,
the Obligations of each Borrower under this Section 2.25 shall not be discharged
except by performance and then only to the extent of such performance.  The
Obligations of each Borrower under this Section 2.25 shall not be diminished or
rendered unenforceable by any winding up, reorganization, arrangement,
liquidation, reconstruction or similar proceeding with respect to any Borrower,
the Administrative Agent or any Lender.  

(f)         Each Borrower represents and warrants to the Administrative Agent
and Lenders that such Borrower is currently informed of the financial condition
of the Borrowers and of all other circumstances which a diligent inquiry would
reveal and which bear upon the risk of nonpayment of the

48

 

--------------------------------------------------------------------------------

 

Obligations.  Each Borrower further represents and warrants to the
Administrative Agent and Lenders that such Borrower has read and understands the
terms and conditions of the Loan Documents.  Each Borrower hereby covenants that
such Borrower will continue to keep informed of the Borrowers’ financial
condition, the financial condition of other guarantors, if any, and of all other
circumstances which bear upon the risk of nonpayment or nonperformance of the
Obligations.

(g)         Each Borrower waives all rights and defenses arising out of an
election of remedies by the Administrative Agent or any Lender, even though that
election of remedies, such as a nonjudicial foreclosure with respect to security
for a guaranteed obligation, has destroyed the Administrative Agent’s or such
Lender’s rights of subrogation and reimbursement against such Borrower by the
operation of Section 580(d) of the California Code of Civil Procedure or
otherwise:

(h)         Each Borrower waives all rights and defenses that such Borrower may
have because the Obligations are secured by real property at any time.  This
means, among other things:

(i)         The Administrative Agent and Lenders may collect from such Borrower
without first foreclosing on any real or personal property Collateral pledged by
the Borrowers.

(ii)         If the Administrative Agent or any Lender forecloses on any
Collateral consisting of real property pledged by the Borrowers:

(A)         The amount of the Obligations may be reduced only by the price for
which that collateral is sold at the foreclosure sale, even if the collateral is
worth more than the sale price.

(B)         The Administrative Agent and Lenders may collect from such Borrower
even if the Administrative Agent or Lenders, by foreclosing on real property,
has destroyed any right such Borrower may have to collect from the other
Borrowers.

This is an unconditional and irrevocable waiver of any rights and defenses such
Borrower may have because the Obligations are secured by real property.  These
rights and defenses include, but are not limited to, any rights or defenses
based upon Section 580a, 580b, 580d or 726 of the California Code of Civil
Procedure.

(i)         The provisions of this Section 2.25 are made for the benefit of the
Administrative Agent, Lenders and their respective successors and assigns, and
may be enforced by it or them from time to time against any or all the Borrowers
as often as occasion therefor may arise and without requirement on the part of
the Administrative Agent, any Lender, any successor or any assign first to
marshal any of its or their claims or to exercise any of its or their rights
against any Borrower or to exhaust any remedies available to it or them against
any Borrower or to resort to any other source or means of obtaining payment of
any of the Obligations hereunder or to elect any other remedy.  The provisions
of this Section 2.25 shall remain in effect until all of the Obligations shall
have been paid in full or otherwise fully satisfied.  If at any time, any
payment, or any part thereof, made in respect of any of the Obligations, is
rescinded or must otherwise be restored or returned by the Administrative Agent
or any Lender upon the insolvency, bankruptcy or reorganization of any Borrower,
or otherwise, the provisions of this Section 2.25 will forthwith be reinstated
in effect, as though such payment had not been made.

(j)         Each Borrower hereby agrees that it will not enforce any of its
rights of contribution or subrogation against any other Borrower with respect to
any liability incurred by it hereunder or under any of the other Loan Documents,
any payments made by it to the Administrative Agent or Lenders with respect to
any of the Obligations or any collateral security therefor until such time as
all of the Obligations

49

 

--------------------------------------------------------------------------------

 

have been paid in full in cash.  Any claim which any Borrower may have against
any other Borrower with respect to any payments to the Administrative Agent or
Lender hereunder or under any other Loan Documents are hereby expressly made
subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full in cash of the Obligations and, in the event of any insolvency,
bankruptcy, receivership, liquidation, reorganization or other similar
proceeding under the laws of any jurisdiction relating to any Borrower, its
debts or its assets, whether voluntary or involuntary, all such Obligations
shall be paid in full in cash before any payment or distribution of any
character, whether in cash, securities or other property, shall be made to any
other Borrower therefor.  Notwithstanding anything to the contrary contained in
this Section 2.25, no Borrower shall exercise any rights of subrogation,
contribution, indemnity, reimbursement or other similar rights against, and
shall not proceed or seek recourse against or with respect to any property or
asset of, any other Borrower (the “Foreclosed Borrower”), including after
payment in full of the Obligations, if all or any portion of the Obligations
have been satisfied in connection with an exercise of remedies in respect of the
Capital Stock of such Foreclosed Borrower whether pursuant to the Security
Documents or otherwise.

(k)         Each Borrower hereby agrees that, after the occurrence and during
the continuance of any Default or Event of Default, the payment of any amounts
due with respect to the indebtedness owing by any Borrower to any other Borrower
is hereby subordinated to the prior payment in full in cash of the
Obligations.  Each Borrower hereby agrees that after the occurrence and during
the continuance of any Default or Event of Default, such Borrower will not
demand, sue for or otherwise attempt to collect any indebtedness of any other
Borrower owing to such Borrower until the Obligations shall have been paid in
full in cash.  If, notwithstanding the foregoing sentence, such Borrower shall
collect, enforce or receive any amounts in respect of such indebtedness, such
amounts shall be collected, enforced and received by such Borrower as trustee
for the Administrative Agent, and such Borrower shall deliver any such amounts
to the Administrative Agent for application to the Obligations in accordance
with the terms of this Agreement.

(l)         Subject to the foregoing, to the extent that any Borrower shall,
under this Agreement as a joint and several obligor, repay any of the
Obligations made to another Borrower hereunder or other Obligations incurred
directly and primarily by any other Borrower (an “Accommodation Payment”), then
the Borrower making such Accommodation Payment shall be entitled to contribution
and indemnification from, and be reimbursed by, each other Borrower in an
amount, for each of such other Borrower, equal to a fraction of such
Accommodation Payment, the numerator of which fraction is such other Borrower’s
Allocable Amount and the denominator of which is the sum of the Allocable
Amounts of all of the Borrowers.  As of any date of determination, the
“Allocable Amount” of each Borrower shall be equal to the maximum amount of
liability for Accommodation Payments which could be asserted against such
Borrower hereunder without (a) rendering such Borrower “insolvent” within the
meaning of Section 101(31) of the Bankruptcy Code, Section 2 of the Uniform
Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent
Conveyance Act (“UFCA”),  (b) leaving such Borrower with unreasonably small
capital or assets, within the meaning of Section 548 of the Bankruptcy Code,
Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving such Borrower
unable to pay its debts as they become due within the meaning of Section 548 of
the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the UFCA.

2.26     Notes.  If so requested by any Lender by written notice to the
Borrowers (with a copy to the Administrative Agent), the Borrowers shall execute
and deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to
Section 10.6) (promptly after the Borrowers’ receipt of such notice) a Note or
Notes to evidence such Lender’s Loans.

50

 

--------------------------------------------------------------------------------

 

SECTION 3
LETTERS OF CREDIT

3.1     L/C Commitment.

(a)      Subject to the terms and conditions hereof, the Issuing Lender agrees
to issue letters of credit (“Letters of Credit”) for the account of the
Borrowers on any Business Day during the Letter of Credit Availability Period in
such form as may reasonably be approved from time to time by the Issuing Lender;
provided that the Issuing Lender shall have no obligation to issue any Letter of
Credit if, after giving effect to such issuance, either (x) the L/C Exposure
would exceed the Total L/C Commitments or (y) the Available Revolving
Commitments would be less than zero.  Each Letter of Credit shall (i) be
denominated in Dollars or, in the sole discretion of the Issuing Lender with
respect to any particular Letter of Credit, a Foreign Currency and (ii) expire
no later than the earlier of (x) the first anniversary of its date of issuance
and (y) the Letter of Credit Maturity Date, provided that any Letter of Credit
with a one-year term may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in clause
(y) above).  For purposes of this Agreement, the stated amount of any Letter of
Credit issued in a Foreign Currency shall be converted into Dollars from time to
time by the Issuing Lender and upon any drawing under such Letter of Credit.

(b)         The Issuing Lender shall not at any time be obligated to issue any
Letter of Credit if:

(i)         such issuance would conflict with, or cause the Issuing Lender or
any L/C Lender to exceed any limits imposed by, any applicable Requirement of
Law;

(ii)         any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Lender
from issuing, amending or reinstating such Letter of Credit, or any law, rule or
regulation applicable to the Issuing Lender or any request, guideline or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Lender shall prohibit, or request
that the Issuing Lender refrain from, the issuance, amendment, renewal or
reinstatement of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to such Letter
of Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated) not in effect on the Closing Date, or shall
impose upon the Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which the Issuing Lender in good faith
deems material to it;

(iii)         the Issuing Lender has received written notice from any Lender,
the Administrative Agent or any Borrower, at least one (1) Business Day prior to
the requested date of issuance, amendment, renewal or reinstatement of such
Letter of Credit, that one or more of the applicable conditions contained in
Section 5.2 shall not then be satisfied (which notice shall contain a
description of any such condition asserted not to be satisfied);

(iv)         any requested Letter of Credit is not in form and substance
acceptable to the Issuing Lender, or the issuance, amendment or renewal of a
Letter of Credit shall violate any applicable laws or regulations or any
applicable policies of the Issuing Lender;

(v)         such Letter of Credit contains any provisions providing for
automatic reinstatement of the stated amount after any drawing thereunder;

(vi)         except as otherwise agreed by the Administrative Agent and the
Issuing Lender, such Letter of Credit is in an initial face amount less than
$100,000; or

51

 

--------------------------------------------------------------------------------

 

(vii)         any Lender is at that time a Defaulting Lender, unless the Issuing
Lender has entered into arrangements, including the delivery of Cash Collateral
pursuant to Section 3.10, satisfactory to the Issuing Lender (in its sole
discretion) with the Borrowers or such Defaulting Lender to eliminate the
Issuing Lender’s actual or potential Fronting Exposure (after giving effect to
Section 2.24(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or such Letter of Credit and all
other L/C Exposure as to which the Issuing Lender has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

3.2     Procedure for Issuance of Letters of Credit.  The Borrowers may from
time to time request that the Issuing Lender issue a Letter of Credit for the
account of the Borrowers by delivering to the Issuing Lender at its address for
notices specified herein an Application therefor, completed to the satisfaction
of the Issuing Lender, and such other certificates, documents and other papers
and information as the Issuing Lender may request.  Upon receipt of any
Application, the Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall the
Issuing Lender be required to issue any Letter of Credit earlier than three (3)
Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by the Issuing Lender and the Borrowers.  The Issuing
Lender shall furnish a copy of such Letter of Credit to the Borrowers promptly
following the issuance thereof.  The Issuing Lender shall promptly furnish to
the Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).

3.3     Fees and Other Charges.

(a)         The Borrowers agree to pay, with respect to each outstanding Letter
of Credit issued for the account of (or at the request of) the Borrowers, (i) a
fronting fee of 0.125% per annum on the daily amount available to be drawn under
each such Letter of Credit to the Issuing Lender for its own account (a “Letter
of Credit Fronting Fee”), (ii) a letter of credit fee equal to the Applicable
Margin relating to Letters of Credit multiplied by the daily amount available to
be drawn under each such Letter of Credit on the drawable amount of such Letter
of Credit to the Administrative Agent for the ratable account of the L/C Lenders
(determined in accordance with their respective L/C Percentages) (a “Letter of
Credit Fee”), and (iii) the Issuing Lender’s standard and reasonable fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
issued for the account of (or at the request of) the Borrowers or processing of
drawings thereunder (the fees in this clause (iii), collectively, the “Issuing
Lender Fees”).  The Issuing Lender Fees shall be paid when required by the
Issuing Lender, and the Letter of Credit Fronting Fee and the Letter of Credit
Fee shall be payable quarterly in arrears on the fifth day of each calendar
quarter occurring after the Closing Date and on the Letter of Credit Maturity
Date (each, an “L/C Fee Payment Date”) after the issuance date of such Letter of
Credit.  All Letter of Credit Fronting Fees and Letter of Credit Fees shall be
computed on the basis of the actual number of days elapsed in a year of 360
days.

(b)         In addition to the foregoing fees, the Borrowers shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.

(c)         The Borrowers shall furnish to the Issuing Lender and the
Administrative Agent such other documents and information pertaining to any
requested Letter of Credit issuance, amendment or renewal, including any
L/C-Related Documents, as the Issuing Lender or the Administrative

52

 

--------------------------------------------------------------------------------

 

Agent may reasonably require.  This Agreement shall control in the event of any
conflict with any L/C-Related Document (other than any Letter of Credit).

(d)         Any Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the Issuing
Lender pursuant to Section 3.10 shall be payable, to the maximum extent
permitted by applicable law, to the other L/C Lenders in accordance with the
upward adjustments in their respective L/C Percentages allocable to such Letter
of Credit pursuant to Section 2.24(a)(iv), with the balance of such Letter of
Credit Fees, if any, payable to the Issuing Lender for its own account.

(e)         All fees payable pursuant to this Section 3.3 shall be fully-earned
on the date paid and shall not be refundable for any reason.

3.4     L/C Participations.

The Issuing Lender irrevocably agrees to grant and hereby grants to each L/C
Lender, and, to induce the Issuing Lender to issue Letters of Credit, each L/C
Lender irrevocably agrees to accept and purchase and hereby accepts and
purchases from the Issuing Lender, on the terms and conditions set forth below,
for such L/C Lender’s own account and risk an undivided interest equal to such
L/C Lender’s L/C Percentage in the Issuing Lender’s obligations and rights under
and in respect of each Letter of Credit and the amount of each draft paid by the
Issuing Lender thereunder.  Each L/C Lender agrees with the Issuing Lender that,
if a draft is paid under any Letter of Credit for which the Issuing Lender is
not reimbursed in full by the Borrowers pursuant to Section 3.5(a), such L/C
Lender shall pay to the Issuing Lender upon demand at the Issuing Lender’s
address for notices specified herein an amount equal to such L/C Lender’s L/C
Percentage of the amount of such draft, or any part thereof, that is not so
reimbursed.  Each L/C Lender’s obligation to pay such amount shall be absolute
and unconditional and shall not be affected by any circumstance, including (i)
any setoff, counterclaim, recoupment, defense or other right that such L/C
Lender may have against the Issuing Lender, the Borrowers or any other Person
for any reason whatsoever, (ii) the occurrence of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Section 5.2, (iii) any adverse change in the condition (financial or otherwise)
of the Borrowers, (iv) any breach of this Agreement or any other Loan Document
by the Borrowers, any other Loan Party or any other L/C Lender, or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

3.5     Reimbursement.

(a)         If the Issuing Lender shall make any L/C Disbursement in respect of
a Letter of Credit, the Issuing Lender shall notify the Borrowers and the
Administrative Agent thereof and the Borrowers shall pay or cause to be paid to
the Issuing Lender an amount equal to the entire amount of such L/C Disbursement
not later than (i) the immediately following Business Day if the Issuing Lender
issues such notice before 10:00 a.m. Pacific time on the date of such L/C
Disbursement, or (ii) on the second following Business Day if the Issuing Lender
issues such notice at or after 10:00 a.m. Pacific time on the date of such L/C
Disbursement.  Each such payment shall be made to the Issuing Lender at its
address for notices referred to herein in Dollars and in immediately available
funds; provided that the Borrowers may, subject to the conditions to borrowing
set forth herein, request in accordance with Section 2.5 or Section 2.7(a) that
such payment be financed with a Revolving Loan or a Swingline Loan, as
applicable, in an equivalent amount and, to the extent so financed, the
Borrowers’ obligations to make such payment shall be discharged and replaced by
the resulting Revolving Loan or Swingline Loan.

(b)         If the Issuing Lender shall not have received from the Borrowers the
payment that they are required to make pursuant to Section 3.5(a) with respect
to a Letter of Credit within the time

53

 

--------------------------------------------------------------------------------

 

specified in such Section, the Issuing Lender will promptly notify the
Administrative Agent of the L/C Disbursement and the Administrative Agent will
promptly notify each L/C Lender of such L/C Disbursement and its L/C Percentage
thereof, and each L/C Lender shall pay to the Issuing Lender upon demand at the
Issuing Lender’s address for notices specified herein an amount equal to such
L/C Lender’s L/C Percentage of such L/C Disbursement (and the Administrative
Agent may apply Cash Collateral provided for this purpose) and upon such payment
pursuant to this paragraph to reimburse the Issuing Lender for any L/C
Disbursement, the Borrowers shall be required to reimburse the L/C Lenders for
such payments (including interest accrued thereon from the date of such payment
until the date of such reimbursement at the rate applicable to Revolving Loans
plus 2% per annum) on demand; provided that if at the time of and after giving
effect to such payment by the L/C Lenders, the conditions to borrowings and
Revolving Loan Conversions set forth in Section 5.2 are satisfied, the Borrowers
may, by written notice to the Administrative Agent certifying that such
conditions are satisfied and that all interest owing under this paragraph has
been paid, request that such payments by the L/C Lenders be converted into
Revolving Loans (a “Revolving Loan Conversion”), in which case, if such
conditions are in fact satisfied, the L/C Lenders shall be deemed to have
extended, and the Borrowers shall be deemed to have accepted, a Revolving Loan
in the aggregate principal amount of such payment without further action on the
part of any party; any amount so paid pursuant to this paragraph shall, on and
after the payment date thereof, be deemed to be Revolving Loans for all purposes
hereunder; provided that the Issuing Lender, at its option, may effectuate a
Revolving Loan Conversion regardless of whether the conditions to borrowings and
Revolving Loan Conversions set forth in Section 5.2 are satisfied.

3.6     Obligations Absolute.  The Borrowers’ obligations under this Section 3
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the
Borrowers may have or have had against the Issuing Lender, any beneficiary of a
Letter of Credit or any other Person.  The Borrowers also agree with the Issuing
Lender that the Issuing Lender shall not be responsible for, and the Borrowers’
obligations hereunder shall not be affected by, among other things, the validity
or genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrowers and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrowers against any beneficiary of such Letter of
Credit or any such transferee.  The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender.  The Borrowers agree
that any action taken or omitted by the Issuing Lender under or in connection
with any Letter of Credit or the related drafts or documents, if done in the
absence of gross negligence or willful misconduct, shall be binding on the
Borrowers and shall not result in any liability of the Issuing Lender to the
Borrowers.

In addition to amounts payable as elsewhere provided in the Agreement, the
Borrowers hereby agree to pay and to protect, indemnify, and save Issuing Lender
harmless from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable attorneys’ fees and
allocated costs of internal counsel) that the Issuing Lender may incur or be
subject to as a consequence, direct or indirect, of (A) the issuance of any
Letter of Credit, or (B) the failure of Issuing Lender or of any L/C Lender to
honor a demand for payment under any Letter of Credit thereof as a result of any
act or omission, whether rightful or wrongful, of any present or future de jure
or de facto government or Governmental Authority, in each case other than to the
extent solely as a result of the gross negligence or willful misconduct of
Issuing Lender or such L/C Lender (as finally determined by a court of competent
jurisdiction).

54

 

--------------------------------------------------------------------------------

 

3.7     Letter of Credit Payments.  If any draft shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrowers and the Administrative Agent of the date and amount thereof.  The
responsibility of the Issuing Lender to the Borrowers in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.

3.8     Applications.  To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.

3.9     Interim Interest.  If the Issuing Lender shall make any L/C Disbursement
in respect of a Letter of Credit, then, unless either the Borrowers shall have
reimbursed such L/C Disbursement in full within the time period specified in
Section 3.5(a) or the L/C Lenders shall have reimbursed such L/C Disbursement in
full on such date as provided in Section 3.5(b), in each case the unpaid amount
thereof shall bear interest for the account of the Issuing Lender, for each day
from and including the date of such L/C Disbursement to but excluding the date
of payment by the Borrowers, at the rate per annum that would apply to such
amount if such amount were a Revolving Loan; provided that the provisions of
Section 2.15(c) shall be applicable to any such amounts not paid when due.

3.10     Cash Collateral.

(a)         Certain Credit Support Events.  Upon the request of the
Administrative Agent or the Issuing Lender (i) if the Issuing Lender has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in an L/C Advance by all the L/C Lenders that is not reimbursed by
the Borrowers or converted into a Revolving Loan pursuant to Section 3.5(b), or
(ii) if, as of the Letter of Credit Maturity Date, any L/C Exposure for any
reason remains outstanding, the Borrowers shall, in each case, immediately Cash
Collateralize the then effective L/C Exposure in an amount equal to 105% (110%
in the case of any L/C Exposure in respect of any Letter of Credit denominated
in a Foreign Currency) of such L/C Exposure.  

At any time that there shall exist a Defaulting Lender, within one (1) Business
Day following the request of the Administrative Agent or the Issuing Lender
(with a copy to the Administrative Agent), the Borrowers shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover 105% (110%
in the case of any L/C Exposure in respect of any Letter of Credit denominated
in a Foreign Currency) of the Fronting Exposure relating to the Letters of
Credit (after giving effect to Section 2.24(a)(iv) and any Cash Collateral
provided by such Defaulting Lender).

(b)         Grant of Security Interest.  All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts with the Administrative
Agent.  The Borrowers, and to the extent provided by any Lender or Defaulting
Lender, such Lender or Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the Issuing Lender and the L/C Lenders, and agrees to maintain, a first
priority security interest and Lien in all such Cash Collateral and in all
proceeds thereof, as security for the Obligations to which such Cash Collateral
may be applied pursuant to Section 3.10(c).  If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent or any Issuing Lender as herein
provided, or that the total amount of such Cash Collateral is less than 105%
(110% in the case of any L/C Exposure in respect of any Letter of Credit
denominated in a Foreign Currency) of the applicable L/C Exposure, Fronting
Exposure and other Obligations secured thereby, the Borrowers or the relevant
Lender or Defaulting Lender, as applicable, will, promptly upon demand by the
Administrative Agent, pay or provide

55

 

--------------------------------------------------------------------------------

 

to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any Cash Collateral
provided by such Defaulting Lender).

(c)         Application.  Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 3.10,
Section 2.24 or otherwise in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Exposure, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(d)         Termination of Requirement.  Cash Collateral (or the appropriate
portion thereof) provided to reduce Fronting Exposure in respect of Letters of
Credit or other Obligations shall no longer be required to be held as Cash
Collateral pursuant to this Section 3.10 following (i) the elimination of the
applicable Fronting Exposure and other Obligations giving rise thereto
(including by the termination of the Defaulting Lender status of the applicable
Lender), or (ii) a determination by the Administrative Agent and the Issuing
Lender that there exists excess Cash Collateral; provided, however, (A) that
Cash Collateral furnished by or on behalf of a Loan Party shall not be released
during the continuance of an Event of Default, and (B) that, subject to Section
2.24, the Person providing such Cash Collateral and the Issuing Lender may agree
that such Cash Collateral shall not be released but instead shall be held to
support future anticipated Fronting Exposure or other obligations, and provided
further, that to the extent that such Cash Collateral was provided by the
Borrowers or any other Loan Party, such Cash Collateral shall remain subject to
any security interest and Lien granted pursuant to the Loan Documents.

3.11     Reserved.

3.12     Reserved.

3.13     Applicability of ISP.  Unless otherwise expressly agreed by the Issuing
Lender and the Borrowers when a Letter of Credit is issued and subject to
applicable laws, the Letters of Credit shall be governed by and subject to the
rules of the ISP.

SECTION 4
REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement,
to make the initial Loans on the Closing Date and to make Loans and to issue the
Letters of Credit thereafter, each Borrower hereby jointly and severally
represents and warrants to the Administrative Agent and each Lender, as to
themselves, each of their respective Subsidiaries and each other Loan Party, as
applicable, that:

4.1     Financial Condition.

(a)         The Pro Forma Financial Statements have been prepared giving effect
(as if such events had occurred on such date in the case of the balance sheets
and the beginning of the period presented in the case of the statements of
income and cash flows) to (i) the Loans to be made on the Closing Date and the
use of proceeds thereof, and (ii) the payment of fees and expenses in connection
with the foregoing.  The Pro Forma Financial Statements have been prepared based
on the information available to the Borrowers as of the date of delivery
thereof, and present fairly in all material respects on a pro forma basis the
estimated financial position of the Parent and its consolidated Subsidiaries as
of December 31, 2014 assuming that the events specified in the preceding
sentence had actually occurred at such date in the case

56

 

--------------------------------------------------------------------------------

 

of the balance sheets and at the beginning of the period presented in the case
of the statements of income and cash flows

(b)         The audited consolidated balance sheets of the Parent (or its
predecessor) and its Subsidiaries as of December 31, 2012 and December 31, 2013,
and the related consolidated statements of income and of cash flows for the
fiscal years ended on such dates, reported on by and accompanied by an
unqualified report from Ernst & Young LLP, present fairly in all material
respects the consolidated financial condition of the Parent and its Subsidiaries
as at such date, and the consolidated results of its operations and its
consolidated cash flows for the respective fiscal years then ended.  The
unaudited consolidated balance sheet of the Parent and its Subsidiaries as at
December 31, 2014, and the related unaudited consolidated statements of income
and cash flows for the three-month period ended on such date, present fairly in
all material respects the consolidated financial condition of the Parent and its
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the three-month period then ended (subject to
normal year‑end audit adjustments and the absence of footnotes).  All such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP applied consistently throughout the
periods involved (except with respect to audited financial statements as
approved by the aforementioned firm of accountants and disclosed therein)
subject in the case of unaudited financial statements to changes resulting from
normal year-end adjustments and the absence of footnotes.  No Group Member has,
as of the Closing Date, any material Guarantee Obligations, contingent
liabilities and liabilities for taxes, or any long‑term leases or unusual
forward or long‑term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected in the most recent financial statements
referred to in this paragraph.  During the period from December 31, 2013 to and
including the date hereof, there has been no Disposition by any Group Member of
any material part of its business or property.

4.2     No Change.  Since December 31, 2013, there has been no development or
event that has had or would reasonably be expected to have a Material Adverse
Effect.

4.3     Existence; Compliance with Law.  Each Group Member (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation or other organization and in good standing
under the laws of each jurisdiction where the failure to be so qualified would
reasonably be expected to have a Material Adverse Effect and (d) is in material
compliance with all Requirements of Law except in such instances in which (i)
such Requirement of Law is being contested in good faith by appropriate
proceedings diligently conducted and the prosecution of such contest would not
reasonably be expected to result in a Material Adverse Effect, or (ii) the
failure to comply therewith, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

4.4     Power, Authorization; Enforceable Obligations.  Each Loan Party has the
power and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrowers, to obtain
extensions of credit hereunder.  Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrowers, to
authorize the extensions of credit on the terms and conditions of this
Agreement.  No Governmental Approval or consent or authorization of, filing
with, notice to or other act by or in respect of, any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except (i) Governmental Approvals, consents, authorizations,
filings and notices which have been obtained or made and are in full force and
effect and the filing of a Form8-K with the SEC following the Closing Date and
(ii) the filings referred to in

57

 

--------------------------------------------------------------------------------

 

Section 4.19.  Each Loan Document has been duly executed and delivered on behalf
of each Loan Party party thereto.  This Agreement constitutes, and each other
Loan Document upon execution will constitute, a legal, valid and binding
obligation of each Loan Party party thereto, enforceable against each such Loan
Party in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

4.5     No Legal Bar.  The execution, delivery and performance of this Agreement
and the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any material
Requirement of Law or any material Contractual Obligation of any Group Member
and will not result in, or require, the creation or imposition of any Lien on
any of their respective properties or revenues pursuant to any material
Requirement of Law or any such material Contractual Obligation (other than the
Liens created by the Security Documents).  No Requirement of Law or Contractual
Obligation applicable to the Borrowers or any of their respective Subsidiaries
would reasonably be expected to have a Material Adverse Effect.

4.6     Litigation.  No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of any
Borrower, threatened by or against any Group Member or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that would
reasonably be expected to have a Material Adverse Effect.

4.7     No Default.  No Group Member is in default under or with respect to any
of its Contractual Obligations in any respect that would reasonably be expected
to have a Material Adverse Effect.  No Default or Event of Default has occurred
and is continuing, nor shall either result from the making of a requested credit
extension.

4.8     Ownership of Property; Liens; Investments.  Each Group Member has title
in fee simple to, or a valid leasehold interest in, all of its real property,
and good title to, or a valid leasehold interest in, all of its other property,
and none of such property is subject to any Lien except as permitted by
Section 7.3.  No Loan Party owns any Investment except as permitted by
Section 7.8.  The Collateral Information Certificate sets forth a complete and
accurate list of all real property owned and leased by each Loan Party as of the
Closing Date.

4.9     Intellectual Property.  Each Group Member owns, or is licensed to use,
all Intellectual Property necessary for the conduct of its business as currently
conducted.  No claim has been asserted and is pending by any Person challenging
or questioning any Group Member’s use of any Intellectual Property or the
validity or effectiveness of any such Group Member’s Intellectual Property, nor
does any Borrower know of any valid basis for any such claim, unless such claim
would not reasonably be expected to have a Material Adverse Effect.  To the
knowledge of the Loan Parties, the use of Intellectual Property by each Group
Member, and the conduct of such Group Member’s business, as currently conducted,
does not infringe on or otherwise violate the rights of any Person, unless such
infringement would not reasonably be expected to have a Material Adverse Effect,
and there are no claims pending or, to the knowledge of any Borrower, threatened
to such effect.

4.10     Taxes.  Each Group Member has filed or caused to be filed all Federal,
all income and all other material state and other tax returns that are required
to be filed and has paid all material taxes shown to be due and payable on said
returns or on any assessments made against it or any of its property and all
other material taxes, fees or other charges imposed on it or any of its property
by any Governmental Authority (other than any the amount or validity of which
are currently being contested in good faith by

58

 

--------------------------------------------------------------------------------

 

appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Group Member); no tax Lien
has been filed (other than Liens permitted by Section 7.3(a)), and, to the
knowledge of each Borrower, no material claim is being asserted, with respect to
any such tax, fee or other charge.

4.11     Federal Regulations.  No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used (a) for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
for any purpose that violates the provisions of the Regulation U of the Board or
(b) for any purpose that violates the provisions of the other regulations of the
Board.  If requested by any Lender or the Administrative Agent, the Borrowers
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR Form
U-1, as applicable, referred to in Regulation U.

4.12     Labor Matters.  Except as, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect:  (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrowers, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.

4.13     ERISA.  

(a)         Each Loan Party and each of its respective ERISA Affiliates are in
compliance in all material respects with all applicable provisions and
requirements of ERISA with respect to each Pension Plan, and have performed all
their obligations under each Pension Plan;

(b)         no ERISA Event has occurred or is reasonably expected to occur;

(c)         each Loan Party and each of its respective ERISA Affiliates has met
all applicable requirements under the ERISA Funding Rules with respect to each
Pension Plan, and no waiver of the minimum funding standards under the ERISA
Funding Rules has been applied for or obtained;

(d)         to the extent applicable with respect to any Pension Plan, as of the
most recent valuation date for such Pension Plan, the funding target attainment
percentage (as defined in Section 430(d)(2) of the Code) is at least 60%, and no
Loan Party nor any of its respective ERISA Affiliates knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage to fall below 60% as of the most recent valuation date;

(e)         as of the most recent valuation date for any Pension Plan, the
amount of outstanding benefit liabilities (as defined in Section 4001(a)(18) of
ERISA), individually or in the aggregate for all Pension Plans (excluding for
purposes of such computation any Pension Plans with respect to which assets
exceed benefit liabilities), does not exceed $100,000;

(f)         the execution and delivery of this Agreement and the consummation of
the transactions contemplated hereunder will not involve any transaction that is
subject to the prohibitions of Section 406 of ERISA or in connection with which
taxes could be imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code;

59

 

--------------------------------------------------------------------------------

 

(g)         to the extent applicable with respect to any Pension Plan, all
liabilities under such Pension Plan are (i) funded to at least the minimum level
required by law, (ii) provided for or recognized in the financial statements
most recently delivered to the Administrative Agent and the Lenders pursuant
hereto or (iii) estimated in the formal notes to the financial statements most
recently delivered to the Administrative Agent and the Lenders pursuant hereto;
and;

(h)         (i) no Loan Party is nor will any such Loan Party be a “plan” within
the meaning of Section 4975(e) of the Code; (ii) the respective assets of the
Loan Parties do not and will not constitute “plan assets” within the meaning of
the United States Department of Labor Regulations set forth in 29 C.F.R.
§2510.3-101; (iii) no Loan Party is nor will any such Loan Party be a
“governmental plan” within the meaning of Section 3(32) of ERISA; and
(iv) transactions by or with any Loan Party are not and will not be subject to
state statutes applicable to such Loan Party regulating investments of
fiduciaries with respect to governmental plans.

4.14     Investment Company Act; Other Regulations       No Loan Party is an
“investment company,” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.  No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board), including the Federal Power Act, that may limit its
ability to incur Indebtedness or that may otherwise render all or any portion of
the Obligations unenforceable.

4.15     Subsidiaries.  Except as disclosed to the Administrative Agent by the
Borrowers in writing from time to time after the Closing Date, (a) Schedule 4.15
sets forth the name and jurisdiction of organization of the Parent and each
Subsidiary of the Parent and, as to each such Subsidiary, the percentage of each
class of Capital Stock owned by any Loan Party, and (b) there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of the
Borrowers (other than the Parent) or any Subsidiary, except as may be created by
the Loan Documents.

4.16     Use of Proceeds.  The proceeds of the Revolving Loans shall be to
refinance the obligations of the Borrowers outstanding under the Existing Credit
Facility, to pay related fees and expenses and for general corporate
purposes.  All or a portion of the proceeds of the Swingline Loans and the
Letters of Credit, shall be used for general corporate purposes.

4.17     Environmental Matters.  Except as, in the aggregate, would not
reasonably be expected to have a Material Adverse Effect:

(a)         Except as disclosed on Schedule 4.17, the facilities and properties
owned, leased or operated by any Group Member (the “Properties”) do not contain,
and, to the knowledge of the Borrowers, have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or have constituted a violation of, or could give
rise to liability under, any Environmental Law;

(b)         no Group Member has received or is aware of any notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does any Borrower have knowledge or reason to believe that any such notice
will be received or is being threatened;

(c)         no Group Member has transported or disposed of Materials of
Environmental Concern from the Properties in violation of, or in a manner or to
a location that could give rise to liability under, any Environmental Law, nor
has any Group Member generated, treated, stored or disposed of

60

 

--------------------------------------------------------------------------------

 

Materials of Environmental Concern at, on or under any of the Properties in
violation of, or in a manner that could give rise to liability under, any
applicable Environmental Law;

(d)         no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrowers, threatened, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;

(e)         to the knowledge of the Borrowers, there has been no release or
threat of release of Materials of Environmental Concern at or from the
Properties arising from or related to the operations of any Group Member or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could give rise to liability under Environmental Laws;

(f)         all operations of the Group Members at the Properties are in
compliance, and have in the last five years been in compliance, with all
applicable Environmental Laws, and except as disclosed on Schedule 4.17, to the
knowledge of the Borrowers, there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

(g)         no Group Member has assumed any liability of any other Person under
Environmental Laws.

4.18     Accuracy of Information, Etc.  No statement or information contained in
this Agreement, any other Loan Document or any other document, certificate or
statement furnished by or on behalf of any Loan Party to the Administrative
Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein, in
light of the circumstances, not misleading in any material respect.  The
projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
the Borrowers to be reasonable at the time made, it being recognized by the
Lenders that such financial information as it relates to future events is not to
be viewed as fact and that actual results during the period or periods covered
by such financial information may differ from the projected results set forth
therein by a material amount and that no assurance can be given that any
particular projected result will be realized.  There is no fact known to any
Loan Party that would reasonably be expected to have a Material Adverse Effect
that has not been expressly disclosed herein, in the other Loan Documents or in
any other documents, certificates and statements furnished to the Administrative
Agent and the Lenders for use in connection with the transactions contemplated
hereby and by the other Loan Documents.

4.19     Security Documents.

(a)         The Guarantee and Collateral Agreement is effective to create in
favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Collateral
described therein and the proceeds thereof.  In the case of the Pledged Stock,
if any, described in the Guarantee and Collateral Agreement that are securities
represented by stock certificates or otherwise constituting certificated
securities within the meaning of Section 8-102(a)(15) of the UCC or the
corresponding code or statute of any other applicable jurisdiction
(“Certificated Securities”), when certificates representing such Pledged Stock
are delivered to the Administrative Agent, and in the case of the other
Collateral constituting personal property described in the Guarantee and
Collateral Agreement, when financing statements and other filings specified on
Schedule 4.19(a) in

61

 

--------------------------------------------------------------------------------

 

appropriate form are filed in the offices specified on Schedule 4.19(a), the
Administrative Agent, for the benefit of the Secured Parties, shall have a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations, in each case prior and superior in right to any other Person
(except, in the case of Collateral other than Pledged Stock, Liens permitted by
Section 7.3).  As of the Closing Date, no Loan Party that is a limited liability
company or partnership has any Capital Stock that is a not Certificated
Security.

(b)         Any Mortgages delivered after the Closing Date pursuant to Section
6.12 will be, upon execution, effective to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
Lien on the Mortgaged Properties described therein and proceeds thereof, and
when the Mortgages are filed in the offices for the applicable jurisdictions in
which the Mortgaged Properties are located, each such Mortgage shall constitute
a fully perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties in the Mortgaged Properties and the proceeds
thereof, as security for the Obligations (as defined in the relevant Mortgage),
in each case prior and superior in right to any other Person other than Liens
permitted by Section 7.3.

4.20     Solvency; Fraudulent Transfer.  Each Loan Party is, and after giving
effect to the incurrence of all Indebtedness, Obligations and obligations being
incurred in connection herewith, will be, Solvent.  No transfer of property is
being made by any Loan Party and no obligation is being incurred by any Loan
Party in connection with the transactions contemplated by this Agreement or the
other Loan Documents with the intent to hinder, delay, or defraud either present
or future creditors of such Loan Party.

4.21     Regulation H.  No Mortgage encumbers improved real property that is
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has not been made available under the National Flood Insurance Act of
1968.

4.22     Designated Senior Indebtedness.  The Loan Documents and all of the
Obligations have been deemed “Designated Senior Indebtedness” or a similar
concept thereto, if applicable, for purposes of any other Indebtedness of the
Loan Parties.

4.23     Reserved.

4.24     Insurance.  All insurance maintained by the Loan Parties is in full
force and effect, all premiums have been duly paid, no Loan Party has received
notice of violation or cancellation thereof, and there exists no default under
any requirement of such insurance.  Each Loan Party maintains, with financially
sound and reputable insurance companies insurance on all its property in at
least such amounts and against at least such risks (but including in any event
public liability, product liability and business interruption) as are usually
insured against in the same general area by companies engaged in the same or a
similar business.

4.25     No Casualty.  No Loan Party has received any notice of, nor does any
Loan Party have any knowledge of, the occurrence or pendency or contemplation of
any Casualty Event affecting all or any material portion of its property.

4.26     Accounts Receivable.

All statements made and all unpaid balances appearing in all invoices,
instruments and other documents evidencing the Accounts are and shall be true
and correct in all material respects and all such invoices, instruments and
other documents, and all of the Borrower’s books and records are genuine and in
all respects what they purport to be.  All sales and other transactions
underlying or giving rise to each

62

 

--------------------------------------------------------------------------------

 

Account shall comply in all material respects with all applicable laws and
governmental rules and regulations.  To the best of the Borrower’s knowledge,
all signatures and endorsements on all documents, instruments, and agreements
relating to all Accounts are genuine, and all such documents, instruments and
agreements are legally enforceable in accordance with their terms.

4.27     Definition of “Knowledge”.  Except as otherwise set forth herein, for
purposes of the Loan Documents, whenever a representation or warranty is made to
the Borrowers’ knowledge or awareness, to the “best of” the Borrowers’
knowledge, or with a similar qualification, knowledge or awareness means the
actual knowledge, after reasonable investigation, of any Responsible Officer.

4.28     Patriot Act.  Each Loan Party is in compliance, in all material
respects, with the (a) Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (b) the Patriot Act or the Bribery Act
2012.  No part of the proceeds of the Loans made hereunder will be used by any
Loan Party or any of their Affiliates, directly or indirectly, for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.  Each Loan Party and their respective directors,
officers and, to the knowledge of the Borrower, employees, agents, advisors and
Affiliates is in compliance, in all material respects, with the United States
Foreign Corrupt Practices Act of 1977, as amended.

4.29     OFAC.  No Loan Party nor any of its Subsidiaries is in violation of any
of the country or list based economic and trade sanctions administered and
enforced by OFAC.  No Loan Party nor any of its Subsidiaries nor their
respective directors, officers nor, to the knowledge of such Loan Party,
employees, agents, advisors and Affiliates (a) is a Sanctioned Person or a
Sanctioned Entity, (b) has its assets located in Sanctioned Entities, or (c)
derives revenues from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities.  No proceeds of any Loan made hereunder will be used to
fund any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person or a Sanctioned Entity.  No Loan Party nor any
of its Subsidiaries nor their respective directors, officers nor, to the
knowledge of such Loan Party, employees, agents, advisors and Affiliates (a) is
a Sanctioned Person or a Sanctioned Entity, (b) has its assets located in
Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities.

 

SECTION 5
CONDITIONS PRECEDENT

5.1     Conditions to Initial Extension of Credit.  The effectiveness of this
Agreement and the obligation of each Lender to make its initial extension of
credit hereunder shall be subject to the satisfaction, prior to or concurrently
with the making of each such extension of credit on the Closing Date, of the
following conditions precedent:

(a)         Loan Documents.  The Administrative Agent shall have received each
of the following, each of which shall be in form and substance satisfactory to
the Administrative Agent:

(i)         this Agreement, executed and delivered by the Administrative Agent,
each Borrower and each Lender listed on Schedule 1.1A;

(ii)         the Collateral Information Certificate, executed by a Responsible
Officer of the Loan Parties;

63

 

--------------------------------------------------------------------------------

 

(iii)         if required by any Revolving Lender, a Revolving Loan Note
executed by the Borrowers in favor of such Revolving Lender;

(iv)         if required by the Swingline Lender, the Swingline Loan Note
executed by the Borrowers in favor of such Swingline Lender;

(v)         the Guarantee and Collateral Agreement, executed and delivered by
the Borrowers and each other Grantor named therein;

(vi)         each Intellectual Property Security Agreement, executed by the
applicable Grantor related thereto;

(vii)         Control Agreements with each of SVB and NBSC;

(viii)         each other Security Document, executed and delivered by the
applicable Loan Party party thereto;

(ix)         a completed Compliance Certificate as of the last day of the fiscal
quarter of the Parent ended on December 31, 2014;

(x)         a completed Liquidity Report dated as of December 31, 2014;

(xi)         a completed Transaction Report dated as of December 31, 2014; and

(xii)         the Flow of Funds Agreement, executed by the Borrowers.

(b)         Pro Forma Financial Statements; Financial Statements;
Projections.  The Administrative Agent shall have received (i) the Pro Forma
Financial Statements, (ii) audited consolidated financial statements of the
Parent (or its predecessor) as of December 31, 2012 and December 31, 2013, (iii)
unaudited consolidated financial statements of the Parent as of December 31,
2014 and for each fiscal month ended thereafter and at least 15 days before the
Closing Date, and (iv) forecasts prepared by management of the Parent, each in
form reasonably satisfactory to the Administrative Agent, of balance sheets,
income statements and cash flow statements on a monthly basis for each fiscal
month during the term of the Revolving Facility.

(c)         Approvals.  All Governmental Approvals and consents and approvals
of, or notices to, any other Person (including the holders of any Capital Stock
issued by any Loan Party) required in connection with the execution and
performance of the Loan Documents and consummation of the other transactions
contemplated hereby, shall have been obtained and be in full force and effect.

(d)         Secretary’s Certificates; Certified Operating Documents; Good
Standing Certificates.  The Administrative Agent shall have received a
certificate of each Loan Party, dated the Closing Date and executed by the
Secretary or Assistant Secretary of such Loan Party, substantially in the form
of Exhibit C, with appropriate insertions and attachments, including (i) the
Operating Documents of such Loan Party, (ii) the relevant board resolutions or
written consents of such Loan Party adopted by such Loan Party for the purposes
of authorizing such Loan Party to enter into and perform the Loan Documents to
which such Loan Party is party and (iii) the names, titles, incumbency and
signature specimens of those representatives of such Loan Party who have been
authorized by such resolutions and/or written consents to execute Loan Documents
on behalf of such Loan Party, (iv) a good standing certificate for each Loan
Party certified as of a recent date by the appropriate Governmental Authority of
its respective jurisdiction

64

 

--------------------------------------------------------------------------------

 

of organization, and (v) certificates of qualification as a foreign corporation
issued by each of North Carolina, South Carolina, California and Oklahoma.

(e)         Responsible Officer’s Certificates.  

(i)         The Administrative Agent shall have received a certificate signed by
a Responsible Officer of each Loan Party, dated as of the Closing Date, in form
and substance reasonably satisfactory to it, either (A) attaching copies of all
consents, licenses and approvals required in connection with the execution,
delivery and performance by such Loan Party and the validity against such Loan
Party of the Loan Documents to which it is party, and such consents, licenses
and approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required.

(ii)         The Administrative Agent shall have received a certificate signed
by a Responsible Officer of the Parent, dated as of the Closing Date and in form
and substance reasonably satisfactory to it, certifying (A) that the conditions
specified in Sections 5.2(a) and (d) have been satisfied, and (B) that there has
been no event or circumstance since December 31, 2013, that has had or that
would reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

(f)         Patriot Act.  The Administrative Agent shall have received, prior to
the Closing Date, all documentation and other information required by
Governmental Authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including the Patriot Act.

(g)         Due Diligence Investigation.  The Administrative Agent shall have
completed a due diligence investigation of the Parent and its Subsidiaries in
scope, and with results, satisfactory to the Administrative Agent and shall have
been given such access to the management, records, books of account, contracts
and properties of the Parent and its Subsidiaries and shall have received such
financial, business and other information regarding each of the foregoing
Persons and businesses as it shall have requested.  Without limiting the
foregoing, the Administrative Agent shall have received a copy of the most
recent investment policy approved by the Parent’s board of directors.

(h)         Reports.  The Administrative Agent shall have received, in form and
substance satisfactory to it, all audits and certifications as it has reasonably
requested.

(i)         Existing Credit Facility, Etc.  The Borrowers shall have provided
notice to the Existing Lender (in accordance with the terms of the Existing
Credit Facility) of their intent to pay all obligations of the Group Members
outstanding under the Existing Credit Facility on the Closing Date,  (B) the
Administrative Agent shall have received the Payoff Letter executed by the
Existing Lender and the Borrowers party to the Existing Credit Facility, (C) all
obligations of the Group Members in respect of the Existing Credit Facility
shall, substantially contemporaneously with the funding of certain Loan proceeds
on the Closing Date directly to the Existing Lender as contemplated by Section
2.5 and the Flow of Funds Agreement, have been paid in full, (D) the
Administrative Agent shall be satisfied that all actions necessary to terminate
the agreements evidencing the obligations of the Group Members in respect of the
Existing Credit Facility and the Liens of the Existing Lender in the assets of
the Group Members securing obligations under the Existing Credit Facility shall
have been, or substantially contemporaneously with the Closing Date, shall be,
taken, and (E) the Administrative Agent shall have received such other documents
and information related to the Existing Credit Facility and the refinancing
thereof as it may request.

(j)         Collateral Matters.

(i)         Lien Searches.  The Administrative Agent shall have received the
results of recent lien searches in each of the jurisdictions where any of the
Loan Parties is formed or organized,

65

 

--------------------------------------------------------------------------------

 

and such searches shall reveal no liens on any of the assets of the Loan Parties
except for Liens permitted by Section 7.3, Liens to be discharged on or prior to
the Closing Date, or Liens securing obligations of the Group Members under the
Existing Credit Facility, which Liens shall be discharged substantially
contemporaneously with the Closing Date pursuant to the Payoff Letter.

(ii)         Pledged Stock; Stock Powers; Pledged Notes.  The Administrative
Agent shall have received original versions of (A) the certificates representing
the shares of Capital Stock pledged to the Administrative Agent (for the ratable
benefit of the Secured Parties) pursuant to the Guarantee and Collateral
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof, and (B)
each promissory note (if any) pledged to the Administrative Agent (for the
ratable benefit of the Secured Parties) pursuant to the Guarantee and Collateral
Agreement, endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof.

(iii)         Filings, Registrations, Recordings, Agreements, Etc.   Each
document (including any UCC financing statements, Intellectual Property Security
Agreements, Deposit Account Control Agreements, Securities Account Control
Agreements, and a landlord access agreement for the Borrowers’ headquarters
location) required by the Loan Documents or under law or reasonably requested by
the Administrative Agent to be filed, executed, registered or recorded to create
in favor of the Administrative Agent (for the ratable benefit of the Secured
Parties), a perfected Lien on the Collateral described therein, prior and
superior in right and priority to any Lien in the Collateral held by any other
Person (other than with respect to Liens expressly permitted by Section 7.3),
shall have been executed (if applicable) and delivered to the Administrative
Agent in proper form for filing, registration or recordation.

(k)         Insurance.  The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 6.6 hereof and
Section 5.2(b) of the Guaranty and Collateral Agreement, together with evidence
reasonably satisfactory to the Administrative Agent that the insurance policies
of each Loan Party have been endorsed for the purpose of naming the
Administrative Agent (for the ratable benefit of the Secured Parties) as an
“additional insured” or “lender loss payee”, as applicable, with respect to such
insurance policies, in form and substance satisfactory to the Administrative
Agent.

(l)         Fees.  The Lenders and the Administrative Agent shall have received
all fees required to be paid on or prior to the Closing Date (including pursuant
to the Fee Letter), and all reasonable and documented fees and expenses for
which invoices have been presented (including the reasonable and documented fees
and expenses of legal counsel to the Administrative Agent) for payment on or
before the Closing Date.  All such amounts will be paid with proceeds of Loans
made on the Closing Date and will be reflected in the Flow of Funds Agreement.

(m)         Legal Opinions.  The Administrative Agent shall have received the
executed legal opinion of Wyrick Robbins Yates & Ponton LLP, counsel to the Loan
Parties, in form and substance reasonably satisfactory to the Administrative
Agent.  Such legal opinion shall cover such matters incident to the transactions
contemplated by this Agreement and the other Loan Documents as the
Administrative Agent may reasonably require.

(n)         Borrowing Notices.  The Administrative Agent shall have received, in
respect of any Revolving Loans to be made on the Closing Date, a completed
Notice of Borrowing executed by the Borrowers and otherwise complying with the
requirements of Section 2.5.

(o)         Solvency Certificate.  The Administrative Agent shall have received
a Solvency Certificate from the chief financial officer or treasurer of the
Parent.

66

 

--------------------------------------------------------------------------------

 

(p)         No Material Adverse Effect.  There shall not have occurred since
December 31, 2013 any event or condition that has had or would be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect.

(q)         No Litigation.  No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of any Group Member, threatened in writing, relating to or arising out of the
Loan Documents or the transactions contemplated hereby and thereby.

(r)         Consistency.  The final terms and conditions of the transactions
contemplated by the Loan Documents shall be (i) as described in the Engagement
Letter, and otherwise consistent with the description thereof provided to
Administrative Agent in writing or (ii) otherwise reasonably satisfactory to
Administrative Agent and the Lenders.

For purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender that has executed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter either sent (or made available) by the Administrative Agent to
such Lender for consent, approval, acceptance or satisfaction, or required
thereunder to be consented to or approved by or acceptable or satisfactory to
such Lender, unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying such Lender’s objection thereto
and either such objection shall not have been withdrawn by notice to the
Administrative Agent to that effect on or prior to the Closing Date or, if any
extension of credit on the Closing Date has been requested, such Lender shall
not have made available to the Administrative Agent on or prior to the Closing
Date such Lender’s Revolving Percentage of such requested extension of credit.

5.2     Conditions to Each Extension of Credit.  The agreement of each Lender to
make any extension of credit requested to be made by it hereunder on any date
(including its initial Loans disbursed on the Closing Date) is subject to the
satisfaction of the following conditions precedent:

(a)         Representations and Warranties.  Each of the representations and
warranties made by each Loan Party in or pursuant to any Loan Document (i) that
is qualified by materiality shall be true and correct, and (ii) that is not
qualified by materiality, shall be true and correct in all material respects, in
each case, on and as of such date as if made on and as of such date, except to
the extent any such representation and warranty expressly relates to an earlier
date, in which case such representation and warranty shall have been true and
correct in all material respects as of such earlier date.

(b)         Availability.  With respect to any requests for any Revolving
Extensions of Credit, after giving effect to such Revolving Extension of Credit,
the availability and borrowing limitations specified in Section 2.4 shall be
complied with.

(c)         Notices of Borrowing; Transaction Report.  The Administrative Agent
shall have received a Notice of Borrowing and a Transaction Report in connection
with any such request for extension of credit which complies with the
requirements hereof.

(d)         No Default.  No Default or Event of Default shall have occurred and
be continuing as of or on such date or after giving effect to the extensions of
credit requested to be made on such date.

Each borrowing by and issuance of a Letter of Credit on behalf of any Borrower
hereunder shall constitute a representation and warranty by the Borrowers as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

67

 

--------------------------------------------------------------------------------

 

5.3     Post-Closing Conditions Subsequent.  The Borrowers shall satisfy each of
the conditions subsequent to the Closing Date specified in this Section 5.3 to
the reasonable satisfaction of the Administrative Agent, in each case by no
later than the date specified for such condition below (or such other date as
Administrative Agent shall agree in its sole discretion):

(a)         Within thirty (30) days following the Closing Date, the Borrowers
shall deliver the landlord access agreements and bailee waivers set forth on
Schedule 5.3 hereto as required pursuant to Section 6.12(e) hereof.

SECTION 6
AFFIRMATIVE COVENANTS

Each Borrower hereby jointly and severally agrees that, at all times prior to
the Discharge of Obligations, each such Borrower shall, and, where applicable,
shall cause each of its respective Subsidiaries to:

6.1     Financial Statements.  Furnish to the Administrative Agent, with
sufficient copies for distribution to each Lender:

(a)         as soon as available, but in any event within 120 days after the end
of each fiscal year of the Parent (commencing with the fiscal year ending
December 31, 2014), a copy of the audited consolidated and consolidating balance
sheet of the Parent and its consolidated Subsidiaries as at the end of such
fiscal year and the related audited consolidated and consolidating statements of
income and of cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous year, together with an unqualified
opinion by an independent certified public accounting firm of nationally
recognized standing and reasonably acceptable to the Administrative Agent;

(b)         as soon as available, but in any event not later than 35 days
(provided that, for the month ending January 31, 2016, such financial statements
shall be due on or before March 25, 2016) after the end of each month occurring
during each fiscal year of the Parent, the unaudited consolidated and
consolidating balance sheet of the Parent and its consolidated Subsidiaries as
at the end of such month and the related unaudited consolidated and
consolidating statements of income and of cash flows for such month and the
portion of the fiscal year through the end of such month, setting forth in each
case in comparative form the figures for the previous year, certified by a
Responsible Officer of the Parent as being fairly stated in all material
respects (subject to normal year-end audit adjustments and the absence of
footnotes).

(c)         as soon as available, but in any event (i) within 90 days after the
end of each fiscal year of the Parent, the Parent’s annual report on form 10-K
filed with the SEC, (ii) within 45 days after the end of each fiscal quarter of
the Parent, the Parent’s quarterly report on form 10-Q filed with the SEC, and
(iii) each form 8-K filing made by the Parent as and when filed with the SEC;
provided that  documents required to be delivered pursuant to this Section
6.1(c) may be delivered electronically and if so, shall be deemed to have been
delivered on the date on which the Parent posts such documents, or provides a
link thereto, either: (x) on the Parent’s website on the Internet at the website
address listed in Section 10.2; or (y) when such documents are posted
electronically on the Parent’s behalf on an internet or intranet website to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent), if any.

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods, subject in the case of unaudited
financial

68

 

--------------------------------------------------------------------------------

 

statements to changes resulting from normal year-end adjustments and the absence
of footnotes.

6.2     Certificates; Reports; Other Information.  Furnish to the Administrative
Agent, for distribution to each Lender:

(a)         concurrently with the delivery of any financial statements pursuant
to Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of such Responsible Officer’s knowledge, each Loan Party during such period
has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in this Agreement and the other Loan
Documents to which it is a party to be satisfied by it, and that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate and (ii) in the case of all monthly,
quarterly or annual financial statements, (x) a Compliance Certificate
containing all information and calculations reasonably necessary for determining
compliance by each Group Member with the provisions of this Agreement referred
to therein as of the last day of the month or fiscal year of the Parent, as the
case may be, and (y) to the extent not previously disclosed to the
Administrative Agent, a description of any change in the jurisdiction of
organization of any Loan Party and a list of any registered Intellectual
Property issued to or acquired by any Loan Party since the date of the most
recent report delivered pursuant to this clause (y) (or, in the case of the
first such report so delivered, since the Closing Date);

(b)         as soon as available, and in any event no later than 60 days after
the end of each fiscal year of the Parent, a detailed consolidated budget for
the following fiscal year (including a projected consolidated balance sheet of
the Parent and its Subsidiaries as of the end of each fiscal quarter of such
fiscal year, the related consolidated statements of projected cash flow,
projected changes in financial position and projected income and a description
of the underlying assumptions applicable thereto), and, as soon as available,
significant revisions, if any, of such budget and projections with respect to
such fiscal year (collectively, the “Projections”), which Projections shall be
commensurate with those provided to the Parent’s board of directors;

(c)         promptly, and in any event within five (5) Business Days after
receipt thereof by any Loan Party or any Subsidiary thereof, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof (other than
routine comment letters from the staff of the SEC relating to the Parent’s
filings with the SEC);

(d)         within five days after the same are sent, copies of each annual
report, proxy or financial statement or other material report that the Parent
sends to the holders of any class of the Parent’s debt securities or public
equity securities and, within five days after the same are filed, copies of all
annual, regular, periodic and special reports and registration statements which
the Parent may file with the SEC under Section 13 or 15(d) of the Exchange Act,
or with any national securities exchange, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(e)         upon request by the Administrative Agent, within five days after the
same are sent or received, copies of all correspondence, reports, documents and
other filings with any Governmental Authority regarding compliance with or
maintenance of Governmental Approvals or Requirements of Law or that would
reasonably be expected to have a Material Adverse Effect on any of the
Governmental Approvals or otherwise on the operations of the Group Members;

(f)         concurrently with each Notice of Borrowing and in any event within
35 days after the end of each month, account receivable and account payable
agings (by invoice date), a deferred revenue schedule, and a Transaction Report
summarizing and calculating (where applicable) the Borrowing Base,

69

 

--------------------------------------------------------------------------------

 

the Annualized Recurring Revenue Retention Rate, Recurring Revenue and Recurring
Revenue Lost, together with all key performance metrics related to such
calculations;

(g)         concurrently with the delivery of financial statements referred to
in Section 6.1(b), a Liquidity Report as of the last day of the month to which
such financial statements relate;

(h)         concurrently with the delivery of the financial statements referred
to in Section 6.1(a), a report of a reputable insurance broker with respect to
the insurance coverage maintained by the Borrowers pursuant to Section 6.6 and
the terms of the Guarantee and Collateral Agreement, together with any
supplemental reports with respect thereto which the Administrative Agent may
reasonably request; and

(i)         promptly, such additional financial and other information as the
Administrative Agent may from time to time reasonably request.

6.3     Accounts Receivable.

(a)         Schedules and Documents Relating to Accounts.  The Borrowers shall
deliver to the Administrative Agent the Transaction Reports required by
Section 6.2, on the Administrative Agent’s standard forms.  If reasonably
requested by the Administrative Agent, the Borrowers shall furnish the
Administrative Agent with copies of all contracts, orders, invoices, and other
similar documents, and all shipping instructions, delivery receipts, bills of
lading, and other evidence of delivery, for any goods the sale or disposition of
which gave rise to the Accounts relating to such collections.  In addition, the
Borrowers shall deliver to the Administrative Agent, upon its reasonable request
therefor, the originals of all instruments, chattel paper, security agreements,
guarantees and other documents and property evidencing or securing any Accounts,
in the same form as received, with all necessary endorsements, and copies of all
credit memos.

(b)         Disputes.  The Borrowers shall promptly notify the Administrative
Agent of all disputes for which a claim has been filed in excess of $1,000,000
relating to Accounts included within Recurring Revenue.  The Borrowers may
forgive (completely or partially), compromise, or settle any Account for less
than payment in full, or agree to do any of the foregoing at any time so long as
(i) the Borrowers do so in good faith, in a commercially reasonable manner, in
the ordinary course of business, in arm’s-length transactions, and reports the
same to the Administrative Agent in the regular reports provided to the
Administrative Agent; (ii) no Default or Event of Default has occurred and is
continuing at such time; and (iii) after taking into account all such discounts,
settlements and forgiveness, the Total Revolving Extensions of Credit  then
outstanding will not exceed the Available Revolving Commitment then in effect.

(c)         Collection of Accounts.  The Borrowers shall have the right to
collect all Accounts, unless and until a Default or an Event of Default has
occurred and is continuing.  The Borrowers shall direct all Account Debtors to
deliver or transmit all proceeds of Accounts into a lockbox account, or via
electronic deposit capture into a “blocked account”, as specified by the
Administrative Agent (either such account, the “Cash Collateral Account”), which
such Cash Collateral Account shall be subject to a Deposit Account Control
Agreement in form and substance satisfactory to the Administrative
Agent.  Whether or not an Event of Default has occurred and is continuing, the
Borrowers shall immediately deliver all payments on and proceeds of Accounts to
the Cash Collateral Account to be (i) prior to the occurrence and the
continuance of an Event of Default, at Borrower’s sole discretion (x)
transferred to an account of the Borrowers maintained at SVB or (y) applied
immediately reduce the Obligations; and (ii) after the occurrence and during the
continuance of an Event of Default applied as described in Section 8.3.

70

 

--------------------------------------------------------------------------------

 

(d)         Returns.  Provided no Event of Default has occurred and is
continuing, if any Account Debtor returns any Inventory to any Borrower, such
Borrower shall promptly (i) determine the reason for such return, (ii) issue a
credit memorandum to the Account Debtor in the appropriate amount, and (iii)
provide a copy of such credit memorandum to the Administrative Agent, upon
request from the Administrative Agent.  In the event any attempted return occurs
after the occurrence and during the continuance of any Event of Default, such
Borrower shall hold the returned Inventory in trust for the Secured Parties, and
immediately notify the Administrative Agent of the return of the Inventory.

(e)         Verification.  Following the occurrence and during the continuance
of an Event of Default, the Administrative Agent may, from time to time, verify
directly with the respective Account Debtors the validity, amount and other
matters relating to the Accounts, either in the name of a Borrower or the
Administrative Agent or any of its Affiliates as the Administrative Agent may
choose, and may notify any Account Debtor of the Administrative Agent’s security
interest in such Account.

(f)         No Liability.  The Administrative Agent shall not be responsible or
liable for any shortage or discrepancy in, damage to, or loss or destruction of,
any goods, the sale or other disposition of which gives rise to an Account, or
for any error, act, omission, or delay of any kind occurring in the settlement,
failure to settle, collection or failure to collect any Account, or for settling
any Account in good faith for less than the full amount thereof, nor shall the
Administrative Agent be deemed to be responsible for any Borrower’s obligations
under any contract or agreement giving rise to an Account.  Nothing herein
shall, however, relieve the Administrative Agent from liability for its own
gross negligence or willful misconduct.

Payment of Obligations; Taxes.  

(a)         Pay, discharge or otherwise satisfy at or before maturity or before
they become delinquent, as the case may be, all its material obligations
(including all material Taxes and material Other Taxes imposed by law on an
applicable Loan Party) of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the relevant Group Member.

(b)         File or cause to be filed all Federal and state income and all other
material tax returns that are required to be filed.

6.5     Maintenance of Existence; Compliance.  (a) Except as otherwise permitted
by Section 7.4, (i) preserve, renew and keep in full force and effect its
organizational existence, in the case of the Borrowers, in any State of the
United States or the District of Columbia, and (ii) unless the failure to do so
would not reasonably be expected to have a Material Adverse Effect, take all
reasonable action to maintain or obtain all Governmental Approvals and all other
rights, privileges and franchises necessary in the normal conduct of its
business or necessary for the performance by such Person of its Obligations
under any Loan Document; (b) comply with all Contractual Obligations (including
with respect to leasehold interests of the Borrowers) and Requirements of Law
except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect; and
(c) comply with all Governmental Approvals, and any term, condition, rule,
filing or fee obligation, or other requirement related thereto, except to the
extent that failure to do so would not reasonably be expected to have a Material
Adverse Effect.  Without limiting the generality of the foregoing, the Parent
shall, and shall cause each of its ERISA Affiliates to:  (1) maintain each
Pension Plan in compliance in all material respects with the applicable
provisions of ERISA, the Code or other Federal or state law; (2) cause each
Pension Plan to maintain its qualified status under Section 401(a) of the Code;
(3) make all required contributions to any Pension Plan; (4) not become a party
to any Multiemployer Plan; (5) to the extent applicable with respect to any
Pension Plan, ensure that all liabilities under such Pension Plan are either
(x) funded to at least the minimum level

71

 

--------------------------------------------------------------------------------

 

required by law or, if higher, to the level required by the terms governing such
Pension Plan; (y) insured with a reputable insurance company; or (z) provided
for or recognized in the financial statements most recently delivered to the
Administrative Agent and the Lenders pursuant hereto; and (6) ensure that the
contributions or premium payments to or in respect of each Pension Plan are and
continue to be promptly paid at no less than the rates required under the rules
of such Pension Plan and in accordance with the most recent actuarial advice
received in relation to such Pension Plan and applicable law.

6.6     Maintenance of Property; Insurance.  (a)  Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted and (b) maintain with financially sound and reputable insurance
companies insurance on all its property in at least such amounts and against at
least such risks as is customary for companies engaged in the same or a similar
business.  All property policies shall have a lender’s loss payable endorsement
showing the Administrative Agent as an additional loss payee.  All liability
policies shall show, or have endorsements showing, the Administrative Agent as
an additional insured.  All proceeds payable under any property policy shall, at
the option of the Administrative Agent, be payable to the Administrative Agent
on account of the Obligations; provided, however, that the Borrowers shall be
entitled to retain and apply insurance proceeds of up to $100,000 per occurrence
to the repair or replacement of any property that is the subject of a claim
under such policy.

6.7     Inspection of Property; Books and Records; Discussions.  (a) Keep proper
books of records and account in which full, true and correct entries shall be
made in order to enable its financial statements to be prepared in conformity
with GAAP and all Requirements of Law shall be made of all dealings and
transactions in relation to its business and activities and (b) at reasonable
times on three (3) Business Days’ notice (provided no notice is required if an
Event of Default has occurred and is continuing), permit the Administrative
Agent, its agents and representatives and independent contractors of the
Administrative Agent to visit and inspect any of its properties and examine and
make abstracts from any of its books and records and to discuss the business,
operations, properties and financial and other condition of the Group Members
with officers, directors and employees of the Group Members and with their
independent certified public accountants; provided that such inspections shall
not be undertaken more frequently once every twelve (12) months, unless an Event
of Default has occurred and is continuing, in which case such inspections and
audits shall occur as often as the Administrative Agent shall reasonably
determine is necessary.

6.8     Notices.  Give prompt written notice to the Administrative Agent of:

(a)         the occurrence of any Default or Event of Default;

(b)         any (i) default or event of default under any Contractual Obligation
of any Group Member that, if not cured would reasonably be expected to have a
Material Adverse Effect; and (ii) litigation, investigation or proceeding that
may exist at any time between any Group Member and any Governmental Authority
that, if adversely determined, would reasonably be expected to have a Material
Adverse Effect;

(c)         any litigation or proceeding to which a Group Member is a party (i)
in which the amount involved is $1,000,000 or more and not covered by insurance,
(ii) in which injunctive or similar relief is sought against any Group Member,
or (iii) which relates to any Loan Document;

(d)         (i)  the occurrence of any of the following events affecting such
Borrower or any of its respective ERISA Affiliates (but in no event more than
ten days after such event), the occurrence of any of the following events, and
shall provide the Administrative Agent with a copy of any notice with respect to
such event that may be required to be filed with a Governmental Authority and
any notice delivered by a Governmental Authority to such Borrower or any of its
ERISA Affiliates with respect to

72

 

--------------------------------------------------------------------------------

 

such event, if such event would reasonably be expected to result in liability in
excess of $250,000 to such Borrower or any of its respective ERISA
Affiliates:  (A) an ERISA Event, (B) the adoption of any new Pension Plan by
such Borrower or any of its ERISA Affiliates, (C) the adoption of any amendment
to a Pension Plan, if such amendment will result in a material increase in
benefits or unfunded benefit liabilities (as defined in Section 4001(a)(18) of
ERISA), or (D) the commencement of contributions by such Borrower or any of its
ERISA Affiliate to any Pension Plan that is subject to Title IV of ERISA or
Section 412 of the Code; and

(ii)         to the extent applicable with respect to any Pension Plan, upon the
reasonable request of the Administrative Agent after the giving, sending or
filing thereof, or the receipt thereof, copies of each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by Loan Party or any
of its respective ERISA Affiliates with the IRS with respect to such Pension
Plan; and

(iii)      all notices from a Multiemployer Plan sponsor concerning an ERISA
Event that would reasonably be expected to result in a liability in excess of
$250,000 to such Borrower of any of its ERISA Affiliates;

(e)         any material change in accounting policies or financial reporting
practices by any Loan Party; and

(f)         any development or event that has had or would reasonably be
expected to have a Material Adverse Effect.

Each notice pursuant to this Section 6.8 shall be accompanied by a statement of
a Responsible Officer of the Borrowers setting forth details of the occurrence
referred to therein and stating what action the relevant Group Member proposes
to take with respect thereto.

6.9     Environmental Laws.

(a)         Comply with all applicable Environmental Laws, and obtain and comply
with and maintain, any and all licenses, approvals, notifications, registrations
or permits required by applicable Environmental Laws, except those the failure
to obtain, comply with and maintain would  not reasonably be expected to have a
Material Adverse Effect.

(b)         Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required of the Borrowers
under Environmental Laws and promptly comply in all material respects with all
lawful orders and directives of all Governmental Authorities regarding
Environmental Laws, subject to the Borrowers’ right to challenge the
applicability of any such orders and directives in good faith.

6.10     Operating Accounts.  Maintain its and its Subsidiaries’ primary
depository and operating accounts and securities accounts with SVB or with SVB’s
Affiliates; provided that a portion of the operating accounts and securities
accounts of the Borrowers and their respective Subsidiaries’ may be maintained
with one or more of the Lenders or their Affiliates and the accounts listed on
Schedule 6.10 may be maintained with NBSC, subject in each case to a Control
Agreement.

6.11     Audits.  Without duplication of Section 6.7 hereof, at reasonable
times, on three (3) Business Days’ prior notice (provided that no notice shall
be required if an Event of Default has occurred and is continuing), the
Administrative Agent, or its agents, shall have the right to inspect the
Collateral and perform field examinations, and the right to audit the Collateral
and the Group Members’ business.  The foregoing inspections, audits and field
examinations shall be at the Borrowers’ expense, and the charge

73

 

--------------------------------------------------------------------------------

 

therefor shall be $850 per person per day (or such higher amount as shall
represent the Administrative Agent’s then-current standard charge for the same
or any third party expenses in connection with performing such audit or field
examination), plus reasonable out-of-pocket expenses.  Such inspections, field
examinations and audits shall not be undertaken more frequently than once every
twelve (12) months, unless an Event of Default has occurred and is continuing,
in which case such inspections and audits shall occur as often as the
Administrative Agent shall reasonably determine is necessary; provided that,
notwithstanding the foregoing, the Administrative Agent shall have the right to
conduct one (1) additional audit and field examination within 120 days following
the Closing Date at the Borrowers’ expense that shall not be included in the
constraints on frequency set forth above.  In the event the Borrowers and the
Administrative Agent schedule an audit more than ten (10) days in advance, and
the Borrowers cancel or seek to or reschedule the audit with less than seven (7)
days written notice to the Administrative Agent (without limiting any of the
Administrative Agent’s rights or remedies) then the Borrowers shall pay the
Administrative Agent a fee of $1,000 plus any out-of-pocket expenses incurred by
the Administrative Agent to compensate the Administrative Agent for the
anticipated costs and expenses of such cancellation or rescheduling.

6.12     Additional Collateral, Etc.

(a)         With respect to any property (to the extent included in the
definition of Collateral) acquired after the Closing Date by any Loan Party
(other than (x) any property described in paragraph (b), (c) or (d) below, and
(y) any property subject to a Lien expressly permitted by Section 7.3(g)) as to
which the Administrative Agent, for the ratable benefit of the Secured Parties,
does not have a perfected Lien, promptly (and in any event within five (5)
Business Days, or such longer period as the Administrative Agent may agree in
its sole discretion) (i) execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement or such other documents as
the Administrative Agent may reasonably deem necessary or advisable to evidence
that such Loan Party is a Guarantor and to grant to the Administrative Agent,
for the ratable benefit of the Secured Parties, a security interest in such
property and (ii) take all actions necessary or advisable in the opinion of the
Administrative Agent to grant to the Administrative Agent, for the ratable
benefit of the Secured Parties, a perfected first priority (except as expressly
permitted by Section 7.3) security interest and Lien in such property, including
the filing of Uniform Commercial Code financing statements in such jurisdictions
as may be required by the Guarantee and Collateral Agreement or by law or as may
be requested by the Administrative Agent.

(b)         With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $1,000,000 acquired after the
Closing Date by any Loan Party (other than any such real property subject to a
Lien expressly permitted by Section 7.3(g)), promptly (and in any event within
forty-five (45) days (or such longer period as the Administrative Agent may
agree in its sole discretion) of such request), to the extent requested by the
Administrative Agent, (i) execute and deliver a first priority (except for any
Liens permitted by Section 7.3(g)) Mortgage, in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, covering such real
property, (ii) if requested by the Administrative Agent, provide the Lenders
with (x) title and extended coverage insurance covering such real property in an
amount at least equal to the purchase price of such real property (or such other
amount as shall be reasonably specified by the Administrative Agent, not to
exceed the fair market value of the real property) as well as a current ALTA
survey thereof, together with a surveyor’s certificate, and (y) any consents or
estoppels reasonably deemed reasonably necessary by the Administrative Agent in
connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent and (iii) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.  In connection with the foregoing, no later than three (3) Business Days
prior to the date on which a Mortgage is executed and delivered pursuant to this
Section 6.12, in order to comply with the Flood Laws, the Administrative Agent
shall have

74

 

--------------------------------------------------------------------------------

 

received the following documents (collectively, the “Flood Documents”):  (A) a
completed standard “life of loan” flood hazard determination form (a “Flood
Determination Form”), (B) if the improvement(s) to the applicable improved real
property is located in a special flood hazard area, a notification to the
applicable Loan Party (“Loan Party Notice”) and (if applicable) notification to
the applicable Loan Party that flood insurance coverage under the National Flood
Insurance Program (“NFIP”) is not available because the community does not
participate in the NFIP, (C) documentation evidencing the applicable Loan
Party’s receipt of the Loan Party Notice (e.g., countersigned Loan Party Notice,
return receipt of certified U.S. Mail, or overnight delivery), and (D) if the
Loan Party Notice is required to be given and, to the extent flood insurance is
required by any applicable Requirement of Law or any Lenders’ written regulatory
or compliance procedures and flood insurance is available in the community in
which the property is located, a copy of one of the following:  the flood
insurance policy, the applicable Loan Party’s application for a flood insurance
policy plus proof of premium payment, a declaration page confirming that flood
insurance has been issued, or such other evidence of flood insurance reasonably
satisfactory to the Administrative Agent (any of the foregoing being “Evidence
of Flood Insurance”).

(c)         With respect to any new direct or indirect Subsidiary (other than an
Excluded Foreign Subsidiary) created or acquired after the Closing Date by any
Loan Party (including pursuant to a Permitted Acquisition), promptly (and in any
event within ten (10) Business Days) (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as the Administrative Agent deems necessary or advisable to grant to the
Administrative Agent, for the ratable benefit of the Secured Parties, a
perfected first priority security interest and Lien in the Capital Stock of such
new Subsidiary that is owned directly or indirectly by such Loan Party, (ii)
deliver to the Administrative Agent such documents and instruments as may be
reasonably required to grant, perfect, protect and ensure the priority of such
security interest, including but not limited to, the certificates representing
such Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Loan Party, (iii) cause
such new Subsidiary (A) to become a party to the Guarantee and Collateral
Agreement, (B) to take such actions as are necessary or advisable in the opinion
of the Administrative Agent to grant to the Administrative Agent for the ratable
benefit of the Secured Parties a perfected first priority security interest and
Lien in the Collateral described in the Guarantee and Collateral Agreement, with
respect to such Subsidiary, including the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or by law or as may be reasonably requested by the
Administrative Agent and (C) to deliver to the Administrative Agent a
certificate of such Subsidiary, in a form reasonably satisfactory to the
Administrative Agent, with appropriate insertions and attachments, and (iv) if
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

(d)         With respect to any new Excluded Foreign Subsidiary created or
acquired after the Closing Date by any Loan Party, promptly (and in any event
within ten (10) Business Days) (i) execute and deliver to the Administrative
Agent such amendments to the Guarantee and Collateral Agreement, as the
Administrative Agent deems necessary or advisable to grant to the Administrative
Agent, for the ratable benefit of the Secured Parties, a perfected first
priority security interest and Lien in the Capital Stock of such new Excluded
Foreign Subsidiary that is owned by any such Loan Party (provided that in no
event shall more than 66% of the total outstanding voting Capital Stock of any
such new Excluded Foreign Subsidiary be required to be so pledged), (ii) deliver
to the Administrative Agent the certificates representing such Capital Stock,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the relevant Loan Party, and take such other action as may
be necessary or, in the opinion of the Administrative Agent, desirable to
perfect the Administrative Agent’s security interest therein, and (iii) if
reasonably requested by the Administrative Agent, deliver to the Administrative
Agent

75

 

--------------------------------------------------------------------------------

 

legal opinions relating to the matters described above, which opinions shall be
in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

(e)         Each Loan Party shall use commercially reasonable efforts to obtain
a landlord’s agreement or bailee letter, as applicable, from the lessor of its
headquarters location, from the lessor of each data center of the Loan Parties,
and from the lessor of or the bailee related to any other location where in
excess of $100,000 of Collateral is stored or located, which agreement or
letter, in any such case, shall contain a waiver or subordination of all Liens
or claims that the landlord or bailee may assert against the Collateral at that
location, and shall otherwise be reasonably satisfactory in form and substance
to the Administrative Agent.  After the Closing Date, no Collateral having a
book value in excess of $100,000 shall be stored at any new location without the
prior written consent of the Administrative Agent or unless and until a
reasonably satisfactory landlord agreement or bailee letter, as appropriate,
shall first have been obtained with respect to such location.  Each Loan Party
shall pay and perform its material obligations under all leases and other
agreements with respect to each leased location or public warehouse where any
Collateral is or may be located.

6.13     Use of Proceeds.  Use the proceeds of each credit extension only for
the purposes specified in Section 4.16.

6.14     Licensee Consent.

Prior to entering into or becoming bound by any inbound Intellectual Property
license or agreement (other than over-the-counter software that is commercially
available to the public), the breach or termination of which would reasonably be
expected to cause a Material Adverse Effect, the applicable Loan Party shall: 
(a) provide written notice to the Administrative Agent of the material terms of
such license or agreement; and (b) to the extent reasonably requested by the
Administrative Agent, obtain the consent of, or waiver by, any person whose
consent or waiver is necessary for (i) the applicable Loan Party’s interest in
such license or agreement to be deemed Collateral and for the Administrative
Agent to have a security interest in it that might otherwise be restricted by
the terms of the applicable license or agreement, and (ii) the Administrative
Agent to have the ability in the event of a liquidation of any Collateral to
dispose of such Collateral in accordance with the Administrative Agent’s rights
and remedies under this Agreement and the other Loan Documents.

6.15     Designated Senior Indebtedness.  Cause the Loan Documents and all of
the Obligations to be deemed “Designated Senior Indebtedness” or a similar
concept thereto, if applicable, for purposes of any other Indebtedness of the
Loan Parties.

6.16     Further Assurances.  Execute any further instruments and take such
further action as the Administrative Agent reasonably deems necessary to
perfect, protect, ensure the priority of or continue the Administrative Agent’s
Lien on the Collateral or to effect the purposes of this Agreement.  

SECTION 7
NEGATIVE COVENANTS

Each Borrower hereby jointly and severally agrees that, at all times prior to
the Discharge of Obligations, no Borrower shall, nor shall any Borrower permit
any of its Subsidiaries to, directly or indirectly:

76

 

--------------------------------------------------------------------------------

 

7.1     Financial Condition Covenants.

(a)         Minimum Liquidity.  Permit Liquidity at any time, as tested on the
last day of each month, to be less than $40,000,000; provided that, in
connection with any calculation of Liquidity required under this Section 7.1(a),
at least $25,000,000 must consist of unrestricted cash and Cash Equivalents
(including short term marketable securities) satisfying the requirements of
clause (i) of the definition of Liquidity.

(b)         Minimum Consolidated EBITDA.  Permit Consolidated EBITDA for any
quarter specified below, as calculated on a trailing twelve (12) months basis,
to be less than the correlative amount specified below:

 

Quarter Ending

Minimum Consolidated EBITDA for Applicable Trailing Twelve Month Period

 

March 31, 2018

$(15,100,000)1

June 30, 2018

$(14,700,000)

September 30, 2018

$(10,300,000)

December 31, 2018

$(2,200,000)

March 31, 2019

$[*]

June 30, 2019

$[*]

September 30, 2019

$[*]

December 31, 2019

$[*]

 

7.2     Indebtedness.  Create, issue, incur, assume, become liable in respect of
or suffer to exist any Indebtedness, except:

(a)         Indebtedness of any Loan Party pursuant to any Loan Document;

(b)         Indebtedness of (i) any Loan Party owing to any other Loan Party,
and (ii) any Group Member (which is not a Loan Party) to any other Group Member
(which is not a Loan Party);

(c)         Guarantee Obligations (i) of any Loan Party of the Indebtedness of
any other Loan Party; (ii) of any Group Member (which is not a Loan Party) of
the Indebtedness of any Loan Party, or (iii) by any Group Member (which is not a
Loan Party) of the Indebtedness of any other Group Member (which is not a Loan
Party), provided that, in any case (i), (ii) or (iii), the Indebtedness so
guaranteed is otherwise permitted by the terms hereof;

(d)         Indebtedness outstanding on the date hereof and listed on Schedule
7.2(d) and any Permitted Refinancing Indebtedness in respect thereof;

 

1 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

77

 

--------------------------------------------------------------------------------

 

(e)         Indebtedness (including, without limitation, Capital Lease
Obligations, including any incurred in addition to those permitted pursuant to
clause (d) above) secured by Liens permitted by Section 7.3(g) in an aggregate
principal amount not to exceed $20,000,000 at any one time outstanding and any
Permitted Refinancing Indebtedness in respect thereof);

(f)         Subordinated Indebtedness;

(g)         unsecured Indebtedness to trade creditors incurred in the ordinary
course of business;

(h)         Indebtedness incurred as a result of endorsing negotiable
instruments received in the ordinary course of business

(i)         unsecured Indebtedness of a type not described above of the Loan
Parties and their respective Subsidiaries in an aggregate principal amount, for
all such Indebtedness taken together, not to exceed $250,000 at any one time
outstanding;

(j)         obligations (contingent or otherwise) of the Loan Parties and their
respective Subsidiaries existing or arising under any Specified Swap Agreement,
provided that such obligations are (or were) entered into by such Person in
accordance with Section 7.13 and not for purposes of speculation;

(k)         to the extent constituting Indebtedness, building lease obligations,
whether or not reflected on the balance sheet of the Borrowers, provided that
the aggregate outstanding amount of such obligations does not exceed
$180,000,000; and

(l)         Indebtedness of a Person (other than a Loan Party or one of their
respective Subsidiaries which constituted a Subsidiary prior to the consummation
of the applicable merger referenced below) existing at the time such Person is
merged with or into a Loan Party or a Subsidiary or becomes a Subsidiary;
provided that (i) such Indebtedness was not, in any case, incurred by such other
Person in connection with, or in contemplation of, such merger or acquisition,
(ii) such merger or acquisition constitutes a Permitted Acquisition, (iii) with
respect to any such Person who becomes a Subsidiary, (A) such Subsidiary is the
only obligor in respect of such Indebtedness, and (B) to the extent such
Indebtedness is permitted to be secured hereunder, only the assets of such
Subsidiary secure such Indebtedness, and (iv) the aggregate amount of all such
Indebtedness at any one time outstanding shall not exceed $5,000,000; and

(m)         obligations incurred in the ordinary course of business in respect
of bids, tenders, trade contracts, governmental contracts, statutory
obligations, surety bonds, performance and return of money bonds, performance
and completion guarantees and other obligations of a like nature;

(n)         up to $300,000,000 aggregate principal amount of Permitted
Convertible Indebtedness; and

(o)         any Permitted Bond Hedge Transaction.

7.3     Liens.  Create, incur, assume or suffer to exist any Lien upon any of
its property, whether now owned or hereafter acquired, except:

(a)         Liens for Taxes not yet due or that are being contested in good
faith by appropriate proceedings; provided that adequate reserves with respect
thereto are maintained on the books of the applicable Group Member in conformity
with GAAP;

78

 

--------------------------------------------------------------------------------

 

(b)         carriers’, warehousemen’s, landlord’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings;

(c)         pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;

(d)         deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business (other than for indebtedness or any Liens arising
under ERISA);

(e)         easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business that, in the aggregate,
are not substantial in amount and that do not in any case materially detract
from the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Group Member;

(f)         Liens in existence on the date hereof listed on Schedule 7.3(f);
provided that (i) no such Lien is spread to cover any additional property after
the Closing Date, (ii) the amount of Indebtedness secured or benefitted thereby
is not increased, (iii) the direct or any contingent obligor with respect
thereto is not changed, and (iv) any renewal or extension of the obligations
secured thereby is permitted by Section 7.2(d);

(g)         Liens securing Indebtedness incurred pursuant to Section 7.2(e) to
finance the acquisition, improvement or construction of fixed or capital assets;
provided that (i) such Liens shall be created substantially simultaneously with
the acquisition, improvement or construction of such fixed or capital assets,
(ii) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness, and (iii) the amount of Indebtedness secured
thereby is not increased;

(h)         Liens created pursuant to the Security Documents;

(i)         any interest or title of a lessor or licensor under any lease or
license entered into by a Group Member in the ordinary course of its business
and covering only the assets so leased or licensed;

(j)         judgment Liens that do not constitute a Default or an Event of
Default under Section 8.1(h) of this Agreement;

(k)         bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash, Cash Equivalents, securities, commodities and other
funds on deposit in one or more accounts maintained by a Group Member, in each
case arising in the ordinary course of business in favor of banks, other
depositary institutions, securities or commodities intermediaries or brokerages
with which such accounts are maintained securing amounts owing to such banks or
financial institutions with respect to cash  management and operating account
management or are arising under Section 4-208 or 4-210 of the UCC on items in
the course of collection;

(l)         Liens on property of a Person existing at the time such Person is
acquired by, merged into or consolidated with a Loan Party or becomes a
Subsidiary of a Loan Party or acquired by a Loan Party; provided that (i) such
Liens were not created in contemplation of such acquisition, merger,
consolidation or Investment, (ii) such Liens do not extend to any assets other
than those of such Person, and (iii) the applicable Indebtedness secured by such
Lien is permitted under Section 7.2;

79

 

--------------------------------------------------------------------------------

 

(m)         the replacement, extension or renewal of any Lien permitted by
clause (l) above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal (without increase in the amount or change in
any direct or contingent obligor) of the Indebtedness secured thereby;

(n)         non-exclusive licenses of Intellectual Property granted to third
parties in the ordinary course of business and licenses of Intellectual Property
that could not result in a legal transfer of title of the licensed property that
may be exclusive in respects other than territory and that may be exclusive as
to territory only as to discreet geographical areas outside the United States;
and

(o)         Liens arising from precautionary UCC financing statements filed
under any lease solely covering such leased items.

7.4     Fundamental Changes.  Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:

(a)         any Subsidiary of a Loan Party may be merged or consolidated with or
into a Loan Party (provided that such Loan Party shall be the continuing or
surviving Person);

(b)         any Subsidiary of the Parent may Dispose of any or all of its assets
(i) pursuant to any liquidation or other transaction that results in the assets
of such Subsidiary being transferred to a Borrower or any other Loan Party, or
(ii) pursuant to a Disposition permitted by Section 7.5; and

(c)         any Investment expressly permitted by Section 7.8 may be structured
as a merger, consolidation or amalgamation.

7.5     Disposition of Property.  Dispose of any of its property, whether now
owned or hereafter acquired, except:

(a)         Dispositions of obsolete or worn out property in the ordinary course
of business;

(b)         Dispositions of Inventory in the ordinary course of business;

(c)         Dispositions permitted by clause (i) of Section 7.4(b);

(d)         the sale or issuance of the Capital Stock of any Subsidiary of the
Parent (i) to a Borrower or any other Loan Party, or (ii) in connection with any
transaction that does not result in a Change of Control;

(e)         the use or transfer of money, cash or Cash Equivalents in a manner
that is not prohibited by the terms of this Agreement or the other Loan
Documents;

(f)         the licensing of Intellectual Property as permitted in Section
7.3(n);

(g)         the Disposition of property (i) by any Loan Party to any other Loan
Party, and (ii) by any Group Member (which is not a Loan Party) to any other
Group Member;

(h)         Dispositions of property subject to a Casualty Event;

(i)         leases or subleases of Real Property;

(j)         source code escrow arrangements in the ordinary course of business;

80

 

--------------------------------------------------------------------------------

 

(k)         the sale or discount without recourse of accounts receivable arising
in the ordinary course of business in connection with the compromise or
collection thereof; provided that any such sale or discount is undertaken in
accordance with Section 6.3(b);

(l)         any abandonment, cancellation, non-renewal or discontinuance of use
or maintenance of Intellectual Property (or rights relating thereto) of any
Group Member that the Borrowers determine in good faith is desirable in the
conduct of its business and not materially disadvantageous to the interests of
the Lenders;

(m)        Dispositions of other property having a fair market value not to
exceed $1,000,000 in the aggregate for any fiscal year of the Parent, provided
that at the time of any such Disposition, no Event of Default shall have
occurred and be continuing or would result from such Disposition; and

(n)         payments permitted under Section 7.6, Investments permitted under
Section 7.7, and Liens permitted under Section 7.3; and

(o)         the unwinding of any Permitted Bond Hedge Transaction.

provided, however, that any Disposition made pursuant to this Section 7.5 shall
be made in good faith on an arm’s length basis and, other than with respect to
Dispositions permitted under clauses (a), (c), (g), (h) and (l) above, for fair
value.

7.6     Restricted Payments.  Make any payment or prepayment of principal of,
premium, if any, or interest on, or redemption, purchase, retirement, defeasance
(including in-substance or legal defeasance), sinking fund, settlement,
conversion or similar payment with respect to, any Permitted Convertible
Indebtedness, Permitted Bond Hedge Transaction, earn-out payment, seller debt or
deferred purchase payments, declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of any Group Member, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of any Group Member
(collectively, “Restricted Payments”), except that, so long as no Event of
Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:

(a)         any Group Member may (i) make Restricted Payments to any Borrower
and (ii) declare and make dividends which are payable solely in the common
Capital Stock of such Group Member;

(b)         each Loan Party may purchase common Capital Stock or common Capital
Stock options from present or former officers, employees or consultants of any
Group Member pursuant to stock repurchase agreements; provided that no Default
or Event of Default then exists or would result therefrom and the aggregate
amount of payments made under this clause (b) shall not exceed $750,000 during
any fiscal year of the Borrower; and

(c)         the Loan Parties may make earn-out payments, payments on account of
seller debt and deferred purchase payments so long as both before and after
giving effect to such payments, no Event of Default has occurred and is
continuing, and the Loan Parties are in pro forma compliance with the financial
covenants set forth in Section 7.1 hereof;

(d)         Parent may (A) convert or exchange any Permitted Convertible
Indebtedness in accordance with its terms into common stock of Parent and make a
payment of cash in lieu of fractional shares of common stock deliverable upon
any such conversion or exchange, (B) make regularly scheduled

81

 

--------------------------------------------------------------------------------

 

interest payments in respect of Permitted Convertible Indebtedness, (C) deliver
cash in connection with any conversion or exchange of Permitted Convertible
Indebtedness in an aggregate amount since the date of the indenture governing
such Permitted Convertible Indebtedness not to exceed the sum of (i) the
principal amount of such Permitted Convertible Indebtedness plus (ii) any
payments received by Parent pursuant to the exercise, settlement or termination
of any related Permitted Bond Hedge Transaction; provided that after giving pro
forma effect to such Restricted Payment, (1) the Borrower shall be in compliance
with the then applicable financial covenants set forth in Section 7.1 hereof as
of the end of the most recently ended quarter for which financial statements are
required to be delivered prior to such Restricted Payment, and the Borrower
shall have delivered to the Administrative Agent a certificate in form and
substance reasonably satisfactory to the Administrative Agent evidencing
compliance with the requirements of this clause (C), and (2) immediately before
and after giving effect to such Restricted Payment, the Loan Parties shall have
Liquidity of at least $50,000,000, (D) make any required payments  of cash upon
the required repurchase (including a required repurchase in connection with the
redemption  of Permitted Convertible Indebtedness upon satisfaction of a
condition related to the stock price of  Parent’s common stock) or required
repayment of Permitted Convertible Indebtedness, in each case, in an amount that
does not exceed the principal amount thereof plus accrued interest; provided
that after giving pro forma effect to such Restricted Payment, (1) the Borrower
shall be in compliance with the then applicable financial covenants set forth in
Section 7.1 hereof as of the end of the most recently ended quarter for which
financial statements are required to be delivered prior to such Restricted
Payment, and the Borrower shall have delivered to the Administrative Agent a
certificate in form and substance reasonably satisfactory to the Administrative
Agent evidencing compliance with the requirements of this clause (D), and (2)
immediately before and after giving effect to such Restricted Payment, the
Loan  Parties shall have Liquidity of at least $50,000,000, and (E) make any
repurchases or exchanges of Permitted Convertible Indebtedness for cash, shares
of Parent’s common stock or any combination of   cash and shares of Parent’s
common stock that are not required pursuant to the terms of such Permitted
Convertible Indebtedness where the aggregate amount of such cash does not exceed
the principal amount thereof plus accrued interest plus cash in lieu of
fractional shares of common stock; provided that after giving pro forma effect
to such Restricted Payment, (1) the Borrower shall be in compliance with the
then applicable financial covenants set forth in Section 7.1 hereof as of the
end of the most recently ended quarter for which financial statements are
required to be delivered prior to such Restricted Payment and the Borrower shall
have delivered to the Administrative Agent a certificate in form and substance
reasonably satisfactory to the Administrative Agent evidencing compliance with
the requirements of this clause (E), and (2) immediately before and after giving
effect to such Restricted Payment, Liquidity shall not be less than $50,000,000;
and

 

(e)     Parent may (x) make any payments in connection with the entry into a
Permitted Bond Hedge Transaction on the closing date of any Permitted
Convertible Indebtedness with the proceeds of such Permitted Convertible
Indebtedness and (y) acquire common stock of Parent upon exercise and settlement
or termination of any Permitted Bond Hedge Transaction, in each case, in
accordance with the terms of the agreement governing such Permitted Bond Hedge
Transaction.

 

7.7     Consolidated Capital Expenditures.  Make or commit to make any
Consolidated Capital Expenditure, except Consolidated Capital Expenditures made
by the Group Members in the ordinary course of business and not exceeding during
any fiscal year, for all such Consolidated Capital Expenditures of all of the
Group Members taken together, the amount set forth below opposite such fiscal
year:

Fiscal Year

Consolidated Capital Expenditures

2015 fiscal year

$16,500,000

2016 fiscal year

$21,000,000

82

 

--------------------------------------------------------------------------------

 

2017 fiscal year

$19,000,000

2018 fiscal year

$22,000,000

2019 fiscal year

$24,000,000

 

; provided that (i) any such amount that is not expended in the fiscal year for
which it is permitted may be carried over for expenditure in the next succeeding
fiscal year only and (ii) Consolidated Capital Expenditures made pursuant to
this Section 7.7 during any fiscal year shall be deemed made, first, in respect
of amounts carried over from the prior fiscal year pursuant to clause (i) above
and, second, in respect of amounts permitted for such fiscal year as provided
above.

7.8     Investments.  Make any advance, loan, extension of credit (by way of
guarantee or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:

(a)     extensions of trade credit in the ordinary course of business;

(b)     (i) Investments in cash and Cash Equivalents and (ii) Investments
permitted by the Parent’s board-approved investment policy, a copy of which has
been provided to the Administrative Agent (as the same may be amended from time
to time, so long as (x) such amendment is approved by the Parent’s board of
directors; and (y) promptly, and in any event within five (5) Business Days
after approval, a copy of such amendment is provided to the Administrative
Agent);

(c)     Guarantee Obligations permitted by Section 7.2;

(d)     (i) travel advances and employee relocation loans and other employee
loans and advances in the ordinary course of business in an aggregate amount not
to exceed $250,000 at any time, and (ii) loans to employees, officers or
directors relating to the purchase of equity securities of the Parent or its
Subsidiaries pursuant to employee stock purchase plans or agreements approved by
the Parent’s board of directors in an aggregate amount not to exceed $500,000 in
any fiscal year;

(e)     intercompany Investments by any Group Member in a Loan Party;

(f)     Investments in the ordinary course of business consisting of
endorsements of negotiable instruments for collection or deposit;

(g)     Investments received in the ordinary course of business in connection
with credit extensions to customers or in settlement of amounts due to any Group
Member effected in the ordinary course of business or owing to such Group Member
as a result of Insolvency Proceedings involving an Account Debtor or upon the
foreclosure or enforcement of any Lien in favor of such Group Member;

(h)     (i) Investments constituting Permitted Acquisitions, and (ii)
Investments held by any Person as of the date such Person is acquired in
connection with a Permitted Acquisition, provided that (A) such Investments were
not made, in any case, by such Person in connection with, or in contemplation
of, such Permitted Acquisition, and (B) with respect to any such Person which
becomes a Subsidiary as a result of such Permitted Acquisition, such Subsidiary
remains the only holder of such Investment;

83

 

--------------------------------------------------------------------------------

 

(i)     in addition to Investments otherwise expressly permitted by this
Section, Investments by the Group Members the aggregate amount of all of which
Investments (valued at cost) does not exceed $50,000 outstanding at any time;

(j)     deposits made to secure the performance of leases, licenses or contracts
in the ordinary course of business, and other deposits made in connection with
the incurrence of Liens permitted under Section 7.3;

(k)     promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.5; and

(l)     purchases or other acquisitions by any Group Member of the Capital Stock
in a Person that, upon the consummation thereof, will be a Subsidiary (including
as a result of a merger or consolidation) or all or substantially all of the
assets of, or assets constituting one or more business units of, any Person
(each, a “Permitted Acquisition”); provided that, with respect to each such
purchase or other acquisition:

(i)     the newly-created or acquired Subsidiary (or assets acquired in
connection with an asset sale) shall be (x) in the same or a related line of
business as that conducted by the Borrowers on the date hereof, or (y) in a
business that is ancillary to and in furtherance of the line of business as that
conducted by the Borrowers on the date hereof;

(ii)     all transactions related to such purchase or acquisition shall be
consummated in all material respects in accordance with all Requirements of Law;

(iii)     no Loan Party shall, as a result of or in connection with any such
purchase or acquisition, assume or incur any direct or contingent liabilities
(whether relating to environmental, tax, litigation or other matters) that, as
of the date of such purchase or acquisition, would reasonably be expected to
result in a Material Adverse Effect;

(iv)     the Borrowers shall give the Administrative Agent at least ten (10)
Business Days’ prior written notice of any such purchase or acquisition;

(v)     the Borrowers shall provide to the Administrative Agent as soon as
available but in any event not later than five (5) Business Days after the
execution thereof, a copy of any executed purchase agreement or similar
agreement with respect to any such purchase or acquisition;

(vi)     any such newly-created or acquired Subsidiary, or the Loan Party that
is the acquirer of assets in connection with an asset acquisition, shall comply
with the requirements of Section 6.12, except to the extent compliance with
Section 6.12 is prohibited by pre-existing Contractual Obligations or
Requirements of Law binding on such Subsidiary or its properties;

(A)     Liquidity shall equal or exceed $30,000,000 as of the date the
definitive agreements relating to any such acquisition or other purchase are
executed (after giving effect, on a pro forma basis, to the consummation of such
acquisition or other purchase);

(vii)     (x) immediately before and immediately after giving effect to any such
purchase or other acquisition, no Default or Event of Default shall have
occurred and be continuing and (y) immediately before and immediately after
giving effect to such purchase or other acquisition, the Borrowers shall be in
compliance with each of the covenants set forth in Section 7.1, based upon
financial statements

84

 

--------------------------------------------------------------------------------

 

delivered to the Administrative Agent which give effect, on a pro forma basis,
to such acquisition or other purchase;

(viii)     the Borrowers shall not, based upon the knowledge of the Borrowers as
of the date any such acquisition or other purchase is consummated, reasonably
expect such acquisition or other purchase to result in an Event of Default under
Section 8.1(c), at any time during the term of this Agreement, as a result of a
breach of any of the financial covenants set forth in Section 7.1;

(ix)     no Indebtedness is assumed or incurred in connection with any such
purchase or acquisition other than Indebtedness permitted by the terms of
Section 7.2(k);

(x)        such purchase or acquisition shall not constitute an Unfriendly
Acquisition;

(xi)     (A) the aggregate amount of the cash consideration paid by such Group
Member in connection with any particular Permitted Acquisition shall not exceed
$5,000,000, and (B) the aggregate amount of the cash consideration paid by all
Group Members in connection with all such Permitted Acquisitions consummated
from and after the Closing Date shall not exceed $10,000,000;

(xii)     each such Permitted Acquisition is of a Person organized under the
laws of the United States and engaged in business activities primarily conducted
within the United States and in which the Borrowers are permitted to engage
pursuant to Section 7.17; and

(xiii)     the Borrowers shall have delivered to the Administrative Agent, at
least five Business Days prior to the date on which any such purchase or other
acquisition is to be consummated (or such later date as is agreed by the
Administrative Agent in its sole discretion), a certificate of a Responsible
Officer of the Parent, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
Section 7.8(l) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition; and

(m)     (m)     Investments existing on the date hereof and listed on Schedule
7.8(m), but excluding any increases in the amounts thereof following the Closing
Date; and

(n)     the purchase of any Permitted Bond Hedge Transaction by Parent and,
subject to Section 7.6, the performance of its obligations thereunder.

 

7.9     ERISA.  The Borrowers shall not, and shall not permit any of their
respective ERISA Affiliates to:  (a) terminate any Pension Plan so as to result
in any material liability to such Person or any of such Person’s ERISA
Affiliates, (b) permit to exist any ERISA Event, or any other event or
condition, which presents the risk of a material liability to any of their
respective ERISA Affiliates, (c) make a complete or partial withdrawal (within
the meaning of ERISA Section 4201) from any Multiemployer Plan so as to result
in any material liability to such Person or any of their respective ERISA
Affiliates, (d) enter into any new Pension Plan or modify any existing Pension
Plan so as to increase its obligations thereunder which could result in any
material liability to any such Person or any of its respective ERISA Affiliates,
(e) permit the present value of all nonforfeitable accrued benefits under any
Pension Plan (using the actuarial assumptions utilized by the PBGC upon
termination of a Pension Plan) materially to exceed the fair market value of
Pension Plan assets allocable to such benefits, all determined as of the most
recent valuation date for each such Pension Plan, or (f) engage in any
transaction which would cause any obligation, or action taken or to be taken,
hereunder (or the exercise by the Administrative Agent or any Lender of any of
its rights under this Agreement, any Note or the other Loan Documents) to be a
non-exempt (under a statutory or administrative class exemption) prohibited
transaction under ERISA or Section 4975 of the Code.

85

 

--------------------------------------------------------------------------------

 

7.10      Optional Payments and Modifications of Certain Preferred Stock and
Debt Instruments.  (a)  Amend, modify, waive or otherwise change, or consent or
agree to any amendment, modification, waiver or other change to, any of the
terms of the Preferred Stock, if any (i) that would move to an earlier date the
scheduled redemption date or increase the amount of any scheduled redemption
payment or increase the rate or move to an earlier date any date for payment of
dividends thereon or (ii) that would be otherwise materially adverse to any
Lender or any other Secured Party; or (b) amend, modify, waive or otherwise
change, or consent or agree to any amendment, modification, waiver or other
change to, any of the terms of any Indebtedness permitted by Section 7.2 (other
than Indebtedness pursuant to any Loan Document) that would shorten the maturity
or increase the amount of any payment of principal thereof or the rate of
interest thereon or shorten any date for payment of interest thereon or that
would be otherwise materially adverse to any Lender or any other Secured Party.

7.11     Transactions with Affiliates.  Enter into any transaction, including
any purchase, sale, lease or exchange of property, the rendering of any service
or the payment of any management, advisory or similar fees, with any Affiliate
(other than any other Loan Party) unless such transaction is (a) otherwise
permitted under this Agreement, (b) in the ordinary course of business of the
relevant Group Member, and (c) upon fair and reasonable terms no less favorable
to the relevant Group Member than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate.

7.12     Sale Leaseback Transactions.  Enter into any Sale Leaseback Transaction
unless (a) the Disposition of the applicable property subject to such Sale
Leaseback Transaction is permitted under Section 7.5, and (b) any Liens in the
property of any Loan Party incurred in connection with any such Sale Leaseback
Transaction are permitted under Section 7.3.

7.13     Swap Agreements.  Enter into any Swap Agreement, except Specified Swap
Agreements which are (a) entered into by a Group Member to (a1) hedge or
mitigate risks to which such Group Member has actual exposure (other than those
in respect of Capital Stock), or (b2) effectively cap, collar or exchange
interest rates (from fixed to floating rates or vice versa, from one floating
rate to another floating rate or otherwise) with respect to any interest-bearing
liability or investment of such Group Member, or (b) a Permitted Bond Hedge
Transaction.

7.14     Accounting Changes.  Make any change in its (a) accounting policies or
reporting practices, except as required by GAAP, or (b) fiscal year.

7.15     Negative Pledge Clauses.  Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of any Loan Party
to create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, to secure its Obligations
under the Loan Documents to which it is a party, other than (a) this Agreement
and the other Loan Documents, (b) any agreements governing any purchase money
Liens or Capital Lease Obligations otherwise permitted hereby (in which case,
any prohibition or limitation shall only be effective against the assets
financed thereby), (c) customary restrictions on the assignment of leases,
licenses and other agreements, and (d) any agreement in effect at the time any
Subsidiary becomes a Subsidiary of a Loan Party, so long as such agreement was
not entered into solely in contemplation of such Person becoming a Subsidiary
or, in any such case, that is set forth in any agreement evidencing any
amendments, restatements, supplements, modifications, extensions, renewals and
replacements of the foregoing, so long as such amendment, restatement,
supplement, modification, extension, renewal or replacement applies only to such
Subsidiary and does not otherwise expand in any material respect the scope of
any restriction or condition contained therein.

7.16     Clauses Restricting Subsidiary Distributions.  Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Loan Party and any of their

86

 

--------------------------------------------------------------------------------

 

respective Subsidiaries to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or to pay any Indebtedness owed to,
any other Group Member, (b) make loans or advances to, or other Investments in,
any other Group Member, or (c) transfer any of its assets to any other Group
Member, except for such encumbrances or restrictions existing under or by reason
of (i) any restrictions existing under the Loan Documents, (ii) any restrictions
with respect to a Subsidiary imposed pursuant to an agreement that has been
entered into in connection with a Disposition permitted hereby of all or
substantially all of the Capital Stock or assets of such Subsidiary, (iii)
customary restrictions on the assignment of leases, licenses and other
agreements,  (iv) restrictions of the nature referred to in Section 7.15(b)
above under agreements governing purchase money liens or Capital Lease
Obligations otherwise permitted hereby which restrictions are only effective
against the assets financed thereby  or (v) any agreement in effect at the time
any Subsidiary becomes a Subsidiary of a Borrower, so long as such agreement
applies only to such Subsidiary, was not entered into solely in contemplation of
such Person becoming a Subsidiary or in each case that is set forth in any
agreement evidencing any amendments, restatements, supplements, modifications,
extensions, renewals and replacements of the foregoing, so long as such
amendment, restatement, supplement, modification, extension, renewal or
replacement does not expand in any material respect the scope of any restriction
or condition contained therein.

7.17     Lines of Business.  Enter into any business, either directly or through
any Subsidiary, except for those businesses in which the Borrowers and their
respective Subsidiaries are engaged on the date of this Agreement or that are
reasonably related, ancillary or incidental thereto.

7.18     Designation of other Indebtedness.  Designate any Indebtedness or
indebtedness other than the Obligations as “Designated Senior Indebtedness” or a
similar concept thereto, if applicable.

7.19     Certification of Certain Capital Stock.  Take any action to certificate
any Capital Stock having been pledged to the Administrative Agent (for the
ratable benefit of the Secured Parties) which was uncertificated at the time so
pledged, in any such case, without first obtaining the Administrative Agent’s
prior written consent to do so and undertaking to the reasonable satisfaction of
the Administrative Agent all such actions as may reasonably be requested by the
Administrative Agent to continue the perfection of its Liens (held for the
ratable benefit of the Secured Parties) in any such newly certificated Capital
Stock.

7.20     Amendments to Organizational Agreements and Material Contracts.  (a)
Amend or permit any amendments to any Loan Party’s organizational documents; or
(b) amend or permit any amendments to, or terminate or waive any provision of,
any material Contractual Obligation, in each such case if such amendment,
termination, or waiver would be adverse to Administrative Agent or the Lenders
in any material respect.

7.21     Use of Proceeds.  Use the proceeds of any extension of credit
hereunder, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to (a) purchase or carry margin stock (within the meaning of
Regulation U of the Board) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose, in each case in violation of, or for a purpose which
violates, or would be inconsistent with, Regulation T, U or X of the Board, or
(b) finance an Unfriendly Acquisition.

7.22     Subordinated Indebtedness.

(a)     Amendments. Amend, modify, supplement, waive compliance with, or consent
to noncompliance with, any Subordinated Debt Document, unless the amendment,
modification, supplement, waiver or consent (i) does not adversely affect the
Loan Parties’ ability to pay and perform each of their respective Obligations at
the time and in the manner set forth herein and in the other Loan Documents and
is not otherwise materially adverse to the Administrative Agent and the Lenders,
and (ii) is in compliance

87

 

--------------------------------------------------------------------------------

 

with the subordination provisions therein and any subordination agreement with
respect thereto in favor of the Administrative Agent and the Lenders.

(b)     Payments.  Make any payment or prepayment of principal of, premium, if
any, or interest on, or redemption, purchase, retirement, defeasance (including
in-substance or legal defeasance), sinking fund or similar payment with respect
to, any Subordinated Indebtedness, except as permitted by the subordination
provisions in the applicable Subordinated Debt Documents and any subordination
agreement with respect thereto in favor of the Administrative Agent and the
Lenders.

7.23     Anti-Terrorism Laws. Conduct, deal in or engage in or permit any
Affiliate or agent of any Loan Party within its control to conduct, deal in or
engage in any of the following activities: (a) conduct any business or engage in
any transaction or dealing with any person blocked pursuant to Executive Order
No. 13224 (“Blocked Person”), including the making or receiving any contribution
of funds, goods or services to or for the benefit of any Blocked Person; (b)
deal in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to Executive Order No. 13224; or (c)
engage in on conspire to engage in any transaction that evades or avoids, or has
the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or the Patriot Act.  The
Borrowers shall deliver to the Administrative Agent and the Lenders any
certification or other evidence reasonably requested from time to time by the
Administrative Agent or any Lender confirming the Borrower's compliance with
this Section 7.23.

SECTION 8
EVENTS OF DEFAULT

8.1     Events of Default.  The occurrence of any of the following shall
constitute an Event of Default:

(a)     the Borrowers shall fail to pay any amount of principal or interest on
any Loan when due in accordance with the terms hereof (including Section 2.8);
or the Borrowers shall fail to pay fees or any other amount payable hereunder or
under any other Loan Document (other than those relating to Bank Services),
within three (3) Business Days after any such amount becomes due in accordance
with the terms hereof, or the Borrowers shall fail to pay any Obligations
relating to Bank Services within ten (10) days after such Obligations become due
in accordance with the terms thereof; or

(b)     any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document (i) if qualified
by materiality, shall be incorrect or misleading when made or deemed made, or
(ii) if not qualified by materiality, shall be incorrect or misleading in any
material respect when made or deemed made; or

(c)     (i)  any Loan Party shall default in the observance or performance of
any agreement contained in Section 2.8, Section 5.3, Section 6.1 (other than
clause (c) thereof), Section 6.2, Section 6.3(c), clause (i) or (ii) of
Section 6.5(a), Section 6.6(b), Section 6.8(a), Section 6.10, Section 6.11 or
Section 7 of this Agreement, (ii) any Loan Party shall default in the observance
or performance of any agreement contained in Section 6.1(c) and such default
shall continue unremedied for a period of five (5) Business Days thereafter, or
(iii) an “Event of Default” under and as defined in any Security Document shall
have occurred and be continuing; or  

(d)     any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document to which
it is party (other than as provided in

88

 

--------------------------------------------------------------------------------

 

paragraphs (a) through (c) of this Section), and such default shall continue
unremedied for a period of 10 days thereafter; provided, however, that if the
default cannot by its nature be cured within the ten (10) day period or cannot
after diligent attempts by the Borrowers be cured within such ten (10) day
period, and such default is likely to be cured within a reasonable time, then
the Borrowers shall have an additional period (which shall not in any case
exceed thirty (30) days) to attempt to cure such default, and within such
reasonable time period the failure to cure the default shall not be deemed an
Event of Default (but no Revolving Credit Extensions shall be made during such
cure period); or

(e)     (1) any Group Member shall (i) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans) on the scheduled or original due date with respect thereto; or (ii)
default in making any payment of any interest on any such Indebtedness beyond
the period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created; (iii) default in making any payment or delivery
under any such Indebtedness constituting a Swap Agreement beyond the period of
grace, if any, provided in such Swap Agreement; or (iv) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto which such default is not cured within any
applicable cure period, or any other event shall occur or condition exist, the
effect of which default or other event or condition is to (x) cause, or to
permit the holder or beneficiary of, or, in the case of any such Indebtedness
constituting a Swap Agreement, counterparty under, such Indebtedness (or a
trustee or agent on behalf of such holder, beneficiary, or counterparty) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable or (in the case of any
such Indebtedness constituting a Swap Agreement) to be terminated, or (y) to
cause, with the giving of notice if required, any Group Member to purchase or
redeem or make an offer to purchase or redeem such Indebtedness prior to its
stated maturity; provided that, unless such Indebtedness constitutes a Specified
Swap Agreement, a default, event or condition described in clause (i),
(ii),  (iii), or (iv) of this paragraph (e) shall not at any time constitute an
Event of Default unless, at such time, one or more defaults, events or
conditions of the type described in clauses (i), (ii), (iii), and (iv) of this
paragraph (e) shall have occurred with respect to Indebtedness the outstanding
principal amount (and, in the case of Swap Agreements, other than Specified Swap
Agreements, the Swap Termination Value) of which, individually or in the
aggregate of all such Indebtedness, exceeds in the aggregate $500,000 and the
holder(s) of such Indebtedness have not delivered a waiver in writing to the
applicable Group Member with respect to such default, event or condition;
provided, further, that this clause (e)(1) shall not apply to (x) any early
payment requirement or unwinding or termination with respect to any Permitted
Bond Hedge Transaction, or satisfaction of any condition giving rise to or
permitting the foregoing, in accordance with the terms thereof, so long as, in
any such case, Parent is not the “defaulting party” (or substantially equivalent
term) under the terms of such Permitted Bond Hedge Transaction, (y) any event
that permits conversion or exchange of Permitted Convertible Indebtedness
(whether into cash, shares of common stock in Parent or any combination thereof)
that is not the result of a breach or default by a Group Member of the terms of
an agreement governing such Permitted Convertible Indebtedness or (z) any
conversion or exchange of Permitted Convertible Indebtedness (whether into cash,
shares of common stock in Parent or any combination thereof) that is not the
result of a breach or default by a  Group Member of the terms of an agreement
governing such Permitted Convertible Indebtedness; or (2) any default or event
of default (however designated) shall occur with respect to any Subordinated
Indebtedness of any Group Member and such default or event of default has not
been waived in writing by the holder thereof; or

(f)     (i)  any Group Member shall commence any case, proceeding or other
action (a) under any Debtor Relief Law seeking to have an order for relief
entered with respect to it, or seeking to adjudicate it a bankrupt or insolvent,
or seeking reorganization, arrangement, adjustment, winding‑up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(b) seeking appointment of a receiver, trustee, custodian, conservator, judicial
manager or other similar official for it or for all or any

89

 

--------------------------------------------------------------------------------

 

substantial part of its assets, or any Group Member shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Group Member any case, proceeding or other action of a nature
referred to in clause (i) above that (a) results in the entry of an order for
relief or any such adjudication or appointment, or (b) remains undismissed,
undischarged or unbonded for a period of 60 days (provided that, during such 60
day period, no Loans shall be advanced or Letters of Credit issued hereunder);
or (iii) there shall be commenced against any Group Member any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
that results in the entry of an order for any such relief that shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof (provided that, during such 60 day period, no Loans shall be
advanced or Letters of Credit issued hereunder); or (iv) any Group Member shall
take any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) any Group Member shall generally not, or shall be unable to, or shall
admit in writing its inability to, pay its debts as they become due; or

(g)     There shall occur one or more ERISA Events which individually or in the
aggregate results in or otherwise is associated with liability of any Loan Party
or any ERISA Affiliate thereof in excess of $250,000 during the term of this
Agreement; or there exists an amount of unfunded benefit liabilities (as defined
in Section 4001(a)(18) of ERISA), individually or in the aggregate for all
Pension Plans (excluding for purposes of such computation any Pension Plans with
respect to which assets exceed benefit liabilities) which exceeds $250,000; or

(h)     There is entered against any Group Member (i) one or more final
judgments or orders for the payment of money or fines or penalties issued by any
Governmental Authority involving in the aggregate a liability (not paid or fully
covered by insurance as to which the relevant insurance company has acknowledged
coverage) of $500,000 or more, or (ii) one or more non-monetary final judgments
that have, or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and, in either case (i) or (ii),
(A) enforcement proceedings are commenced by any creditor or any such
Governmental Authority, as applicable, upon such judgment, order, penalty or
fine, as applicable, or (B) such judgment, order, penalty or fine, as
applicable, shall not have been vacated, discharged, stayed or bonded, as
applicable, pending appeal within 45 days from the entry or issuance thereof; or

(i)     (i)     any of the Security Documents shall cease, for any reason, to be
in full force and effect (other than pursuant to the terms thereof), or any Loan
Party shall so assert, or any Lien created by any of the Security Documents
shall cease to be enforceable and of the same effect and priority purported to
be created thereby; or

(ii)     any court order enjoins, restrains or prevents a Loan Party from
conducting all or any material part of its business; or

(j)     the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party shall so assert; or

(k)     a Change of Control shall occur; or

(l)     any of the Governmental Approvals shall have been (i) revoked,
rescinded, suspended, modified in an adverse manner or not renewed in the
ordinary course for a full term or (ii) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of the Governmental Approvals or that could
result in the Governmental Authority taking any of the actions described in
clause (i) above, and such decision or such revocation, rescission, suspension,
modification or nonrenewal (A) has, or would reasonably be expected to have, a
Material Adverse Effect,

90

 

--------------------------------------------------------------------------------

 

or (B) materially adversely affects the legal qualifications of any Group Member
to hold any material Governmental Approval in any applicable jurisdiction and
such revocation, rescission, suspension, modification or nonrenewal could
reasonably be expected to materially adversely affect the status of or legal
qualifications of any Group Member to hold any material Governmental Approval in
any other jurisdiction; or

(m)     Any Loan Document not otherwise referenced in Section 8.1(i) or (j), at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder, ceases to be in full force and
effect; or any Loan Party contests in any manner the validity or enforceability
of any Loan Document; or any Loan Party denies that it has any or any further
liability or obligation under any Loan Document to which it is a party, or
purports to revoke, terminate or rescind any such Loan Document; or     

(n)     a Material Adverse Effect shall occur.

8.2     Remedies upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a)     if such event is an Event of Default specified in clause (i) or (ii) of
paragraph (f) of Section 8.1 with respect to any Borrower, the Revolving
Commitments shall immediately terminate automatically and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents shall automatically immediately become due and payable,
and

(b)     if such event is any other Event of Default, any of the following
actions may be taken:  (i) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrowers state that no further
extensions of credit shall be funded by the Lenders hereunder, and/or declare
the Revolving Commitments, the Swingline Commitments and the L/C Commitments to
be terminated forthwith, whereupon the Revolving Commitments, the Swingline
Commitments and the L/C Commitments shall immediately terminate; (ii) with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrowers, declare the Loans (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents to be due and
payable forthwith, whereupon the same shall immediately become due and payable;
(iii) any Qualified Counterparty or Bank Services Provider may terminate any
Specified Swap Agreement or other Bank Services Agreement then outstanding; and
(iv) the Administrative Agent may exercise on behalf of itself, the Lenders and
the Issuing Lender all rights and remedies available to it, the Lenders and the
Issuing Lender under the Loan Documents.  With respect to all Letters of Credit
with respect to which presentment for honor shall not have occurred at the time
of an acceleration pursuant to this paragraph, the Borrowers shall Cash
Collateralize an amount equal to 105% (110% in the case of any L/C Exposure in
respect of any Letter of Credit denominated in a Foreign Currency) of the
aggregate then undrawn and unexpired amount of such Letters of Credit.  Amounts
so Cash Collateralized shall be applied by the Administrative Agent to the
payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay other Obligations of the Borrowers
hereunder and under the other Loan Documents in accordance with Section 8.3.  In
addition, (x) the Borrowers shall also Cash Collateralize the full amount of any
Swingline Loans then outstanding, and (y) to the extent elected by the
applicable Bank Services Provider, the Borrowers shall also Cash Collateralize
the amount of any Obligations in respect of Bank Services then
outstanding.  After all such Letters of Credit and Bank Services Agreements
shall have been terminated, expired or fully drawn upon, as applicable, and all
amounts drawn under any such Letters of Credit shall have been reimbursed in
full and all other Obligations of the Borrowers and the other Loan

91

 

--------------------------------------------------------------------------------

 

Parties (including any such Obligations arising in connection with Bank
Services) shall have been paid in full, the balance, if any, of the funds having
been so Cash Collateralized shall be returned to the Borrowers (or such other
Person as may be lawfully entitled thereto).  Except as expressly provided above
in this Section, presentment, demand, protest and all other notices of any kind
are hereby expressly waived by the Borrowers.

8.3     Application of Funds.  After the exercise of remedies provided for in
Section 8.2, any amounts received by the Administrative Agent on account of the
Obligations shall be applied by the Administrative Agent in the following order:

First, to the payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest but
including any Collateral-Related Expenses, fees, charges and disbursements of
counsel to the Administrative Agent and amounts payable under Sections 2.19 and
2.20) payable to the Administrative Agent in its capacity as such (including
interest thereon);

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the Issuing Lender (including any Letter
of Credit Fronting Fees, Issuing Lender Fees and the reasonable fees, charges
and disbursements of counsel to the respective Lenders and the Issuing Lender
and amounts payable under Sections 2.19 and 2.20), in each case, ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Disbursements
which have not yet been converted into Swingline Loans or Revolving Loans, in
each case, ratably among them in proportion to the respective amounts described
in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Disbursements which have not yet been converted
into Revolving Loans, in each case, ratably among them in proportion to the
respective amounts described in this clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize that portion of the L/C Exposure comprised of the aggregate
undrawn amount of Letters of Credit pursuant to Section 3.10;

Sixth, if so elected by the applicable Bank Services Provider or applicable
Qualified Counterparty, to the Administrative Agent for the ratable account of
each Bank Services Provider and Qualified Counterparty, to repay or Cash
Collateralize Obligations arising in connection with Bank Services and Specified
Swap Agreements that are then due and payable;

Seventh, to the payment of all other Obligations of the Loan Parties that are
then due and payable to the Administrative Agent and the other Secured Parties
on such date, in each case, ratably among them in proportion to the respective
aggregate amounts of all such Obligations owing to the Administrative Agent and
the other Secured Parties on such date; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full (excluding, for this purpose, any Obligations which have been Cash
Collateralized in accordance with the terms hereof), to the Borrowers or as
otherwise required by Law.

Subject to Sections 2.24(a), 3.4, 3.5 and 3.10, amounts used to Cash
Collateralize the aggregate

92

 

--------------------------------------------------------------------------------

 

undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral for Letters of Credit after all
Letters of Credit have either been fully drawn or expired, such remaining amount
shall be applied to the other Obligations, if any, in the order set forth
above.  

SECTION 9
THE ADMINISTRATIVE AGENT

9.1      Appointment and Authority.

(a)     Each of the Lenders hereby appoints SVB to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.

(b)     The provisions of Section 9 are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lender, and neither the
Borrowers nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.  The Administrative Agent shall not have
any duties or responsibilities to any Lender or any other Person, except those
expressly set forth herein and in the other Loan Documents, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.  It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law.  Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

(c)     The Administrative Agent shall also act as the collateral agent under
the Loan Documents, and the Issuing Lender and each of the other Lenders (in
their respective capacities as a Lender and, as applicable, Qualified
Counterparty or Bank Services Provider) hereby (i) authorize the Administrative
Agent to enter into all other Loan Documents, as applicable, including the
Guarantee and Collateral Agreement and any other Security Documents, and
(ii) appoint and authorize the Administrative Agent to act as the agent of the
Secured Parties for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto.  The Administrative Agent, as collateral agent and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.2 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Security Documents, or
for exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Section 9 and Section 10 (including Section 9.7, as though such co-agents,
sub-agents and attorneys-in-fact were the collateral agent under the Loan
Documents) as if set forth in full herein with respect thereto.  Without
limiting the generality of the foregoing, the Administrative Agent is further
authorized on behalf of all the Lenders, without the necessity of any notice to
or further consent from the Lenders, from time to time to take any action, or
permit any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent to take any action, with respect to any Collateral or the
Loan Documents which may be necessary to perfect and maintain perfected the
Liens upon any Collateral granted pursuant to any Loan Document.

9.2     Delegation of Duties.  The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related

93

 

--------------------------------------------------------------------------------

 

Parties.  The exculpatory provisions of this Section shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent.  The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection or monitoring of such sub-agents.

9.3     Exculpatory Provisions.  The Administrative Agent shall have no duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder and thereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Administrative
Agent shall not:

(a)     be subject to any fiduciary or other implied duties, regardless of
whether any Default or any Event of Default has occurred and is continuing;

(b)     have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), as applicable; provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

(c)     except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and the Administrative Agent shall not be liable for
the failure to disclose, any information relating to the Borrowers or any of
their Affiliates that is communicated to or obtained by any Person serving as
the Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.2 and 10.1), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 5.1,
Section 5.2 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

9.4     Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any

94

 

--------------------------------------------------------------------------------

 

liability for relying thereon.  In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for any of the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.  The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent.  The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or such other number or percentage of Lenders as shall be
provided for herein or in the other Loan Documents) as it deems appropriate or
it shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.  The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or such other number or percentage of Lenders as shall be provided for
herein or in the other Loan Documents), and such request and any action taken or
failure to act pursuant thereto shall be binding upon the Lenders and all future
holders of the Loans.

9.5     Notice of Default.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice in writing from a Lender or the
Borrowers referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.”  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall promptly give notice thereof to the Lenders.  The Administrative Agent
shall take such action with respect to such Default or Event of Default as shall
be directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action or refrain from taking such action with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

9.6     Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys in fact or affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereafter taken, including any review of the affairs of a Group Member or
any affiliate of a Group Member, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender.  Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Group Members and their affiliates and made its own
credit analysis and decision to make its Loans hereunder and enter into this
Agreement.  Each Lender also agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under or based upon this Agreement,
the other Loan Documents or any related agreement or any document furnished
hereunder or thereunder, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Group Members and their
affiliates.  Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall have no duty or

95

 

--------------------------------------------------------------------------------

 

responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Group Member or any Affiliate
of a Group Member that may come into the possession of the Administrative Agent
or any of its officers, directors, employees, agents, attorneys in fact or
affiliates.

9.7     Indemnification.  Each of the Lenders agrees to indemnify each of the
Administrative Agent, the Issuing Lender and the Swingline Lender and each of
its Related Parties in its capacity as such (to the extent not reimbursed by the
Borrowers or any other Loan Party pursuant to any Loan Document and without
limiting the obligation of the Borrowers or any other Loan Party to do so)
according to its Revolving Percentage in effect on the date on which
indemnification is sought under this Section 9.7 (or, if indemnification is
sought after the date upon which the Revolving Commitments shall have terminated
and the Loans shall have been paid in full, in accordance with its Revolving
Percentage immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against the Administrative Agent or such other Person in any way
relating to or arising out of, the Revolving Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by the Administrative Agent or such other Person under or in
connection with any of the foregoing and any other amounts not reimbursed by the
Borrowers or such other Loan Party; provided that no Lender shall be liable for
the payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements to the
extent found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the Administrative Agent’s or such other
Person’s gross negligence or willful misconduct, and that with respect to such
unpaid amounts owed to any Issuing Lender or Swingline Lender solely in its
capacity as such, only the Revolving Lenders shall be required to pay such
unpaid amounts, such payment to be made severally among them based on such
Revolving Lenders’ Revolving Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought).  The agreements
in this Section 9.7 shall survive the payment of the Loans and all other amounts
payable hereunder.

9.8     Agent in Its Individual Capacity.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrowers or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

9.9     Successor Administrative Agent.

(a)     The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Borrowers.  If the Administrative Agent at any time shall
resign or if the office of the Administrative Agent shall become vacant for any
other reason, the Required Lenders, with the consent of the Borrowers (which
consent shall not be unreasonably withheld or delayed and shall not be required
at any time that an Event of Default is continuing under Section 8.1(a) or (f))
shall, by written instrument, appoint a successor Administrative Agent.  Such
successor Administrative Agent shall thereupon become the Administrative Agent
hereunder, as applicable, and the Administrative Agent shall deliver or cause to
be delivered to any successor Administrative Agent such documents of transfer
and assignment as such successor Administrative Agent may reasonably request. If
no such successor shall have been so appointed by the

96

 

--------------------------------------------------------------------------------

 

Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders, appoint a successor Administrative
Agent that is a Lender at such time or that meets the qualifications for an
Eligible Assignee hereunder.  Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.  Any resignation by SVB as Administrative Agent
pursuant to this Section 9.9 shall also constitute its resignation as the
Issuing Lender and Swingline Lender.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, (i) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring Issuing Lender and Swingline Lender, (ii) the retiring Issuing
Lender and Swingline Lender shall be discharged from all of their respective
duties and obligations hereunder and under the other Loan Documents, and (iii)
the successor Issuing Lender shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring Issuing Lender to
effectively assume the obligations of the retiring Issuing Lender with respect
to such Letters of Credit.

(b)     If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrowers
and such Person remove such Person as Administrative Agent and, with the consent
of the Borrowers (which consent shall not be unreasonably withheld or delayed
and shall not be required at any time that an Event of Default is continuing
under Section 8.1(a) or (f)), appoint a successor.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c)     With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Secured Parties under any of the Loan
Documents, the retiring or removed Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed and such collateral security is assigned to such successor
Administrative Agent) and (ii) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above in this Section.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such
successor.  After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of
Section 9 and Section 10.5 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as the
Administrative Agent.

9.10     Collateral and Guaranty Matters.  The Lenders authorize the
Administrative Agent, at its option and in its discretion,

97

 

--------------------------------------------------------------------------------

 

(a)     to release any Lien on any Collateral or other property granted to or
held by the Administrative Agent under any Loan Document (i) upon the Discharge
of Obligations, (ii) that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with any sale or other
disposition permitted hereunder or under any other Loan Document, or
(iii) subject to Section 10.1, if approved, authorized or ratified in writing by
the Required Lenders;

(b)     to subordinate any Lien on any Collateral or other property granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Sections 7.3(g) and (i); and

(c)     to release any Guarantor from its obligations under the Guarantee and
Collateral Agreement if such Person ceases to be a Subsidiary as a result of a
transaction permitted under the Loan Documents.

(d)     Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
or subordinate its interest in particular types or items of property, or to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.

(e)     The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

9.11     Administrative Agent May File Proofs of Claim.  In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or Obligation in respect of any Letter of Credit shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered (but not obligated), by
intervention in such proceeding or otherwise:

(a)     to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Obligations in respect of any
Letter of Credit and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.9 and
10.5) allowed in such judicial proceeding; and

(b)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.9 and 10.5.

98

 

--------------------------------------------------------------------------------

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

9.12     Reports and Financial Statements.

  Each Bank Services Provider agrees to furnish to the Administrative Agent at
such frequency as the Administrative Agent may reasonably request with a summary
of all Obligations in respect of Bank Services due or to become due to such Bank
Services Provider. In connection with any distributions to be made hereunder,
the Administrative Agent shall be entitled to assume that no amounts are due to
any Bank Services Provider unless the Administrative Agent has received written
notice thereof from such Bank Services Provider and if such notice is received,
the Administrative Agent shall be entitled to assume that the only amounts due
to such Bank Services Provider on account of Bank Services is the amount set
forth in such notice.

To the extent that a notice, report or other written communication delivered or
made available pursuant to any Loan Document is delivered or made available
solely to the Administrative Agent, then the Administrative Agent shall promptly
deliver or make available to the Lenders, in the manner prescribed in Section
10.2(b), all such notices, reports, and other written communications.

9.13     No Other Duties, Etc.

Anything herein to the contrary notwithstanding, the “Documentation Agent”
listed on the cover page hereof shall have no powers, duties or responsibilities
under this Agreement or any of the other Loan Documents, except in its capacity
as a Lender hereunder.

9.14     Survival.

This Section 9 shall survive the Discharge of Obligations.

SECTION 10
MISCELLANEOUS

10.1     Amendments and Waivers.

(a)     Neither this Agreement, nor any other Loan Document (other than any L/C
Related Document, any Specified Swap Agreement and any Bank Services Agreement),
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1.  The Required Lenders
and each Loan Party that is party to the relevant Loan Document may, or, with
the written consent of the Required Lenders, the Administrative Agent and each
Loan Party that is party to the relevant Loan Document may, from time to time,
(i) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (ii) waive, on
such terms and conditions as the Required Lenders or the Administrative Agent,
as the case may be, may specify in such instrument, any of the requirements of
this Agreement or the other Loan Documents or any Default or Event of Default
and its consequences; provided that no such waiver and no such amendment,
supplement or modification shall (A) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, reduce the stated rate of any
interest or fee payable hereunder (except that any amendment or modification of
defined terms used in the financial covenants in this Agreement shall not
constitute a reduction in the rate of interest

99

 

--------------------------------------------------------------------------------

 

or fees for purposes of this clause (A)) or waive, postpone or extend the
scheduled date of any payment thereof, or alter the amount or expiration date of
any Lender’s Revolving Commitment, in each case without the written consent of
each Lender directly affected thereby; (B) eliminate or reduce the voting rights
of any Lender under this Section 10.1 without the written consent of such
Lender; (C) amend the definition of Required Lenders, consent to the assignment
or transfer by the Borrowers of any of their respective rights and obligations
under this Agreement and the other Loan Documents, except as provided in
Sections 9.10 and 10.16  release all or substantially all of the Collateral or
release any of the Guarantors from their obligations under the Guarantee and
Collateral Agreement, in each case without the written consent of all Lenders;
(D) amend, modify or waive the pro rata requirements of Section 2.18 in a manner
that adversely affects Revolving Lenders without the written consent of each
Revolving Lender or amend, modify or waive the pro rata requirements of
Section 2.18 in a manner that adversely affects the L/C Lenders without the
written consent of each L/C Lender; (E) amend, modify or waive any provision of
Section 9 without the written consent of the Administrative Agent; (F) amend,
modify or waive any provision of Section 2.6 or 2.7 without the written consent
of the Swingline Lender; (G) amend, modify or waive any provision of Section 3
without the written consent of the Issuing Lender; or (H)(i) amend or modify the
application of payments set forth in Section 8.3 in a manner that adversely
affects Revolving Lenders without the written consent of the Revolving Lenders,
(ii) amend or modify the application of payments set forth in Section 8.3 in a
manner that adversely affects the L/C Lenders without the written consent of the
L/C Lenders, or (iii) amend or modify the application of payments provisions set
forth in Section 8.3 in a manner that adversely affects the Issuing Lender, any
Bank Services Provider or any Qualified Counterparty, as applicable, without the
written consent of the Issuing Lender, Bank Services Provider or each such
Qualified Counterparty, as applicable.  Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, the Lenders, the Administrative Agent, the
Issuing Lender, each Bank Services Provider, each Qualified Counterparty, and
all future holders of the Loans.  In the case of any waiver, the Loan Parties,
the Lenders and the Administrative Agent shall be restored to their former
position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured during the period
such waiver is effective; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent
thereon.  Notwithstanding the foregoing, the Issuing Lender may amend any of the
L/C Documents without the consent of the Administrative Agent or any other
Lender.  Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Revolving Commitment of any Defaulting Lender may not be increased or extended
without the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender disproportionately adversely relative to other
affected Lenders shall require the consent of such Defaulting Lender.

(b)     Notwithstanding anything to the contrary contained in Section 10.1(a)
above, in the event that any Borrower or any other Loan Party, as applicable,
requests that this Agreement or any of the other Loan Documents, as applicable,
be amended or otherwise modified in a manner which would require the consent of
all of the Lenders and such amendment or other modification is agreed to by the
Borrowers and/or such other Loan Party, as applicable, the Required Lenders and
the Administrative Agent, then, with the consent of the Borrowers and/or such
other Loan Party, as applicable, the Administrative Agent and the Required
Lenders, this Agreement or such other Loan Document, as applicable, may be
amended without the consent of the Lender or Lenders who are unwilling to agree
to such amendment or other modification (each, a “Minority Lender”), to provide
for:

(i)     the termination of the Commitments of each such Minority Lender;

100

 

--------------------------------------------------------------------------------

 

(ii)     the assumption of the Loans and Revolving Commitments of each such
Minority Lender by one or more Replacement Lenders pursuant to the provisions of
Section 2.23; and

(iii)     the payment of all interest, fees and other obligations payable or
accrued in favor of each Minority Lender and such other modifications to this
Agreement or to such Loan Documents as the Borrowers, the Administrative Agent
and the Required Lenders may determine to be appropriate in connection
therewith.

(c)Notwithstanding any provision herein to the contrary but subject to the
proviso in Section 10.1(a), this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrowers (i) to add one or more additional credit or term loan
facilities to this Agreement and to permit all such additional extensions of
credit and all related obligations and liabilities arising in connection
therewith and from time to time outstanding thereunder to share ratably (or on a
basis subordinated to the existing facilities hereunder) in the benefits of this
Agreement and the other Loan Documents with the obligations and liabilities from
time to time outstanding in respect of the existing facilities hereunder, and
(ii) in connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders.  For the avoidance of doubt, no
Lender shall be required to participate in any such additional credit or term
loan facility or be deemed a Defaulting Lender in the event that such Lender
does not approve any such additional credit or term loan facility.

(d)     Notwithstanding any provision herein to the contrary, any Bank Services
Agreement or Specified Swap Agreement may be amended or otherwise modified by
the parties thereto in accordance with the terms thereof without the consent of
the Administrative Agent or any Lender.

10.2     Notices.

(a)     All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by facsimile or electronic
mail), and, unless otherwise expressly provided herein, shall be deemed to have
been duly given or made when delivered, or three (3) Business Days after being
deposited in the mail, postage prepaid, or sent via reputable overnight courier,
or, in the case of facsimile or electronic mail notice, when received, addressed
as follows in the case of the Borrowers and the Administrative Agent, and as set
forth in an administrative questionnaire delivered to the Administrative Agent
in the case of the Lenders, or to such other address as may be hereafter
notified by the respective parties hereto:

Borrowers:

Benefitfocus, Inc.

100 Benefitfocus Way

Charleston, South Carolina 29492

Attention:  Milt Alpern, Chief Financial Officer and Paris Cavic, General
Counsel

Facsimile No.:  843-849-6062

Telephone No.:

Telephone No.:             (Paris Cavic)

E-Mail:

E-Mail:

Website address: www.benefitfocus.com

101

 

--------------------------------------------------------------------------------

 

 

with a copy to:

Wyrick Robbins Yates & Ponton LLP

4101 Lake Boone Trail, Suite 300

Raleigh, NC 27607

Attention:  Carolyn Minshall

Facsimile No.:  

 

Administrative Agent:

Silicon Valley Bank

3353 Peachtree Road

NE Tower, Suite M-10

Atlanta, GA 30326

Attention:  Andy Kirk

Facsimile No.:  

E-Mail:

 

with a copy to:

Riemer & Braunstein, LLP
3 Center Plaza
Boston, Massachusetts 02108
Attn.:  Charles W. Stavros, Esq.
Facsimile No.:  
E-mail:  

 

(b)     Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including email and
Internet websites) pursuant to procedures approved by the Administrative Agent
and each Lender; provided that the foregoing shall not apply to notices to any
Lender pursuant to Section 2 unless otherwise agreed by the Administrative Agent
and the applicable Lender.  The Administrative Agent or the Borrowers may, in
their discretion, agree to accept notices and other communications to them
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.  Unless the Administrative Agent otherwise prescribes, (a)
notices and other communications sent to an email address shall be deemed
received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return email or other written acknowledgment); and (b) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its email address as described in
the foregoing clause (a) of notification that such notice or communication is
available and identifying the website address therefor; provided that, for both
clauses (a) and (b), if such notice or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.

(c)     Any party hereto may change its address or facsimile number for notices
and other communications hereunder by notice to the other parties hereto.

i)     (1)     Each Loan Party agrees that the Administrative Agent may, but
shall not be obligated to, make the Communications (as defined below) available
to the Issuing Lender and the other Lenders by posting the Communications on
Debt Domain, Intralinks, Syndtrak or a substantially similar electronic
transmission system (the “Platform”).

102

 

--------------------------------------------------------------------------------

 

(ii)     the Platform is provided “as is” and “as available.”  The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications.  No warranty
of any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform.  In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrowers or the
other Loan Parties, any Lender or any other Person or entity for damages of any
kind, including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Borrower’s, any Loan Party’s or the Administrative
Agent’s transmission of communications through the Platform.  “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed to the
Administrative Agent, any Lender or the Issuing Lender by means of electronic
communications pursuant to this Section, including through the Platform.

10.3     No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  NONE OF THE ADMINISTRATIVE AGENT OR ANY LENDER SHALL BE DEEMED TO
HAVE WAIVED ANY OF ITS RESPECTIVE RIGHTS UNDER THIS AGREEMENT OR UNDER ANY OTHER
LOAN DOCUMENT UNLESS SUCH WAIVER IS EXPRESSED IN WRITING AND SIGNED BY THE
ADMINISTRATIVE AGENT, THE REQUIRED LENDERS, OR ALL LENDERS, AS APPLICABLE.  The
rights, remedies, powers and privileges herein provided are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

10.4     Survival of Representations and Warranties.  All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5     Expenses; Indemnity; Damage Waiver.

(a)     Costs and Expenses.  The Borrowers shall pay (i) all reasonable
out‑of‑pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the Revolving
Facility, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents, or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated but subject to the
limitations set forth in the Engagement Letter), (ii) all reasonable
out‑of‑pocket expenses incurred by the Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, and (iii) all out‑of‑pocket expenses incurred by the
Administrative Agent or any Lender (including the reasonable fees, charges and
disbursements of one primary counsel for the Administrative Agent and the
Lenders (and additional counsel in the case of any conflict among the
Administrative Agent and the Lenders)) in connection with the enforcement or
protection of their rights (A) in connection with this Agreement and the other
Loan Documents, including their rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued or participated in hereunder,

103

 

--------------------------------------------------------------------------------

 

including all such out‑of‑pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

(b)     Indemnification by the Borrowers.  The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender (including the
Issuing Lender), and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
reasonable and documented or invoiced (in reasonable detail) out-of-pocket
expenses (including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee) incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including the Borrowers or any other Loan Party) other
than such Indemnitee and its Related Parties arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Materials of
Environmental Concern on or from any property owned or operated by the Borrowers
or any of their Subsidiaries, or any Environmental Liability related in any way
to the Borrowers or any of their Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by a Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, willful misconduct or violation of law of or by such Indemnitee or
(y) result from a claim brought by a Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee's obligations hereunder or
under any other Loan Document, if such Borrower or such Loan Party has obtained
a final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.  This Section 10.5(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

(c)     Reimbursement by Lenders.  To the extent that the Borrowers or any other
Loan Party pursuant to any other Loan Document for any reason fail indefeasibly
to pay any amount required under paragraph (a) or (b) of this Section to be paid
by them to the Administrative Agent (or any sub-agent thereof), the Issuing
Lender, the Swingline Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Issuing Lender, the Swingline Lender or such Related Party, as
the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); provided that with respect to such unpaid amounts owed to the Issuing
Lender or the Swingline Lender solely in its capacity as such, only the
Revolving Lenders shall be required to pay such unpaid amounts, such payment to
be made severally among them based on such Revolving Lenders’ Revolving
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) and provided further, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent), the Issuing Lender or the Swingline Lender in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the Issuing Lender or the
Swingline Lender in connection with such capacity.  The obligations of the
Lenders under this paragraph (c) are subject to the provisions of Sections 2.4
and 2.20(e).

104

 

--------------------------------------------------------------------------------

 

(d)     Waiver of Consequential Damages, Etc.  To the fullest extent permitted
by applicable law, no Borrower shall assert, and each such Person hereby waives,
any claim of such Person against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit, or the use of the proceeds thereof.  No Indemnitee referred to in
paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(e)     Payments.  All amounts due under this Section shall be payable promptly
after demand therefor.

(f)     Survival.  Each party’s obligations under this Section shall survive the
resignation of the Administrative Agent, the Issuing Lender and the Swingline
Lender, the replacement of any Lender, the termination of the Loan Documents,
the termination of the Revolving Commitments and the Discharge of Obligations.

1.06     Successors and Assigns; Participations and Assignments.

(a)     Successors and Assigns Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender,
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of paragraph (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b)     Assignments by Lenders.  Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Commitments and the Loans
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:

(i)     Minimum Amounts.

(A)     in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitment and/or the Loans at the time owing to it
or contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B)     in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Revolving Commitments (which for this purpose includes
Loans outstanding thereunder) or, if the Revolving Commitment is not then in
effect, the principal outstanding balance of the

105

 

--------------------------------------------------------------------------------

 

Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date) shall not be less than
$5,000,000, unless each of the Administrative Agent and, so long as no Default
or Event of Default has occurred and is continuing, the Borrowers otherwise
consent (each such consent not to be unreasonably withheld or delayed).

(ii)     Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans and/or the Revolving
Commitments assigned.

(iii)     Required Consents.  No consent shall be required for any assignment by
a Lender except to the extent required by paragraph (b)(i)(B) of this Section
and, in addition:

(A)     the consent of the Borrowers (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) a Default or an Event of
Default has occurred and is continuing at the time of such assignment, or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrowers shall be deemed to have consented to any such
assignment unless they shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof; and

(B)     the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender.

(iv)     Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent any such administrative
questionnaire as the Administrative Agent may request.

(v)     No Assignment to Certain Persons.  No such assignment shall be made to
(A) a Loan Party or any of a Loan Party’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

(vi)     No Assignment to Disqualified Institutions.  So long as no Event of
Default has occurred and is continuing, no such assignment shall be made to any
Disqualified Institution.

(vii)     No Assignment to Natural Persons.  No such assignment shall be made to
a natural Person.

(viii)     Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrowers and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent),

106

 

--------------------------------------------------------------------------------

 

to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, the Issuing Lender, the Swingline
Lender and each other Lender hereunder (and interest accrued thereon), and (y)
acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swingline Loans in accordance with its
Revolving Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.19, 2.20 and 10.5 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.

(c)Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at one of its offices in California a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrowers, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrowers and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d)Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural Person or any Loan Party or any of any Loan Party’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolving Commitments and/or the Loans owing to it); provided
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (iii) the Borrowers, the Administrative
Agent, the Issuing Lender and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnities under Sections 2.20(e) and 9.7 with respect
to any payments made by such Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment,

107

 

--------------------------------------------------------------------------------

 

modification or waiver which affects such Participant and for which the consent
of such Lender is required (as described in Section 10.1).  Each Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.19 and
2.20 (subject to the requirements and limitations therein, including the
requirements under Section 2.20(f) (it being understood that the documentation
required under Section 2.20(f) shall be delivered to such Participant)) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 2.23 as if it were an
assignee under paragraph (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Sections 2.19 or 2.20, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a change in any Requirement of Law that occurs after the
Participant acquired the applicable participation.  Each Lender that sells a
participation agrees, at the Borrowers’ request and expense, to use reasonable
efforts to cooperate with the Borrowers to effectuate the provisions of Section
2.23 with respect to any Participant.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.7 as though it
were a Lender; provided that such Participant agrees to be subject to
Section 2.18(j) as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary.  For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e)     Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(f)     Notes. The Borrowers, upon receipt by the Borrowers of written notice
from the relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in Section 10.6.

(g)     Representations and Warranties of Lenders. Each Lender, upon execution
and delivery hereof or upon succeeding to an interest in the Revolving
Commitments or Loans, as the case may be, represents and warrants as of the
Closing Date or as of the effective date of the applicable Assignment and
Assumption that (i) it is an Eligible Assignee; (ii) it has experience and
expertise in the making of or investing in commitments, loans or investments
such as the Revolving Commitments and Loans; and (iii) it will make or invest in
its Revolving Commitments and Loans for its own account in the ordinary course
of its business and without a view to distribution of such Revolving Commitments
and Loans within the meaning of the Securities Act or the Exchange Act, or other
federal securities laws (it being understood that, subject to the provisions of
this Section 10.6, the disposition of such Revolving Commitments and Loans or
any interests therein shall at all times remain within its exclusive control).

108

 

--------------------------------------------------------------------------------

 

10.7     Adjustments; Set-off.

(a)     Except to the extent that this Agreement expressly provides for payments
to be allocated to a particular Lender, if any Lender (a “Benefitted Lender”)
shall, at any time after the Loans and other amounts payable hereunder shall
immediately become due and payable pursuant to Section 8.2, receive any payment
of all or part of the Obligations owing to it, or receive any Collateral in
respect thereof (whether voluntarily or involuntarily, by set‑off, pursuant to
events or proceedings of the nature referred to in Section 8.1(f), or
otherwise), in a greater proportion than any such payment to or Collateral
received by any other Lender, if any, in respect of the Obligations owing to
such other Lender, such Benefitted Lender shall purchase for cash from the other
Lenders a participating interest in such portion of the Obligations owing to
each such other Lender, or shall provide such other Lenders with the benefits of
any such Collateral, as shall be necessary to cause such Benefitted Lender to
share the excess payment or benefits of such Collateral ratably with each of the
Lenders; provided that if all or any portion of such excess payment or benefits
is thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

(b)     Upon (i) the occurrence and during the continuance of any Event of
Default and (ii) obtaining the prior written consent of the Administrative Agent
or the Required Lenders, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, without prior notice to the
Borrowers or any other Loan Party, any such notice being expressly waived by
each Borrower and each other Loan Party, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final), in any currency, at any time held or
owing, and any other credits, indebtedness, claims or obligations, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender, its Affiliates
or any branch or agency thereof to or for the credit or the account of any
Borrower or any other Loan Party, as the case may be, against any and all of the
obligations of the Borrowers or such other Loan Party now or hereafter existing
under this Agreement or any other Loan Document to such Lender or its
Affiliates, irrespective of whether or not such Lender or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrowers or such other Loan Party may be contingent or
unmatured or are owed to a branch, office or Affiliate of such Lender different
from the branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender or any of
its Affiliates shall exercise any such right of setoff, (x) all amounts so set
off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.23 and, pending such
payment, shall be segregated by such Defaulting Lender or Affiliate thereof from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender or Affiliate thereof as to which it
exercised such right of setoff.  Each Lender agrees to notify the Borrowers and
the Administrative Agent promptly after any such setoff and application made by
such Lender or any of its Affiliates; provided that the failure to give such
notice shall not affect the validity of such setoff and application.  The rights
of each Lender and its Affiliates under this Section 10.7 are in addition to
other rights and remedies (including other rights of set-off) which such Lender
or its Affiliates may have.

10.8     Payments Set Aside.  To the extent that any payment or transfer by or
on behalf of the Borrowers is made to the Administrative Agent or any Lender, or
the Administrative Agent or any Lender exercises its right of setoff, and such
payment or transfer or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any Insolvency
Proceeding or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall

109

 

--------------------------------------------------------------------------------

 

be revived and continued in full force and effect as if such payment had not
been made or such setoff had not occurred, and (b) each Lender severally agrees
to pay to the Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Effective Rate
from time to time in effect.  This Section 10.8 shall survive the Discharge of
Obligations.

10.9     Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers.  In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

10.10     Counterparts; Electronic Execution of Assignments.

(a)     This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile or other electronic mail transmission shall be effective as delivery
of a manually executed counterpart hereof.  A set of the copies of this
Agreement signed by all the parties shall be lodged with the Borrowers and the
Administrative Agent.

(b)     The words “execution,” “signed,” “signature,” and words of like import
in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

10.11     Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 10.11, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited under or in
connection with any Insolvency Proceeding, as determined in good faith by the
Administrative Agent or the Issuing Lender, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.

10.12     Integration.  This Agreement and the other Loan Documents represent
the entire agreement of the Borrowers, the other Loan Parties, the
Administrative Agent and the Lenders with respect to the subject matter hereof
and thereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

110

 

--------------------------------------------------------------------------------

 

10.13     GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.  This Section 10.13 shall
survive the Discharge of Obligations.

10.14     Submission to Jurisdiction; Waivers.  Each Borrower hereby irrevocably
and unconditionally:

(a)     submits to the exclusive jurisdiction of the State and Federal courts in
the Southern District of the State of New York; provided that nothing in this
Agreement shall be deemed to operate to preclude the Administrative Agent or any
Lender from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Administrative Agent or such
Lender.  Borrower expressly submits and consents in advance to such jurisdiction
in any action or suit commenced in any such court, and each Borrower hereby
waives any objection that it may have based upon lack of personal jurisdiction,
improper venue, or forum non conveniens and hereby consents to the granting of
such legal or equitable relief as is deemed appropriate by such court.  Each
Borrower hereby waives personal service of the summons, complaints, and other
process issued in such action or suit and agrees that service of such summons,
complaints, and other process may be made by registered or certified mail
addressed to the Borrowers at the addresses set forth in Section 10.2 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of the Borrowers’ actual receipt thereof or three (3) Business Days after
deposit in the U.S. mails, proper postage prepaid;

(b)     WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ITS RIGHT TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING
CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS.  THIS WAIVER IS A MATERIAL
INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS AGREEMENT.  EACH PARTY HAS
REVIEWED THIS WAIVER WITH ITS COUNSEL; and

(c)     waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

This Section 10.14 shall survive the Discharge of Obligations.

10.15     Acknowledgements.  Each Borrower hereby acknowledges that:

(a)     it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

(b)     none of the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrowers arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on one hand, and the Borrowers, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c)     no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrowers and the Lenders.

111

 

--------------------------------------------------------------------------------

 

10.16     Releases of Guarantees and Liens.

(a)     Notwithstanding anything to the contrary contained herein or in any
other Loan Document, the Administrative Agent is hereby authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 10.1) to take any action requested by the
Borrowers having the effect of releasing any Collateral or Guarantee Obligations
(1) to the extent necessary to permit consummation of any transaction not
prohibited by any Loan Document or that has been consented to in accordance with
Section 10.1 or (2) under the circumstances described in Section 10.16(b) below.

(b)     Upon the Discharge of Obligations, the Collateral shall be released from
the Liens created by the Security Documents, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Loan Party under the Security Documents shall
terminate, all without delivery of any instrument or performance of any act by
any Person.

10.17     Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent and each Lender agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential
and will so agree to comply with such instructions and the requirements of this
Section 10.17); (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, upon
the request or demand of any Governmental Authority, in response to any order of
any court or other Governmental Authority or as may otherwise be required
pursuant to any Requirement of Law or if requested or required to do so in
connection with any litigation or similar proceeding; (d) to any other party
hereto; (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder;
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, or (ii) any actual or prospective party (or its Related
Parties) to any Swap Agreement under which payments are to be made by reference
to the Borrowers and their obligations, this Agreement or payments hereunder;
(g) on a confidential basis to (i)  any rating agency in connection with rating
the Borrowers or their Subsidiaries or the Revolving Facility or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Revolving Facility; (h) with the
consent of the Borrowers; or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section, or (y)
becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a non-confidential basis from a source other than the
Borrowers.

In the event that the Administrative Agent or any Lender is required or receives
a demand to disclose under subparagraph (b) (excluding regulatory audits of the
Lenders’ loan portfolios in the ordinary course of business that do not subject
the Borrowers to requests for disclosure under the Freedom of Information Act or
the Physician Payments Sunshine Act or otherwise require the public disclosure
of confidential Information) or (c) of the preceding paragraph, it will use
reasonable efforts to promptly notify the Borrowers thereof, to the extent
permitted under applicable law, in order to enable the Borrowers to seek a
protective order or other appropriate remedy.  In the event that no such
protective order or other remedy is obtained, the Administrative Agent or such
Lender agrees that it shall furnish only that portion of the Information that it
is advised by counsel is required by law.  The Administrative Agent and each

112

 

--------------------------------------------------------------------------------

 

Lender shall comply with the restrictions imposed by the United States
securities laws on the purchase or sale of securities by any person who has
received material, non-public information from the issuer of such.

Notwithstanding anything herein to the contrary, any party to this Agreement
(and any employee, representative, or other agent of any party to this
Agreement) may disclose to any and all persons, without limitation of any kind,
the tax treatment and tax structure of the transactions contemplated by this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure.  However, any such information relating to the tax treatment or tax
structure is required to be kept confidential to the extent necessary to comply
with any applicable federal or state securities laws.

For purposes of this Section, “Information” means all information received from
the Borrowers or any of their Subsidiaries relating to the Borrowers or any of
their Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by the Borrowers or any of their
Subsidiaries; provided that, in the case of information received from the
Borrowers or any of their Subsidiaries after the date hereof, such information
is clearly identified at the time of delivery as confidential.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

10.18     Automatic Debits.  With respect to any principal, interest, fee, or
any other cost or expense (including reasonable attorney costs of one primary
counsel to the Administrative Agent and the Lenders payable by the Borrowers
hereunder) due and payable to the Administrative Agent or any Lender under the
Loan Documents, the Borrowers hereby irrevocably authorize the Administrative
Agent to debit any deposit account of the Borrowers maintained with the
Administrative Agent (and the Administrative Agent agrees to provide the
Borrowers an invoice or loan statement, as applicable, with respect to such
amount; provided that any such invoice with respect to an amount to be debited
outside the ordinary course (including audit fees and legal fees and expenses)
shall be provided prior to such debit) in an amount such that the aggregate
amount debited from all such deposit accounts does not exceed such principal,
interest, fee or other cost or expense.  If there are insufficient funds in such
deposit accounts to cover the amount then due, such debits will be reversed (in
whole or in part, in the Administrative Agent’s sole discretion) and such amount
not debited shall be deemed to be unpaid.  No such debit under this
Section 10.18 shall be deemed a set-off.  

10.19     Judgment Currency.  If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of each
Borrower and each other Loan Party in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under any other Loan Document
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency.  If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from any Borrower or any other Loan Party in the Agreement
Currency, such Borrower and each other Loan Party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender, as the case may be, against such loss.  If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to the

113

 

--------------------------------------------------------------------------------

 

Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower or other Loan Party, as applicable (or to any other Person who may
be entitled thereto under applicable law).

10.20     Patriot Act.  Each Lender and the Administrative Agent (for itself and
not on behalf of any other party) hereby notifies the Borrowers that, pursuant
to the requirements of the Patriot Act, it is required to obtain, verify and
record information that identifies each Borrower, which information includes the
names and addresses and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Borrower in accordance
with the Patriot Act.  Each Borrower will, and will cause each of its respective
Subsidiaries to, provide, to the extent commercially reasonable or required by
any Requirement of Law, such information and take such actions as are reasonably
requested by the Administrative Agent or any Lender to assist the Administrative
Agent and the Lenders in maintaining compliance with the Patriot Act.  

10.21     Termination.  This Agreement (other than Sections 2.19, 2.20, 9, 10.5,
10.8, 10.13 and 10.14) shall terminate upon the occurrence of the Discharge of
Obligations.

[Remainder of page left blank intentionally]

 

114

 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

BORROWERS:

 

BENEFITFOCUS, INC.

as a Borrower

 

By:                                                               

Name:                                                          

Title:                                                            

 

BENEFITFOCUS.COM, INC.

as a Borrower

 

By:                                                               

Name:                                                          

Title:                                                            

 

BENEFIT INFORMATICS, INC.

as a Borrower

 

 

 

By:                                                             

Name:                                                        

Title:                                                          

 

Signature Page to Credit Agreement

--------------------------------------------------------------------------------

 

 

BENEFITSTORE, INC.

as a Borrower

 

By:                                                                     

Name:                                                                

Title:                                                                  

 

 

 

 

2

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

 

SILICON VALLEY BANK,

as the Administrative Agent

 

By:                                                          

Name:                                                     

Title:                                                       

 

 

Section Page 2 to Credit Agreement

--------------------------------------------------------------------------------

 

DOCUMENTATION AGENT:

 

COMERICA BANK,

as the Documentation Agent

 

By:                                                           

Name:                                                      

Title:                                                        

 

2

--------------------------------------------------------------------------------

Exhibit A – Conformed Credit Agreement

LENDERS:

 

SILICON VALLEY BANK,

as Issuing Lender, Swingline Lender and as a Lender

 

By:                                                                      

Name:                                                                 

Title:                                                                   

 

COMERICA BANK,

as a Lender

 

By:                                                                      

Name:                                                                 

Title:                                                                   

 

SQUARE 1PACIFIC WESTERN BANK,

as a Lender

 

By:                                                                      

Name:                                                                 

Title:                                                                   By:
     

SCHEDULE 1.1A

 

REVOLVING COMMITMENTS

AND REVOLVING PERCENTAGES

 

 

 

 

 

 

REVOLVING COMMITMENTS

 

Lender

Revolving Commitment

Revolving Percentage

Silicon Valley Bank

$30,500,000.00

50.833333333%

Signature Page 3 to Credit Agreement

--------------------------------------------------------------------------------

 



Lender

 

Comerica Bank

Revolving Commitment

 

$17,250,000.00

Revolving Percentage

 

28.750000000%

Square 1 Bank

$12,250,000.00

20.416666667%

Total

$60,000,000.00

100.000000000%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

L/C COMMITMENTS

(which is a sublimit of, and not in addition to, the Revolving Commitments)

 

Lender

 

Silicon Valley Bank

L/C Commitments

 

$5,000,000

L/C Percentage

 

100.000000000%

Total

$5,000,000

100.000000000%

 

 

SWINGLINE COMMITMENT

(which is a sublimit of, and not in addition to, the Revolving Commitments)

 

Lender

 

Silicon Valley Bank

Swingline Commitment

 

$5,000,000

Exposure Percentage

 

100.000000000%

Total

$5,000,000

100.000000000%

 

 

SCHEDULE 4.15

 

SUBSIDIARIES

 

 

SCHEDULE 4.17

 

ENVIRONMENTAL MATTERS

 

 

 

 

 

SCHEDULE 4.19(a)

 

FINANCING STATEMENTS AND OTHER FILINGS

 

 

sf-3126410

--------------------------------------------------------------------------------

 

SCHEDULE 6.10

 

NBSC BANK ACCOUNTS

 

 

 

SCHEDULE 7.2(d)

 

EXISTING INDEBTEDNESS

 

 

 

SCHEDULE 7.3(f)

 

EXISTING LIENS

 

 

 

sf-3126410

--------------------------------------------------------------------------------

Exhibit A – Conformed Credit Agreement

SCHEDULE 7.8(M)

 

EXISTING INVESTMENTS

 

GOLDMAN SACHS LENDING PARTNERS LLC, as a Lender

 

By                                                                    
Name:                                                              
Title:                                                                

 

2042849.8

2042849.11

 

sf-31264105